EXHIBIT 10.1
 
SECOND AMENDED AND RESTATED
LOAN AGREEMENT
among
CSS INDUSTRIES, INC.
as Borrower
THE LENDING INSTITUTIONS LISTED HEREIN,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
PNC CAPITAL MARKETS LLC,
as Lead Arranger,
RBS SECURITIES CORPORATION d/b/a RBS GREENWICH CAPITAL,
as Co-Lead Arranger
and
CITIZENS BANK OF PENNSYLVANIA,
as Syndication Agent
 
DATED AS OF NOVEMBER 21, 2008
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINITIONS AND INTERPRETATION
    1  
 
       
1.1 Terms Defined
    1  
1.2 Accounting Principles
    19  
 
       
SECTION 2. THE LOAN
    19  
 
       
2.1 Revolving Line of Credit
    19  
2.2 Letters of Credit
    22  
2.3 Voluntary Reduction or Increase of Commitment
    27  
2.4 Advances, Conversions, Renewals and Payments
    28  
2.5 Interest
    32  
2.6 Fees
    34  
2.7 Prepayments
    35  
2.8 Use of Proceeds
    35  
2.9 Special Provisions Governing LIBOR Based Rate Advances
    35  
2.10 Capital Requirements, Etc.
    39  
2.11 Mandatory Prepayments/Commitment Reductions
    40  
2.12 Net Payments
    40  
2.13 Maturity Date Extension
    42  
2.14 Change of Lending Office
    42  
2.15 Replacement of a Lender in Certain Circumstances
    42  
2.16 Defaulting Lenders
    43  
 
       
SECTION 3. EFFECTIVENESS AND CONDITIONS PRECEDENT TO ADVANCES
    45  
 
       
3.1 Conditions Precedent to Effectiveness
    45  
3.2 Effective Date; Transitional Arrangements
    48  
3.3 Conditions Precedent to all Advances
    49  
3.4 Waiver of Rights
    50  
3.5 Delivery of Documents
    50  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    51  
 
       
4.1 Corporate Organization and Validity
    51  
4.2 Places of Business
    52  
4.3 Pending Litigation
    52  
4.4 Title to Properties
    52  
4.5 Governmental Consent
    52  
4.6 Taxes
    52  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
4.7 Financial Statements
    52  
4.8 Full Disclosure
    53  
4.9 Subsidiaries
    53  
4.10 Guarantees, Indebtedness, etc.
    53  
4.11 Government Regulations, etc.
    54  
4.12 Business Interruptions
    55  
4.13 Names
    55  
4.14 Other Associations
    56  
4.15 Environmental Matters
    56  
4.16 Regulation O
    58  
4.17 Capital Stock
    58  
4.18 Solvency
    58  
4.19 Interrelatedness of the Borrower and the Guarantors
    59  
4.20 Anti-Terrorism Laws
    59  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    60  
 
       
5.1 Payment of Taxes and Claims
    60  
5.2 Maintenance of Properties and Corporate Existence
    60  
5.3 Litigation
    61  
5.4 Taxes
    61  
5.5 Employee Benefit Plans
    62  
5.6 Financial and Business Information
    62  
5.7 Officers’ Certificates
    64  
5.8 Inspection
    64  
5.9 Tax Returns and Reports
    65  
5.10 Information to Participants and Assignees
    65  
5.11 Material Adverse Developments
    65  
5.12 Additional Parties; Release of Certain Guarantors
    65  
5.13 Performance of Obligations
    66  
5.14 Further Assurances
    67  
5.15 Evidence of Intercompany Indebtedness
    67  
5.16 Tax Shelter Regulations
    67  
 
       
SECTION 6. NEGATIVE COVENANTS
    67  
 
       
6.1 Mergers
    67  
6.2 Acquisitions
    68  
6.3 Liens and Encumbrances
    69  
6.4 Transactions With Affiliates or Subsidiaries
    70  
6.5 Guarantees
    70  
6.6 Dividends and Redemptions
    71  
6.7 Loans and Investments
    71  
6.8 Amendment or Waivers of Certain Documents
    72  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
6.9 Sale and Lease-Backs
    73  
6.10 Business Conducted
    73  
6.11 Indebtedness
    73  
6.12 Restrictions on Fundamental Changes; Asset Sales
    74  
6.13 Agreements Regarding Dividends
    74  
6.14 Miscellaneous Covenants
    75  
 
       
SECTION 7. FINANCIAL COVENANTS
    75  
 
       
7.1 Fixed Charge Coverage Ratio
    75  
7.2 Leverage Ratio
    76  
7.3 Consolidated Capital Expenditures
    76  
 
       
SECTION 8. DEFAULT
    76  
 
       
8.1 Events of Default
    76  
8.2 Rights and Remedies on Default
    79  
8.3 Nature of Remedies
    80  
8.4 Set-Off
    80  
 
       
SECTION 9. THE ADMINISTRATIVE AGENT
    81  
 
       
9.1 Appointment and Authorization
    81  
9.2 General Immunity
    81  
9.3 Consultation with Counsel
    81  
9.4 Documents
    81  
9.5 Rights as a Lender
    81  
9.6 Responsibility of the Administrative Agent
    82  
9.7 Collections and Disbursements
    82  
9.8 Indemnification
    84  
9.9 Expenses
    84  
9.10 No Reliance
    84  
9.11 Reporting
    85  
9.12 Resignation of the Administrative Agent
    85  
9.13 Action on Instructions of Lenders
    85  
9.14 Several Obligations
    85  
9.15 Amendments
    85  
9.16 Notice of Default
    87  
 
       
SECTION 10. MISCELLANEOUS
    87  
 
       
10.1 GOVERNING LAW
    87  
10.2 Integrated Agreement
    87  
10.3 Omission or Delay Not Waiver
    87  
10.4 Time
    87  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
10.5 Expenses of the Administrative Agent and Lenders
    88  
10.6 Brokerage
    88  
10.7 Notices; Lending Offices
    88  
10.8 Headings
    90  
10.9 Survival
    90  
10.10 Successors and Assigns
    90  
10.11 Counterparts
    93  
10.12 Modification
    93  
10.13 Signatories
    93  
10.14 Third Parties
    93  
10.15 Indemnification
    94  
10.16 Discharge of Taxes, the Borrower’s Obligations, Etc.
    95  
10.17 Withholding and Other Tax Liabilities
    95  
10.18 Submission To Jurisdiction; Waivers
    96  
10.19 Waivers
    96  
10.20 Severability
    97  
10.21 Independence of Representations, Warranties and Covenants
    97  
10.22 Obligations Several; Independent Nature of Lenders’ Rights
    98  
10.23 Prior Understandings
    98  
10.24 Confidentiality
    98  

          ANNEXES

 
       
Annex I
  —   Lenders, Pro Rata Shares, Pro Rata Percentages
Annex II
  —   Applicable Margins
 
        EXHIBITS

 
       
Exhibit A
  —   Form of Guarantee
Exhibit B-1
  —   Form of Revolving Credit Note
Exhibit B-2
  —   Form of Swing Line Note
Exhibit C
  —   Form of Notice of Borrowing
Exhibit D
  —   Form of Quarterly Compliance Certificate
Exhibit E
  —   Form of Certificate regarding Permitted Acquisitions
Exhibit F
  —   Form of Assignment Agreement
Exhibit G
  —   Form of Commitment and Acceptance
Exhibit H
  —   Form of New Lender Joinder

 

iv



--------------------------------------------------------------------------------



 



          SCHEDULES

 
       
Schedule 1.1(a)
  —   Existing Letters of Credit
Schedule 1.1(b)
  —   Financial Statements
Schedule 3.1(h)
  —   Material Environmental Investigations, Studies, Audits, Etc.
Schedule 4.2
  —   Places of Business
Schedule 4.3
  —   Judgments, Proceedings, Litigation and Orders
Schedule 4.4
  —   Existing Liens and Claims
Schedule 4.9
  —   Subsidiaries and Affiliates and Jurisdictions of Incorporation
Schedule 4.10
  —   Existing Guarantees, Investments and Borrowings
Schedule 4.11(c)
  —   ERISA Matters
Schedule 4.12
  —   Business Interruptions
Schedule 4.13(a)
  —   Schedule of Names
Schedule 4.13(b)
  —   Trademarks, Patents and Copyrights
Schedule 4.14
  —   Other Associations
Schedule 4.15
  —   Environmental Matters
Schedule 4.17
  —   Capital Stock
Schedule 6.12
  —   Asset Sales

 

v



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED LOAN AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is dated as
of November 21, 2008 by and among CSS INDUSTRIES, INC., a Delaware corporation
(the “Borrower”), the lending institutions listed in Annex I attached hereto and
incorporated herein by reference (each a “Lender” and collectively, the
“Lenders”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
BACKGROUND
A. The Borrower, the lenders from time to time party thereto, the Administrative
Agent, PNC Capital Markets LLC, as Lead Arranger and Citizens Bank of
Pennsylvania, Bank of America, N.A. (as successor to Fleet National Bank) and
Wachovia Bank, National Association, as Managing Agents, entered into that
certain Amended and Restated Loan Agreement dated as of April 23, 2004 (as
amended and modified prior to the date hereof, the “Existing Loan Agreement”).
B. The Borrower has requested and certain of the Lenders under the Existing
Agreement and the additional Lenders and other parties hereto have agreed to
modify and amend the credit facilities established under the Existing Loan
Agreement and to amend and restate the Existing Loan Agreement on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that, upon the Effective Date, the Existing Loan Agreement shall be and hereby
is amended and restated to read in full as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION.
1.1 Terms Defined. As used in this Agreement, the following terms have the
following respective meanings:
“Accounts”: All of the “accounts” (as that term is defined in the Uniform
Commercial Code as in effect from time to time in the Commonwealth of
Pennsylvania) of the Borrower and each of its Subsidiaries, whether now existing
or hereafter arising.
“Accounts Receivable Securitization”: The trade receivables purchase facility
between the Borrower and Market Street Funding, LLC (f/k/a Market Street Funding
Corporation) on terms pursuant to which the Borrower and certain of its
Subsidiaries will sell or grant a security interest in its accounts receivable
or an undivided interest therein, provided, that the aggregate Capital (as such
term is defined in the Accounts Receivable Securitization Documents) shall not
exceed $100,000,000.

 

1



--------------------------------------------------------------------------------



 



“Accounts Receivable Securitization Documents”: The Receivable Purchase
Agreement among the Borrower, the Bankruptcy Remote Subsidiary, Market Street
Funding Corporation and PNC and any other documents executed in connection with
the Accounts Receivable Securitization as modified, amended or restated from
time to time.
“Acquisition EBITDA”: Consolidated EBITDA for any applicable prior period
attributable to any Person or Property which is the subject of a Permitted
Acquisition, to the extent: (a) all such Property acquired in any such Permitted
Acquisition is owned by either (i) a non-Material Subsidiary or (ii) the
Borrower, a Guarantor, an Additional Party in compliance with Section 5.12(b)
hereof, or a former Guarantor in compliance with Section 5.12(c) hereof, and (b)
that any Person acquired in any such Permitted Acquisition is either (i) a
non-Material Subsidiary or (ii) a Material Subsidiary that executes a joinder to
this Agreement or a Guarantee or is an Additional Party in compliance with
Section 5.12(b) hereof.
“Additional Pledge Agreement”: The Pledge Agreement dated as of the date hereof,
made by the Borrower, Cleo, Inc. and Berwick Offray LLC, in favor of PNC Bank,
National Association, as collateral agent for the lenders and other financial
institutions parties to this Agreement and the Noteholders, as the same may be
modified, amended, supplemented or restated from time to time.
“Adjusted EBITDA”: For the Borrower, for any period, the sum of (i) Consolidated
EBITDA plus (ii) pro forma adjustments for the relevant periods as appropriate
to reflect the Acquisition EBITDA attributable to all Permitted Acquisitions as
such Acquisition EBITDA may be further adjusted in accordance with the following
sentence. Notwithstanding anything in this Agreement to the contrary (i) for any
Permitted Acquisition with Consolidated EBITDA in excess of 10% of Consolidated
EBITDA of the Borrower on a consolidated basis prior to such Permitted
Acquisition, Acquisition EBITDA shall be equal to $0 unless (a) there are
delivered to the Administrative Agent either audited financial statements of the
acquired Person or Property to which the Acquisition EBITDA is attributable for
the relevant periods, or financial statements of such Person or Property for the
relevant periods validated by a third party satisfactory to the Administrative
Agent, and (b) any adjustments to such Acquisition EBITDA are approved by the
Majority Lenders, and (ii) for any Permitted Acquisition not subject to clause
(i) above, the determination of and substantiation for the amount of and any
adjustments to Acquisition EBITDA must be satisfactory to the Administrative
Agent in its reasonable discretion.
“Adjusted LIBO Rate”: As applied to a LIBOR Based Rate Advance, for any LIBOR
Interest Period, the rate per annum (rounded upwards, if necessary to the next
1/100 of 1%) determined pursuant to the following formula:

                 
 
  Adjusted LIBO Rate   =   LIBO Rate    
 
           
 
      (1 - Reserve Percentage)    

 

2



--------------------------------------------------------------------------------



 



For purposes hereof, “LIBO Rate”, with respect to a LIBOR Interest Period, shall
mean the interest rate per annum which appears on the Bloomberg Page BBAM1 (or
such other substitute Bloomberg page that displays rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market),
or the rate which is quoted by another source selected by the Agent which is
approved by the British Lenders’ Association, as an authorized information
vendor for the purpose of displaying rates at which Dollar deposits are offered
by leading banks in the London interbank deposit market (an “Alternate Source”),
in either case, at approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of such LIBOR Interest Period for an amount comparable to
such Advance and having a borrowing date and a maturity comparable to such LIBOR
Interest Period; provided, however, if there shall at any time, for any reason,
no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error), as determined
by the Agent in accordance with its usual procedures (which determination shall
be conclusive absent manifest error).
The LIBO Rate shall be adjusted with respect to any LIBOR Based Rate Advance in
Dollars outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Administrative Agent shall give prompt
notice to the Borrower of the LIBO Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
“Adjusted Pro Rata Percentage”: With respect to any non-Defaulting Lender, the
quotient (expressed as a percentage) of the Pro Rata Share of such
non-Defaulting Lender divided by the aggregate of the Pro Rata Shares of all
non-Defaulting Lenders.
“Advance(s)”: Any monies advanced or credit extended to the Borrower by any
Lender under the Revolving Credit, including without limitation, cash Advances,
Swing Line Advances and the issuance by Fronting Lender of Letters of Credit.
“Affected Lender”: As defined in Section 2.15.
“Affiliate”: With respect to any Person (the “Specified Person”), (a) any Person
which directly or indirectly controls, or is controlled by, or is under common
control with, the Specified Person, and (b) any director or officer (or, in the
case of a Person which is not a corporation, any individual having analogous
powers) of the Specified Person or of a Person who is an Affiliate of the
Specified Person within the meaning of the preceding clause (a); provided,
however, that no Lender nor any Affiliate of any Lender shall be deemed to be an
Affiliate of the Borrower or any of its Subsidiaries. For purposes of the
preceding sentence, “control” of a Person shall mean (i) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and (ii) in any case shall include direct
or indirect ownership (beneficially or of record) of, or direct or indirect
power to vote, 25% or more of the outstanding shares of any class of Capital
Stock of such Person (or in the case of a Person that is not a corporation, 25%.
or more of any class of equity interest).

 

3



--------------------------------------------------------------------------------



 



“Alternate Base Rate”: For any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Prime Rate, (ii) the Federal Funds Open Rate
plus one half of one (0.5%) percent, and (iii) the Daily LIBOR Rate plus one and
one quarter percent (1.25%). The calculation and determination of the rates
described in subsections (i), (ii) and (iii) above shall be made daily by the
Administrative Agent and such determination shall, absent manifest error, be
final, conclusive and binding upon all parties hereto. Changes in the Alternate
Base Rate shall become effective on the same day as the Administrative Agent
changes its Prime Rate, a change occurs in the Federal Funds Open Rate or there
is a change in the Daily LIBOR Rate, depending upon which rate is applicable on
that day to the determination of the Alternate Base Rate.
“Alternate Base Rate Advance”: Any Advance on which interest accrues at the
Alternate Base Rate.
“Anti-Terrorism Laws”: Any law relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.
“Applicable Available Commitment Fee Percentage”: The Applicable Commitment Fee
Percentage determined by reference to the table set forth on Annex II based upon
the Borrower’s compliance with the Pricing Leverage Ratio at the levels set
forth in such table as such Pricing Leverage Ratio is shown on the Quarterly
Compliance Certificate delivered in accordance with Section 5.7. The Applicable
Commitment Fee Percentage shall be applied on:
(a) the first day of the calendar month immediately following the calendar month
in which the Administrative Agent receives the Quarterly Compliance Certificate
delivered in respect of the first three fiscal quarters in any fiscal year, or
(b) with respect to the Quarterly Compliance Certificate delivered in respect of
the last fiscal quarter in any fiscal year, the earlier to occur of (i) the
first day of the calendar month immediately following the calendar month in
which the Administrative Agent shall have received from the Borrower such
Quarterly Compliance Certificate or (ii) the first day of the calendar month
immediately following the calendar month in which the date 75 days after the end
of the fiscal year of the Borrower most recently ended occurs;
provided, however, that no such changes shall occur (x) until the Borrower has
delivered its Quarterly Compliance Certificate for the fiscal quarter ending
March 31, 2009 and (y) unless no Default or Event of Default shall have occurred
and be continuing. Upon the occurrence and during the continuance of a Default
or an Event of Default, the Applicable Available Commitment Fee Percentage may,
in the discretion of the Administrative Agent or at the direction of the
Majority Lenders, be increased (and shall automatically be so increased if the
Default or Event of Default is a payment Default) to the margin described as
Level III on Annex II (in addition to institution of the Default Rate, if
applicable) and shall be applied retroactively to the date of the occurrence of
such Default or Event of Default (or in the event of a Default in respect of the
obligation to deliver a Quarterly Compliance Certificate for the last fiscal
quarter in each fiscal year, the first day of the calendar month immediately
following the calendar month in which the date 75 days after the end of the last
fiscal year of the Borrower occurs). The Administrative Agent, Lenders and
Borrower acknowledge that, on the date hereof, the Applicable Available
Commitment Fee Percentage is the margin described as Level I on Annex II, which
Level shall remain applicable at all times through the first day of the calendar
month immediately following the calendar month in which the Administrative Agent
shall have received from the Borrower the Quarterly Compliance Certificate for
the quarter ended March 31, 2009.

 

4



--------------------------------------------------------------------------------



 



“Applicable Base Rate Margin”: As set forth in Annex II.
“Applicable LIBO Rate Margin”: As set forth in Annex II.
“Applicable Margins”: The respective Applicable Base Rate Margin or Applicable
LIBO Rate Margin determined by reference to the table set forth on Annex II
based upon the Borrower’s compliance with the Pricing Leverage Ratio at the
levels set forth in such table as such Pricing Leverage Ratio is shown on the
Quarterly Compliance Certificate delivered in accordance with Section 5.7. The
Applicable Margin shall be applied on:
(a) the first day of the calendar month immediately following the calendar month
in which the Administrative Agent receives the Quarterly Compliance Certificate
delivered in respect of the first three fiscal quarters in any fiscal year or,
(b) with respect to the Quarterly Compliance Certificate delivered in respect of
the last fiscal quarter in any fiscal year, the earlier to occur of (i) the
first day of the calendar month immediately following the calendar month in
which the Administrative Agent shall have received from the Borrower such
Quarterly Compliance Certificate or (ii) the first day of the calendar month
immediately following the calendar month in which the date 75 days after the end
of the fiscal year of the Borrower most recently ended occurs;
provided, however, that no such changes shall occur (x) until the Borrower has
delivered its Quarterly Compliance Certificate for the fiscal quarter ending
March 31, 2009 and (y) unless no Default or Event of Default shall have occurred
and be continuing. Upon the occurrence and during the continuance of a Default
or an Event of Default, the Applicable Margin may, in the discretion of the
Administrative Agent or at the direction of the Majority Lenders, be increased
(and shall automatically be so increased if the Default or Event of Default is a
payment default) to the margins described as Level III on Annex II (in addition
to institution of the Default Rate, if applicable) and shall be applied
retroactively to the date of the occurrence of such Default or Event of Default
(or in the event of a Default in respect of the obligation to deliver a
Quarterly Compliance Certificate for the last fiscal quarter in each fiscal
year, the first day of the calendar month immediately following the calendar
month in which the date 75 days after the end of the latest fiscal year of the
Borrower occurs). The Administrative Agent, Lenders and Borrower acknowledge
that, on the date hereof, the Applicable Margin is the margin described as Level
I on Annex II above, which Level shall remain applicable at all times through
the first day of the calendar month immediately following the calendar month in
which the Administrative Agent shall have received from the Borrower the
Quarterly Compliance Certificate for the quarter ended March 31, 2009 (unless a
Default or an Event of Default earlier occurs in which case the Applicable
Margin shall be adjusted as set forth above).

 

5



--------------------------------------------------------------------------------



 



“Asset Sale”: The sale, transfer or other disposition by the Borrower to any
Person other than a Restricted Subsidiary or by any Subsidiary of the Borrower
to any Person other than the Borrower or a Restricted Subsidiary of (a) any of
the existing or future Capital Stock (other than an original issue of the
Capital Stock of a Person where the issued Capital Stock is issued to the
Borrower or a Restricted Subsidiary) of any Subsidiary of the Borrower or
(b) any other Property, now owned or hereafter acquired, of any nature
whatsoever in any transaction or series of related transactions (including any
or all assets and business of any division or line of business and further
including intangible assets) of the Borrower or any of its Subsidiaries,
excluding sales, transfers or other dispositions of inventory or other Property
in the ordinary course of business of the Borrower or any of its Subsidiaries or
the trade-in or replacement of assets in the ordinary course of business of the
Borrower or any of its Subsidiaries.
“Authorized Officer”: Any of the President, Chief Financial Officer, General
Counsel and Treasurer of the Borrower.
“Available Commitment”: $110,000,000, as the same may be increased or reduced
pursuant to Section 2.3.
“Available Commitment Fee”: As defined in Section 2.6(a).
“Average Consolidated Funded Debt”: For the Borrower, on any date, the average
daily Consolidated Funded Debt for the four consecutive fiscal quarters ending
on such date.
“Bankruptcy Remote Subsidiary”: Means CSS Funding, LLC.
“Blocked Person”: As defined in Section 4.20(ii).
“Borrowing”: The making, pursuant to a Notice of Borrowing and the terms of this
Agreement, of a cash Advance to the Borrower from all of the Lenders on a pro
rata basis on a given date (or resulting from conversions on a given date)
having, in the case of LIBOR Based Rate Advances, the same LIBOR Interest
Periods.
“Business Day”: A day other than Saturday or Sunday when banks are generally
open for business in Philadelphia, Pennsylvania, provided, that when used in
connection with a LIBOR Based Rate Advance, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.
“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing. Unless otherwise
qualified, references to Capital Stock herein shall refer to Capital Stock of
the Borrower.

 

6



--------------------------------------------------------------------------------



 



“Change of Control”: If (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding Jack Farber and/or any
member(s) of his immediately family, and/or any trust under which Jack Farber
and/or any member(s) of his immediate family hold the legal and equitable
interests, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the issued and outstanding voting Capital Stock of the Borrower normally
entitled to vote in the election of directors of the Borrower or (b) during any
consecutive two-year period, individuals who at the beginning of such period
constituted the Board of Directors of Borrower (together with any new directors
whose election to the Board of Directors or whose nomination for election by the
stockholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors then in office.
“Closing”: As defined in Section 3.2.
“Code”: As defined in Section 2.12(b).
“Commitment and Acceptance”: A Commitment and Acceptance among a Lender, the
Administrative Agent and the Borrower substantially in the form of Exhibit G, as
amended, supplemented or otherwise modified from time to time.
“Consolidated Amortization Expense”: For any Person, for any period, the
consolidated amortization expense of such Person for such period, determined on
a consolidated basis for such Person and its consolidated Subsidiaries.
“Consolidated Capital Expenditures”: For any Person, for any period, the
aggregate gross increase during that period in the property, plant or equipment
reflected in the consolidated balance sheet of such Person and its consolidated
Subsidiaries, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets (a) to the extent financed
from insurance proceeds paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced; provided,
however, that “Consolidated Capital Expenditures” shall in any event exclude the
purchase price paid in connection with Permitted Acquisitions to the extent
allocable to property, plant and equipment.
“Consolidated Depreciation Expense”: For any Person, for any period, the
consolidated depreciation expense of such Person for such period, determined on
a consolidated basis for such Person and its consolidated Subsidiaries.

 

7



--------------------------------------------------------------------------------



 



“Consolidated EBITDA”: For any Person, for any period, the sum of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Tax
Expense, plus (iii) Consolidated Interest Expense, plus (iv) Consolidated
Amortization Expense, plus (v) Consolidated Depreciation Expense, plus (vi) all
non-cash charges resulting from the application of Financial Accounting Standard
No. 142 plus (vii) all Consolidated Stock Compensation Expense, all as
determined on a consolidated basis for such Person and its consolidated
Subsidiaries.
“Consolidated Funded Debt”: For any Person, on any date, without duplication,
the aggregate outstanding principal amount of (i) Indebtedness recorded on a
balance sheet of such Person prepared in accordance with GAAP, (ii) the items
described in clause (c) of the definition of “Indebtedness” whether or not
recorded on a balance sheet of such Person and (iii) all Capital (as that term
is defined in the Accounts Receivable Securitization Documents) under the
Accounts Receivable Securitization; in each case of such Person and its
consolidated Subsidiaries, all determined on a consolidated basis after
elimination of all intercompany items.
“Consolidated Interest Expense”: For any Person, for any period, the total
interest expense of such Person and its consolidated Subsidiaries, as would be
shown on an income statement prepared in accordance with GAAP, and in any event
including interest in respect of the Revolving Credit and Discount (as that term
is defined in the Accounts Receivable Securitization Documents) payable in
respect of the Accounts Receivable Securitization whether or not such interest
is shown on such income statement.
“Consolidated Net Income”: For any Person, for any period, the net income (or
loss) of such Person and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined on a consolidated basis
for such Person and its consolidated Subsidiaries; provided, however, that there
shall be excluded (a) the income (or loss) of any other Person (other than
Subsidiaries of such Person) in which any third Person (other than such Person
or any of its Subsidiaries) has a joint interest, except to the extent of the
amount of cash dividends or other cash distributions actually paid to such
Person or any of its Subsidiaries by such other Person during such period
(subject to clause (c) below), (b) the income (or loss) of any other Person
accrued prior to the date it becomes a consolidated Subsidiary of such Person or
is merged into or consolidated with such Person or any of its consolidated
Subsidiaries or such other Person’s assets are acquired by such Person or any of
its consolidated Subsidiaries, except (with respect to a Subsidiary previously
accounted for on the equity basis of accounting) to the extent of the income (or
loss) actually paid to such Person or any of its Subsidiaries by such other
Person relating to such period in cash, and (c) the income of any consolidated
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by that consolidated Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that consolidated Subsidiary, except to
the extent of the cash dividends or cash distributions actually paid to such
Person or any of its Subsidiaries by such other Person during such period;
provided, however, that income generated in connection with a waiver of any of
the provisions hereof shall not be included for any purposes hereof.

 

8



--------------------------------------------------------------------------------



 



“Consolidated Stock Compensation Expense”: For any Person, for any period, the
consolidated non-cash charges resulting from the application of Financial
Accounting Standard No. 123R for such period, determined on a consolidated basis
for such Person and its consolidated Subsidiaries.
“Consolidated Tax Expense”: For any Person, for any period, the consolidated
income tax expense and/or benefit of such Person for such period, determined on
a consolidated basis for such Person and its consolidated Subsidiaries less any
tax expense associated with gains on sales (excluding sales in the ordinary
course of business) of fixed assets and other extraordinary gains to the extent
such gains are included in Consolidated Net Income.
“Daily LIBOR Rate”: For any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published LIBOR Rate by (b) a number
equal to 1.00 minus the percentage prescribed by the Board of Governors of the
Federal Reserve System (or any successor or any other banking authority) to
which a Lender (or any Affiliate of such Lender if applicable pursuant to
Section 2.9(e)) is subject, including any board or governmental or
administrative agency of the United States or any other jurisdiction to which a
Lender (or any Affiliate of such Lender if applicable pursuant to
Section 2.9(e)) is subject, for determining the maximum reserve requirement
(including without limitation any basic, supplemental, marginal or emergency
reserves) for (i) deposits of United States dollars or (ii) Eurocurrency
Liabilities as defined in Regulation D, provided, that if such day is not a
Business Day, the Daily LIBOR Rate for such day shall be the Daily LIBOR Rate on
the immediately preceding Business Day.
“Default”: Any event, act, condition or occurrence, which with notice, or lapse
of time or both, would constitute an Event of Default hereunder.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Advances or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Fronting Lender, the Swing Line Lender or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Advances, including any participations in then outstanding Letters
of Credit and Swing Line Advances, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

9



--------------------------------------------------------------------------------



 



“EBITDA”: Shall have the meaning ascribed to the term “Consolidated EBITDA” as
set forth herein except the calculation of EBITDA (including the calculation of
each of its components) shall be done on an unconsolidated basis.
“Effective Date”: As defined in Section 3.2.
“Employee Benefit Plan”: As defined in Section 4.11(c).
“Engagement Letter”: As defined in Section 10.23.
“Environmental Authorizations”: As defined in Section 4.15(a).
“Environmental Laws” The common law and all applicable Federal, state, local and
foreign laws or regulations, codes, orders, decrees, judgments or injunctions
issued, promulgated, approved or entered thereunder, now or hereafter in effect,
relating to pollution or protection of the environment or to health or safety as
either relates to any Hazardous Materials, including, without limitation, laws
relating to (a) emissions, discharges, releases or threatened releases of
Hazardous Materials into the environment (including ambient air, indoor air,
surface water, ground water, land surface or subsurface strata), (b) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport, shipping or handling of Hazardous Materials, and
(c) underground and above-ground storage tanks, and related piping, and
emissions, discharges, releases or threatened releases therefrom.
“ERISA”: The Employee Retirement Income Security Act of 1972, as the same may be
amended, from time to time.
“Event of Default”: As defined in Section 8.1.
“Exchange Act”: The Securities Exchange Act of 1934, as amended, together with
all rules and regulations promulgated in connection therewith.
“Executive Order No. 13224”: Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.
“Existing Letters of Credit”: Those Letters of Credit described on
Schedule 1.1(a) attached hereto and incorporated herein by reference.
“Existing Loan Agreement”: As defined in the Background hereto.
“Existing Pledge Agreement”: The Pledge Agreement dated as of October 27, 2004
made by the Borrower and Paper Magic Group, Inc. in favor of PNC Bank, National
Association, as collateral agent for the lenders and other financial
institutions parties to this Agreement and the Noteholders, as the same may be
modified, amended, supplemented or restated from time to time.

 

10



--------------------------------------------------------------------------------



 



“Existing Debt of the Borrower”: The Indebtedness of the Borrower and its
Subsidiaries as set forth on Schedule 4.10 attached hereto.
“Expenses”: As defined in Section 10.5.
“Federal Funds Effective Rate”: For any day, the rate per annum (based on a year
of 360 days and actual days elapsed and rounded upward to the nearest 1/100 of
1%) announced by the Federal Reserve Bank of New York (or any successor) on such
day as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, that if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Federal
Funds Effective Rate” for such all day shall be the Federal Funds Effective Rate
for the last day on which such rate was announced.
“Federal Funds Open Rate”: For any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (an “Alternate Federal Funds
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Federal Funds Source, or if
there shall at any time, for any reason, no longer exist a Bloomberg Screen BTMM
(or any substitute screen) or any Alternate Federal Funds Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided, that if such
day is not a Business Day, the Federal Funds Open Rate for such day shall be the
Federal Funds Open Rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
Advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.
“Financial Statements”: The financial statements of the Borrower previously
furnished to the Administrative Agent, as more fully described on
Schedule 1.1(b) attached hereto and incorporated herein by reference.
“Fixed Charge Coverage Ratio”: For any period, the ratio of (a) the Borrower’s
Consolidated EBITDA for such period to (b) the sum of the Borrower’s (i) current
portion of principal on all long-term Indebtedness (excluding the Revolving
Credit) determined at the beginning of such period, plus (ii) Consolidated
Interest Expense (including interest in respect of the Revolving Credit and
discount payable in respect of the Accounts Receivable Securitization) for such
period, plus (iii) Consolidated Tax Expense for such period, plus (iv) cash
dividends paid by the Borrower to the holders of its Capital Stock during such
period.

 

11



--------------------------------------------------------------------------------



 



“Fronting Fee”: As defined in Section 2.6(b)(ii).
“Fronting Lender”: PNC (or an Affiliate of PNC, if applicable), as the issuer of
Letters of Credit under this Agreement.
“GAAP”: Generally accepted accounting principles applied in a manner consistent
with the most recent audited financial statements of the Borrower prepared as of
March 31, 2008 and furnished to the Administrative Agent.
“Governmental Authority”: Any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
either, or any court, tribunal, grand jury or arbitrator (to the extent binding
on the Borrower or any of its Subsidiaries), in each case whether foreign or
domestic.
“Guarantee(s)”: Guarantees substantially in the form of Exhibit A attached
hereto and incorporated herein by reference.
“Guarantors”: Each of Paper Magic Group, Inc., a Pennsylvania corporation,
Berwick Delaware, Inc., a Delaware corporation, Berwick Offray LLC, a
Pennsylvania limited liability company, Cleo Inc., a Tennessee corporation,
Philadelphia Industries, Inc., a Delaware corporation, LLM Holdings, Inc., a
Delaware corporation, The Paper Magic Group, Inc., a Delaware corporation, Lion
Ribbon Company, Inc., a Delaware corporation and C.R. Gibson, LLC, a Delaware
limited liability company, and each Person which executes a Guarantee after the
Effective Date.
“Hazardous Materials”: Any pollutant, contaminant, hazardous or toxic substance,
hazardous material, hazardous waste, hazardous constituent, asbestos or
asbestos-containing material, petroleum, including crude oil and any fraction
thereof, or other chemicals, substances or materials subject to regulation under
any Environmental Law.
“Hedge Agreement”: Any contract or agreement providing for any rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap, currency swap or any other similar transaction entered into to protect
against the risk of fluctuation in interest rates or foreign exchange rates.

 

12



--------------------------------------------------------------------------------



 



“Indebtedness”: With respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) the deferred purchase price
of assets or services which in accordance with GAAP would be shown as a
liability on the balance sheet of such Person, (c) the face amount of all
outstanding letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (d) all Indebtedness of a second
Person secured by any Lien on any Property owned by such first Person, whether
or not such Indebtedness has been assumed by such first Person, limited to the
fair market value of the Property subject to such Lien, (e) all capitalized
lease obligations of such Person, (f) all obligations of such Person to pay a
specified purchase price for goods or services whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (g) all obligations of such
Person under interest rate agreements, (h) without duplication, all contingent
obligations of such Person required to be reflected as a liability on the
balance sheet of such Person prepared in accordance with GAAP, (i) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments required to be reflected as a liability on the balance sheet
of such Person prepared in accordance with GAAP, (j) all obligations of such
Person upon which interest charges are customarily paid, and (k) current
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any Capital Stock of such Person (with redeemable preferred
stock being valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends); provided, however, that
Indebtedness shall not include trade payables, accrued expenses, accrued
dividends, deferred compensation, accrued income taxes, deferred income taxes
and minority interests in Subsidiaries of such Person.
“Intercompany Notes”: As defined in Section 5.15.
“Intercreditor Agreement”: The Amended and Restated Intercreditor and Collateral
Agency Agreement dated as of October 27, 2004 between the Administrative Agent,
the Swing Line Lender, the Fronting Lender, the Lenders and the Noteholders, as
the same has been and may hereafter be modified, amended, supplemented or
restated.
“Interest Rate Determination Date”: With respect to a LIBOR Based Rate Advance,
the date which is two (2) Business Days prior to the commencement of the LIBOR
Interest Period for such Borrowing.
“Inventory”: All of the “inventory” (as that term is defined in of the Uniform
Commercial Code as in effect from time to time in the Commonwealth of
Pennsylvania) of the Borrower and its Subsidiaries, whether now existing or
hereinafter acquired or created.
“Investments”: Investments of any Person shall mean (i) any direct or indirect
purchase or other acquisition of any Capital Stock, evidence of Indebtedness or
other security issued by any other Person, (ii) any loan, advance (other than
advance to employees for travel expenses, drawing accounts and similar
expenditures extended in the ordinary course and consistent with past practice)
or extension of credit (other than accounts receivable created in the ordinary
course) to, or contribution to the capital of any other Person, including any
guarantee or Indebtedness of any other Person and any joint venture, (iii) any
commitment or option to make an investment if, in the case of an option, the
consideration therefor exceeds $1,000,000 and (iv) any capital contribution to
any other Person; and any of the foregoing shall be considered an Investment
whether such investment is acquired by purchase, exchange, issuance of stock or
other securities, merger, reorganization or any other method. Notwithstanding
the foregoing, non-speculative Hedge Agreements shall not be considered
Investments.

 

13



--------------------------------------------------------------------------------



 



“Knowledge”: Whenever used in this Agreement, the actual knowledge of any
executive officer of the Borrower or of the president of any of the
Subsidiaries.
“L/C Commitment”: $20,000,000.
“L/C Fees”: As defined in Section 2.6(b)(i).
“Lender(s)”: The lending institutions listed on Annex I attached hereto and
incorporated herein by reference and any assignees thereof in accordance with
Section 10.10 hereof.
“Letter of Credit or Letters of Credit”: (a) Standby letter or letters of
credit, and (b) commercial letter or letters of credit, in each case issued or
to be issued by the Fronting Lender for the account of the Borrower pursuant to
Section 2.2 herein.
“Letter of Credit Coverage Requirement”: With respect to each Letter of Credit
at any time, 102% of the maximum amount available to be drawn thereunder at such
time (determined without regard to whether any conditions to drawing could be
met at such time).
“Leverage Ratio”: As of the date of determination, the ratio of Consolidated
Funded Debt on such date to Adjusted EBITDA for the four consecutive fiscal
quarter period ending on such date.
“LIBOR Based Rate”: As defined in Section 2.5(b)(i).
“LIBOR Based Rate Advance”: Any Advance on which interest accrues at the LIBOR
Based Rate.
“LIBOR Interest Period”: As defined in Section 2.5(b)(ii).
“Lien”: Other than as expressly excluded in the next sentence, any interest in
Property securing an obligation owed to, or a claim by, a Person other than the
owner of the Property, whether such interest is based on the common law, statute
or contract, and including, but not limited to, the security interest or lien
arising from a mortgage, encumbrance, pledge, conditional sale or trust receipt
or a lease, consignment or bailment for security purposes. The term “Lien” shall
include without limitation, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances affecting Property other than Property which is
leased by the Borrower or any of its Subsidiaries or for which the Borrower or
any of its Subsidiaries has an unexercised option to purchase such Property and
other than those which would not materially adversely interfere with the
Borrower’s or any of its Subsidiaries’ use of the Property and would not
materially detract from the value of the Property. For the purposes of this
Agreement, the Borrower and each of its Subsidiaries shall be deemed to be the
owner of any Property which it has acquired or holds subject to a conditional
sale agreement or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person for security purposes.

 

14



--------------------------------------------------------------------------------



 



“Loan Documents”: This Agreement, the Revolving Credit Notes, the Swing Line
Note, the Guarantees, the Security Documents, the Intercreditor Agreement and
all agreements, instruments and documents executed and/or delivered in
connection herewith or therewith, all as may be amended, supplemented, replaced,
restated or superseded from time to time.
“Losses”: Of any Person, the losses, liabilities, claims (including those based
upon negligence, strict or absolute liability and liability in tort), damages,
expenses, obligations, penalties, actions, judgments, Liens, penalties, fines,
suits, costs or disbursements of any kind or nature whatsoever (including
reasonable fees and expenses of counsel in connection with any Proceeding
commenced or threatened, whether or not such Person shall be designated a party
thereto) at any time (including following the payment of the Obligations and/or
the termination of the Revolving Credit) incurred by, imposed on or asserted
against such Person.
“Majority Lenders”: The Lenders holding Pro Rata Percentages aggregating more
than 662/3 % of the total Revolving Credit.
“Mandatory Loan”: As defined in Section 2.4(b)(iii)(B).
“Material Adverse Effect”: With respect to the Borrower and its Subsidiaries,
(a) any material adverse effect (both before and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents) with
respect to the business, assets, properties, financial condition, stockholders’
equity, contingent liabilities, prospects, material agreements or results of
operations of the Borrower and its Subsidiaries, taken as one enterprise on a
consolidated basis, or (b) any fact or circumstance that, singly or in the
aggregate with any other fact or circumstance, has a reasonable likelihood of
resulting in or leading to (i) a material adverse effect hereunder or under any
other Loan Document or the inability of the Lenders to enforce in any material
respect their rights purported to be granted hereunder or under any other Loan
Document, or (ii) a material adverse effect on the ability of the Borrower and
its Subsidiaries taken as a whole on a consolidated basis to effect (including
hindering or unduly delaying) the transactions contemplated by this Agreement
and the other Loan Documents on the terms contemplated hereby and thereby.
“Material Subsidiary”: As of the last day of the immediately preceding fiscal
year of the Borrower, any Subsidiary of the Borrower (other than CSS Funding
LLC) which either (i) owns five percent (5%) or more of the assets of the
Borrower and its consolidated Subsidiaries or (ii) for the immediately preceding
fiscal year had net income representing 5% or more of the Consolidated Net
Income of the Borrower.
“Maturity Date”: November 20, 2011 as the same may be extended pursuant to
Section 2.13.
“Moody’s”: Moody’s Investors Service, Inc.

 

15



--------------------------------------------------------------------------------



 



“New Lender Joinder”: A New Lender Joinder among a proposed Lender, the
Administrative Agent and the Borrower substantially in the form of Exhibit H, as
amended, supplemented or otherwise modified from time to time.
“Noteholders”: The note purchasers from time to time parties to the Note
Purchase Agreement.
“Note Purchase Agreement”: The Note Purchase Agreement dated as of December 12,
2002 among the Borrower and the Noteholders, as the same has been and may
hereafter be modified, amended, supplemented or restated.
“Note Purchase Documents”: The Note Purchase Agreement, the notes issued
pursuant to the terms thereof and the Intercreditor Agreement.
“Notes”: The Revolving Credit Notes and the Swing Line Note.
“Notice of Borrowing”: As defined in Section 2.4(b)(ii).
“Obligations”: All existing and future liabilities and obligations of every kind
or nature at any time owing by the Borrower to any one or more of the Lenders,
the Fronting Lender or to the Administrative Agent, whether joint or several,
related or unrelated, primary or secondary, matured or contingent, due or to
become due, and whether principal, interest, fees or Expenses, including,
without limitation, liabilities and obligations in respect of the Revolving
Credit, whether related to cash Advances or Letters of Credit (whether drawn or
undrawn), and under Hedge Agreements to which any Lender is a party.
“Offered Amount”: As defined in Section 2.3(b).
“Over-Limit Amount”: As defined in Section 2.3.
“Outstandings”: At any time, the sum of the (a) aggregate amount of all cash
Advances outstanding hereunder, and (b) face amount of all Letters of Credit and
all outstanding Reimbursement Obligations.
“Permitted Acquisitions”: As defined in Section 6.2.
“Permitted Liens”: As defined in Section 6.3.
“Person”: An individual, partnership, corporation, limited liability company,
limited liability partnership, trust, unincorporated association or
organization, joint venture or any other entity.
“PNC”: PNC Bank, National Association.

 

16



--------------------------------------------------------------------------------



 



“Pricing Leverage Ratio”: As of the end of each fiscal quarter, the ratio of
Average Consolidated Funded Debt determined as of such date to Adjusted EBITDA
for the four consecutive fiscal quarter period ending on such date.
“Prime Rate”: That rate so designated by the Administrative Agent from time to
time as its prime rate of interest, which is not necessarily the lowest or best
rate of interest charged by the Administrative Agent.
“Proposed New Lender”: As defined in Section 2.3(b).
“Pro Rata Percentages”: As defined in Section 2.1(a)(i).
“Pro Rata Shares”: As defined in Section 2.1(a)(i).
“Proceeding”: Any claim, action, judgment, suit, hearing, governmental
investigation, arbitration (to the extent binding on the Borrower or any of its
Subsidiaries) or proceeding, including by or before any Governmental Authority.
“Property”: Any existing or future interest of the Borrower or any of its
Subsidiaries (other than the Bankruptcy Remote Subsidiary) in any existing or
future property or asset of any kind or nature, whether real, personal or mixed,
or tangible or intangible, now owned or hereafter acquired or created (including
without limitation the Capital Stock of any Subsidiary of the Borrower).
“Published LIBOR Rate”: The rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one-month period (or, if no such rate is published therein
for any reason, then the Published LIBOR Rate shall be the eurodollar rate for a
one-month period as published in another publication determined by the
Administrative Agent).
“Quarterly Compliance Certificate”: As defined in Section 5.7.
“Real Property”: All right, title and interest of the Borrower or any of its
Subsidiaries (including any leasehold estate) in and to any parcel of real
property owned, leased or operated by the Borrower or any of its Subsidiaries
together with, in each case, all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof.
“Regular Advances”: Advances other than Swing Line Advances.
“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System, comprising Part 204 of Title 12, Code of Federal Regulations, as
amended, and any successor thereto.
“Regulations”: As defined in Section 2.12(b).

 

17



--------------------------------------------------------------------------------



 



“Reimbursement Obligations”: As defined in Section 2.2(c).
“Requested Increase”: As defined in Section 2.3(b).
“Reserve”: For any day, that reserve (expressed as a decimal) which is in effect
(whether or not actually incurred) with respect to a Lender (or any Affiliate of
such Lender if applicable pursuant to Section 2.9(e)) on such day, as prescribed
by the Board of Governors of the Federal Reserve System (or any successor or any
other banking authority to which a Lender (or any Affiliate of such Lender if
applicable pursuant to Section 2.9(e)) is subject including any board or
governmental or administrative agency of the United States or any other
jurisdiction to which a Lender (or any Affiliate of such Lender if applicable
pursuant to Section 2.9(e)) is subject), for determining the maximum reserve
requirement (including without limitation any basic, supplemental, marginal or
emergency reserves) for Eurocurrency Liabilities as defined in Regulation D.
“Reserve Percentage”: For a Lender (or any Affiliate of such Lender if
applicable pursuant to Section 2.9(e)) on any day, that percentage (expressed as
a decimal) which is in effect on such day, prescribed by the Board of Governors
of the Federal Reserve System (or any successor or any other banking authority
to which a Lender (or any Affiliate of such Lender if applicable pursuant to
Section 2.9(e)) is subject, including any board or governmental or
administrative agency of the United States or any other jurisdiction to which a
Lender (or any Affiliate of such Lender if applicable pursuant to
Section 2.9(e)) is subject, for determining the maximum reserve requirement
(including without limitation any basic, supplemental, marginal or emergency
reserves) for (a) deposits of United States dollars or (b) Eurocurrency
Liabilities as defined in Regulation D, in each case applicable to a LIBOR Based
Rate Advance(s) subject to an Adjusted LIBO Rate. The Adjusted LIBO Rate shall
be adjusted automatically on and as of the effective day of any change in the
Reserve Percentage.
“Restricted Subsidiary”: Any Guarantor and any other Material Subsidiary which
is not by name included in the definition of “Guarantors” hereunder and any
other Material Subsidiary which does not, as permitted by Section 5.12(b),
become a Guarantor after the date hereof, or as provided by Section 5.12(c), is
released as a Guarantor after the date hereof.
“Revolving Credit”: As defined in Section 2.1.
“Revolving Credit Notes”: As defined in Section 2.1(c)(i).
“S&P”: Standard & Poor’s Corporation, a division of The McGraw-Hill Companies,
Inc.
“Securities Act”: The Securities Act of 1933, as amended, together with all
rules and regulations promulgated in connection therewith.
“Security Documents”: Collectively, the Existing Pledge Agreement and the
Additional Pledge Agreement.

 

18



--------------------------------------------------------------------------------



 



“Subsidiary”: With respect to any Person at any time, (a) any corporation more
than fifty (50%) percent of whose voting stock is legally and beneficially owned
by such Person or owned by a corporation more than fifty (50%) percent of whose
voting stock is legally and beneficially owned by such Person; (b) any trust of
which a majority of the beneficial interest is at such time owned directly or
indirectly, beneficially or of record, by such Person or one or more
Subsidiaries of such Person; and (c) any partnership, joint venture or other
entity of which ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
are at such time owned directly or indirectly, beneficially or of record, by, or
which is otherwise controlled directly, indirectly or through one or more
intermediaries by, such Person or one or more Subsidiaries of such Person.
“Swing Line Advances”: Advances under the Swing Line Commitment made by the
Swing Line Lender to the Borrower pursuant to Section 2.1(b).
“Swing Line Commitment”: The amount set forth opposite the Swing Line Lender’s
name on Annex I attached hereto directly below the column entitled “Swing Line
Commitment”, as the same may be reduced from time to time pursuant to Section 8.
“Swing Line Lender”: PNC, in its capacity as such, and its permitted successors
and assigns in such capacity.
“Swing Line Note”: As defined in Section 2.1(c)(ii).
“Taxes”: As defined in Section 2.12(a)
“Transferee”: As defined in Section 10.10(d).
“USA Patriot Act”: The Uniting Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or shall hereafter be, renewed, extended, amended
or replaced.
“Withholding Certificate”: As defined in Section 2.12(b).
1.2 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP, to the
extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.
SECTION 2. THE LOAN.
2.1 Revolving Line of Credit. Subject to the terms and conditions of this
Agreement, the Lenders hereby establish for the benefit of the Borrower a
revolving line of credit (collectively, the “Revolving Credit”) which shall
include Advances extended by the Lenders to or for the benefit of the Borrower
from time to time hereunder, in aggregate principal amount at any time
outstanding, not to exceed the then Available Commitment in effect from time to
time.

 

19



--------------------------------------------------------------------------------



 



(a) (i) Each Lender agrees severally to make Regular Advances to the Borrower as
a part of the Revolving Credit, subject to the terms of this Agreement, up to
the lesser of the amounts (the “Pro Rata Shares”) or percentages (the “Pro Rata
Percentages”) of the Revolving Credit opposite its name on Annex I attached
hereto and incorporated herein by reference.
(ii) Regular Advances under the Revolving Credit (A) shall be made at any time
and from time to time on and after the Effective Date and prior to the Maturity
Date, (B) may be made as Alternate Base Rate Advances or, at the Borrower’s
option and subject to the terms hereof, as LIBOR Based Rate Advances or, at the
Borrower’s option and subject to the terms hereof, as Letters of Credit;
provided that all Advances made by all of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Advances of the same type, (C) may be repaid and reborrowed in accordance
with the provisions hereof, (D) shall not, when aggregated with a Lender’s Pro
Rata Percentage of other Advances then outstanding, exceed for such Lender, at
any time outstanding, the Pro Rata Share of such Lender, at such time and
(E) shall not be made if, at the time the requested Advance is to be made, the
aggregate Outstandings, after giving effect to the Advance requested by the
relevant Notice of Borrowing, would exceed the Available Commitment in effect at
such time.
(iii) The failure of any Lender to perform its obligations hereunder shall not
relieve any other Lender of its obligations hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to make any Advance required to be made by such other Lender). Each Advance
shall be made in accordance with the procedures set forth in Section 2.4.
(b) (i) The Swing Line Lender may, in its sole and absolute discretion, make
Swing Line Advances to the Borrower as a part of the Revolving Credit, subject
to the terms of this Agreement, up to the Swing Line Commitment.
(ii) Swing Line Advances under the Revolving Credit (A) shall be made at any
time and from time to time on and after the Effective Date and prior to the
Maturity Date, (B) shall be made only in cash and as Alternate Base Rate
Advances and shall not be entitled to be converted into LIBOR Based Rate
Advances so long as they remain Swing Line Advances, (C) shall be repaid on the
earlier of (x) the Maturity Date or (y) the seventh day after the date such
Swing Line Advance was made and may be reborrowed in accordance with the
provisions hereof, (D) shall not be made if the aggregate principal amount of
Swing Line Advances and the Swing Line Lender’s Pro Rata Percentage of all other
Advances then outstanding, after giving effect to the Swing Line Advance
requested by the relevant Notice of Borrowing, would exceed the Swing Line
Lender’s Pro Rata Share and (E) shall not be made if the aggregate principal
amount of Swing Line Advances and all other Advances then outstanding, after
giving effect to the Swing Line Advance requested by the relevant Notice of
Borrowing, would exceed the Available Commitment in effect at such time. In no
event shall the aggregate principal amount of Swing Line Advances outstanding at
any time exceed the Swing Line Commitment.

 

20



--------------------------------------------------------------------------------



 



(c) (i) At Closing, the Borrower shall execute and deliver its promissory note
to each Lender in the principal amount of such Lender’s Pro Rata Share, each in
the form attached hereto as Exhibit B-1 (as amended, replaced, restated or
superseded from time to time, collectively the “Revolving Credit Notes”) to
evidence their unconditional obligation to repay each Lender for all Advances
made under the Revolving Credit, with interest as herein and therein provided.
Each Advance under the Revolving Credit shall be deemed evidenced by the
Revolving Credit Notes, which are deemed incorporated herein by reference and
made a part hereof.
(ii) At Closing, the Borrower shall execute and deliver its promissory note to
the Swing Line Lender in the principal amount of the Swing Line Commitment, in
the form attached hereto as Exhibit B-2 (as amended, replaced, restated or
superseded from time to time, the “Swing Line Note”) to evidence their
unconditional obligation to repay the Swing Line Lender for all Swing Line
Advances made under the Revolving Credit, with interest as herein and therein
provided. Each Swing Line Advance under the Revolving Credit shall be deemed
evidenced by the Swing Line Note, which is deemed incorporated herein by
reference and made a part hereof.
(d) The term of the Revolving Credit shall expire on the Maturity Date unless
earlier terminated in accordance with the terms hereof. On such date, unless
having been sooner accelerated by the Administrative Agent pursuant to the terms
hereof, the Revolving Credit shall be terminated and all of the Obligations
shall be due and payable in full, and as of which date, no further Advances
shall be available from the Lenders.
(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s pro rata portion of such Advance, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such borrowing in accordance with
this subsection and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have made such portion available
to the Administrative Agent, such Lender and the Borrower (without prejudice to
the Borrower’s rights against such Lender) severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Advance comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Effective Rate, provided, that, if such Lender shall not pay such
amount within three (3) Business Days of such Advance, the interest rate on such
overdue amount shall, at the expiration of such three-Business Day period, be
the rate per annum applicable to the Advance comprising such Borrowing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement.

 

21



--------------------------------------------------------------------------------



 



2.2 Letters of Credit.
(a) As part of the Revolving Credit and subject to its terms and conditions and
the customary terms, conditions and procedures of the Fronting Lender, the
Fronting Lender, shall, at the request of the Administrative Agent and on behalf
of and for the benefit of the Lenders, make available to the Borrower (either
for its own account or, at the Borrower’s request, as a co-applicant with any of
the Restricted Subsidiaries, each of which is authorized to request the issuance
of a Letter of Credit) Letters of Credit which shall not exceed, in the
aggregate at any one time outstanding, the L/C Commitment. All Letters of Credit
issued under the Revolving Credit shall reduce dollar for dollar the amount
available to be borrowed by the Borrower under the Available Commitment. No
standby Letter of Credit shall be issued with an expiry date later than the
earlier of: (i) one (1) year from the date of issuance and (ii) except as
provided in Section 2.2(h), the Maturity Date. No commercial Letter of Credit
shall be issued with an expiry date later than the earlier of: (i) one hundred
twenty (120) days from the date of issuance and (ii) except as provided in
Section 2.2(h), the Maturity Date. The Borrower shall, and shall cause any
Restricted Subsidiary which is a co-applicant as to any Letter of Credit to,
execute and deliver to the Fronting Lender all letter of credit agreements and
other documents, instruments and agreements customarily required by the Fronting
Lender for such purposes. All such documents, instruments and agreements shall
be in form and substance satisfactory to the Fronting Lender. The Existing
Letters of Credit shall be deemed to have been issued pursuant to this Agreement
and shall be Letters of Credit for all purposes hereunder.
(b) Immediately upon the issuance of any Letter of Credit, the Fronting Lender
is deemed to have granted to each Lender, and each Lender is hereby deemed to
have irrevocably acquired, an individual participating interest (without
recourse or warranty), in accordance with each Lender’s respective Pro Rata
Percentage, in all of the Fronting Lender’s rights and liabilities with respect
to such Letter of Credit. Each Lender shall be directly, irrevocably and
unconditionally obligated to the Fronting Lender, according to its Pro Rata
Percentage, to reimburse the Fronting Lender for any draws made at any time
without regard to the occurrence of a Default or Event of Default (including
without limitation, following the commencement of any bankruptcy,
reorganization, receivership, liquidation or dissolution proceeding with respect
to the Borrower) under any Letter of Credit outstanding under the L/C Commitment
not immediately reimbursed by the Borrower.

 

22



--------------------------------------------------------------------------------



 



(c) In the event of any request for drawing under any Letter of Credit by the
beneficiary thereof, the Fronting Lender shall promptly notify the Borrower and
the Borrower shall immediately reimburse the Fronting Lender on the day when
such drawing is honored, by either a cash payment by the Borrower, or in the
absence of such payment by the Borrower, by the Lenders automatically making, or
having been deemed to have made, (without further request or approval of the
Borrower) a cash Advance under the Revolving Credit on such date which shall
accrue interest at the Alternate Base Rate. All Advances which constitute a
reimbursement for a draw under a Letter of Credit shall be shared by the Lenders
in accordance with their respective Pro Rata Percentages. If, for any reason,
proceeds of Advances are not received by the Fronting Lender on the date a
drawing under a Letter of Credit is honored in an amount equal to the amount of
such drawing, the Borrower shall reimburse the Fronting Lender, on the Business
Day immediately following the date of such drawing, in an amount in same day
funds equal to the excess of the amount of such drawing over the amount of such
proceeds, if any, that are so received, plus accrued interest on such amount at
the Alternate Base Rate. The Borrower’s reimbursement obligation for draws under
Letters of Credit along with their obligation to pay L/C Fees and Fronting Fees
shall herein be referred to collectively as the Borrower’s “Reimbursement
Obligations”. All of the Borrower’s Reimbursement Obligations hereunder with
respect to Letters of Credit shall apply unconditionally and absolutely to, and
shall be joint and several with respect to, Letters of Credit issued hereunder
on behalf of the Borrower, as a co-applicant with any of the Restricted
Subsidiaries as if such Letters of Credit had been issued for the account of the
Borrower alone and the term “Reimbursement Obligations” as used throughout this
Agreement and the other Loan Documents shall be deemed to include the Borrower’s
Reimbursement Obligations and its obligation to pay L/C Fees and Fronting Fees
with respect to all such Letters of Credit.
(d) (i) In the event that the Borrower shall fail to reimburse the Fronting
Lender as provided in Section 2.2(c) in an amount equal to the amount of the
drawing honored by the Fronting Lender under a Letter of Credit, the Fronting
Lender shall promptly notify each Lender of the unreimbursed amount of such
drawing and of such Lender’s participation therein based on such Lender’s Pro
Rata Percentage. Each Lender shall make available to the Fronting Lender an
amount equal to its respective participation in same day funds, at the office of
the Fronting Lender specified in such notice, not later than 1:00 p.m.
(Philadelphia time) on the Business Day after the date notified by the Fronting
Lender. In the event that any Lender fails to make available to such Fronting
Lender the amount of such Lender’s participation based on such Lender’s Pro Rata
Percentage in such Letter of Credit, as provided in this Section 2.2(d), the
Fronting Lender shall be entitled to recover such amount on demand from such
Lender together with interest at the overnight Federal Funds Effective Rate for
the first three (3) days and at the Alternate Base Rate for each day thereafter.
The Fronting Lender shall distribute to each other Lender which has paid all
amounts payable by it under this Section 2.2(d) with respect to any Letter of
Credit, such other Lender’s share, based on such Lender’s Pro Rata Percentage,
of all payments received by the Fronting Lender from the Borrower in
reimbursement of drawings honored by the Fronting Lender under such Letter of
Credit, when such payments are received. Nothing in this Section 2.2(d) shall be
deemed to relieve any Lender from its obligation to pay all amounts payable by
it under this Section 2.2(d) with respect to any Letter of Credit issued by the
Fronting Lender or to prejudice any rights that the Borrower or any other Lender
may have against a Lender as a result of any default by such Lender hereunder
and no Lender shall be responsible for the failure of any other Lender to pay
its respective participation, based on its Pro Rata Percentage, payable under
this Section 2.2(d).

 

23



--------------------------------------------------------------------------------



 



(ii) In connection with the failure of any Lender to make available to the
Fronting Lender the amount of such Lender’s participation in any Letter of
Credit, such Lender hereby agrees to protect, indemnify, and save the Fronting
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including, without limitation,
reasonable attorneys’ fees, allocated costs of internal counsel and the costs
(including judgments) in connection with any related litigation) which the
Fronting Lender may incur or be subject to as a consequence, direct or indirect,
of the failure of such Lender to make available its participation in such Letter
of Credit.
Notwithstanding anything to the contrary contained in this Section 2.2(d), each
Lender providing its participation in any Letter of Credit shall have no
obligation to indemnify the Fronting Lender in respect of any liability incurred
by the Fronting Lender arising solely out of the gross negligence or willful
misconduct of the Fronting Lender.
(e) The obligation of the Borrower to reimburse the Fronting Lender for drawings
made under the Letters of Credit and the obligations of the Lenders to the
Fronting Lender under Section 2.2(d) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including, without limitation, the following circumstances:
(i) any lack of validity or enforceability of any Letter of Credit;
(ii) the existence of any claim, setoff, defense or other right that the
Borrower or any Affiliate of the Borrower or any other Person may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such beneficiary or transferee may be acting), the Fronting
Lender, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction;
(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;
(iv) payment by the Fronting Lender under any Letter of Credit against
presentation of a demand, draft or certificate or other document that does not
comply with the terms of such Letter of Credit unless the Fronting Lender shall
have acted in the absence of good faith or with willful misconduct or gross
negligence in issuing such payment; or
(v) the fact that a Default or Event of Default shall have occurred and be
continuing.

 

24



--------------------------------------------------------------------------------



 



(f) If by reason of (i) any change after the Effective Date in applicable law,
regulation, rule, decree or regulatory requirement or any change in the
interpretation or application by any judicial or regulatory authority of any
law, regulation, rule, decree or regulatory requirement or (ii) compliance by
the Fronting Lender or any Lender with any direction, reasonable request or
requirement (whether or not having the force of law) of any governmental or
monetary authority including, without limitation, Regulation D:
(A) the Fronting Lender or any Lender shall be subject to any tax or other levy
or charge of any nature or to any variation thereof (except for changes in the
rate of any tax on the net income of the Fronting Lender or any Lender or its
applicable lending office) or to any penalty with respect to the maintenance or
fulfillment of its obligations under this Section 2.2, whether directly or by
such being imposed on or suffered by the Fronting Lender or any Lender;
(B) any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Letter of Credit issued by the Fronting
Lender or participations therein purchased by any Lender; or
(C) there shall be imposed on the Fronting Lender or any Lender any other
condition regarding this Section 2.2, any Letter of Credit or any participation
therein;
and the result of the foregoing is to directly or indirectly increase the cost
to the Fronting Lender or any Lender of issuing, creating, making or maintaining
any Letter of Credit or of purchasing or maintaining any participation therein,
or to reduce the amount receivable in respect thereof by the Fronting Lender or
any Lender, then and in any such case the Fronting Lender or such Lender shall,
within 90 days after the additional cost is incurred or the amount received is
reduced, notify the Borrower and the Borrower shall pay on demand such amounts
as may be necessary to compensate the Fronting Lender or such Lender on an
after-tax basis for such additional cost or reduced receipt, together with
interest on such amount from the date demanded until payment in full thereof at
a rate per annum equal at all times to the Alternate Base Rate. A certificate
signed by an officer of the Lender as to the amount of such increased cost or
reduced receipt showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower and the Administrative Agent by the Fronting
Lender or any Lender, as the case may be, shall, except for manifest error, be
final, conclusive and binding for all purposes.
(g) In addition to amounts payable as elsewhere provided in this Section 2.2,
without duplication, the Borrower hereby agrees to protect, indemnify, pay and
save the Fronting Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and reasonable allocated costs of internal counsel) which the
Fronting Lender may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of the Letters of Credit or (ii) the failure of the Fronting
Lender to honor a drawing under any Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions herein
called “Government Acts”).

 

25



--------------------------------------------------------------------------------



 



As between the Borrower and the Fronting Lender, the Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit issued by the
Fronting Lender by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Fronting Lender shall
not be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of such Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of any such Letter of Credit to comply
fully with conditions required in order to draw upon such Letter of Credit;
(iv) for errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise, whether or not
they are in cipher, unless any of the foregoing are caused by the Fronting
Lender’s gross negligence or willful misconduct; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof, unless caused by the Fronting
Lender’s gross negligence or willful misconduct; (vii) for the misapplication by
the beneficiary of any such Letter of Credit of the proceeds of any drawing
under such Letter of Credit; and (viii) for any consequences arising from causes
beyond the control of the Fronting Lender, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of any of the Fronting Lender’s rights or powers hereunder.
In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the Fronting Lender in
connection with the Letters of Credit issued by it or the related certificates,
if taken or omitted in good faith, shall not create any liability on the part of
the Fronting Lender to the Borrower.
Notwithstanding anything to the contrary contained in this Section 2.2(g), the
Borrower shall have no obligation to indemnify the Fronting Lender in respect of
any liability incurred by the Fronting Lender arising solely out of the gross
negligence or willful misconduct of the Fronting Lender.
(h) If the expiration date for any Letter of Credit requested by the Borrower to
be issued, or extended or renewed, pursuant to Section 2.2(a) is later than the
Maturity Date, the Fronting Lender may nonetheless issue, or extend or renew,
such Letter of Credit notwithstanding that such expiration date is later than
the Maturity Date, provided that Borrower shall on or before five (5) days prior
to the Maturity Date deposit with the Administrative Agent as security for the
Obligations, cash in an amount equal to the Letter of Credit Coverage
Requirement with respect to each such Letter of Credit which remains outstanding
on such date, which cash shall be deposited with, pledged to and held by the
Administrative Agent for the benefit of the Lenders in the same manner as
provided in Section 8.2(c).

 

26



--------------------------------------------------------------------------------



 



2.3 Voluntary Reduction or Increase of Commitment.
(a) The Borrower may, at any time, without premium or penalty, permanently
reduce the Available Commitment then available. The exercise of the foregoing
option shall be evidenced by the Borrower giving the Administrative Agent
written notice of the Borrower’s election to do so (as evidenced for the
purposes of this Section by a written acknowledgment of receipt executed by such
officer of the Administrative Agent as the Administrative Agent may designate to
the Borrower in writing) of such reduction request. Such notice shall be
irrevocable and shall specify the extent to which the reduction should be
applied to the Available Commitment, the date upon which such reduction shall be
effective (which effective date shall be a Business Day and shall be no less
than 5 days after receipt of such notice by the Administrative Agent) and the
amount thereof, which shall be in integral multiples of $1,000,000. In the event
of such a reduction in the Available Commitment, Advances in an aggregate
outstanding principal amount that is in excess of the Available Commitment, as
so reduced (the “Over-Limit Amount”), shall be simultaneously paid on the
effective date of such reduction, with interest accrued on the amount so paid or
prepaid to the date of such reduction. On the effective date of such reduction,
the Borrower shall cash collateralize Letters of Credit, on terms satisfactory
to the Administrative Agent, in the amount, if any, by which the Over-Limit
Amount exceeds the amount of non-Letter of Credit Advances then outstanding and
shall execute such documents, instruments and agreements as the Administrative
Agent shall deem necessary to perfect a security interest in such cash
collateral. A reduction in the Available Commitment shall reduce each Lender’s
Pro Rata Share in accordance with its respective Pro Rata Percentage.
(b) The Borrower may at any time and from time to time, subject to clause (d) of
this Section 2.3, request an increase in the Available Commitment of the Lenders
by sending a written notice thereof from the Borrower to the Administrative
Agent. Such notice shall specify the total amount of the increase requested by
the Borrower (the “Requested Increase”), which amount shall be at least
$10,000,000 and not exceed $50,000,000. The Administrative Agent shall notify
each Lender of the Requested Increase upon receipt of the Borrower’s notice
thereof. Each Lender shall respond in writing to the Borrower (with a copy
simultaneously sent to the Administrative Agent), within thirty (30) days of
receipt of notice from the Administrative Agent of a Requested Increase (or such
shorter period as the Administrative Agent and the Borrower shall agree),
stating the maximum amount, if any, by which such Lender is willing to increase
its Pro Rata Share (the “Offered Amount”). If the total of the Offered Amount
for all of the Lenders is greater than the Requested Increase, the Requested
Increase shall be allocated among the offering Lenders as the Borrower and the
Administrative Agent shall agree or, absent any such agreement, pro rata based
on each Lender’s then existing Pro Rata Percentage. Any Lender that increases
its Pro Rata Share shall execute and deliver a Commitment and Acceptance. If the
total of the Offered Amount for all the Lenders is equal to or less than the
Requested Increase, (x) unless the Borrower and Administrative Agent shall
otherwise agree, each Lender’s Pro Rata Share shall increase by its Offered
Amount and (y) the Borrower may offer the difference, if any, between the
Requested Increase and the

 

27



--------------------------------------------------------------------------------



 



amount of the increase in the Pro Rata Shares pursuant to clause (x) above to
one or more new lenders reasonably acceptable to the Administrative Agent (each,
a “Proposed New Lender”). If the Borrower requests that a Proposed New Lender
join this Agreement and provide Advances hereunder, the Borrower shall, at least
seven (7) days prior to the date (or such other period as the Administrative
Agent and the Borrower shall agree) on which the Proposed New Lender proposes to
join the Agreement, notify the Administrative Agent of the name of the Proposed
New Lender and the amount of its proposed Pro Rata Share and deliver a duly
completed New Lender Joinder with respect to such Proposed New Lender. Upon the
consent of the Administrative Agent to a Proposed New Lender joining this
Agreement, which consent shall not be unreasonably withheld, such Proposed New
Lender shall join this Agreement pursuant to the provisions of Section 10.10(e),
including that its minimum Pro Rata Share be $5,000,000 or such lesser amount as
the Administrative Agent shall agree. The Borrower may make multiple requests
for Requested Increases during the period from the Effective Date to the
Maturity Date provided, that the Available Commitment shall not be increased
pursuant to such requests by more than $50,000,000 in the aggregate.
(c) Following any increase in the Available Commitment pursuant to clause (b) of
this Section 2.3, the Administrative Agent shall send to the Lenders and the
Borrower a revised Annex I setting forth the new Pro Rata Shares and Pro Rata
Percentages of the Lenders. Such revised Annex I shall replace the existing
Annex I if no Lender objects thereto within 10 days of its receipt thereof.
(d) Notwithstanding anything to the contrary in this Section 2.3, (i) the
Borrower may not request an increase in the Available Commitment if at the time
of such request a Default or Event of Default shall exist and (ii) no increase
in the Available Commitment (including by way of addition of a Proposed New
Lender) shall become effective if on the date that such increase would become
effective, a Default or Event of Default shall exist.
2.4 Advances, Conversions, Renewals and Payments.
(a) Except to the extent otherwise set forth in this Agreement, all payments of
principal and of interest on the Revolving Credit, the Available Commitment Fee,
the L/C Fees, all other charges, Expenses and any other Obligations of the
Borrower hereunder, shall be made to the Administrative Agent at its main
Philadelphia banking office, 1600 Market Street, Philadelphia, Pennsylvania (or
such other office as may be designated by the Administrative Agent to the
Borrower in writing), in immediately available funds in lawful money of the
United States of America. The Administrative Agent shall have the unconditional
right and discretion to charge the Borrower’s operating account with the
Administrative Agent (or any of the Borrower’s Subsidiaries’ operating account
with the Administrative Agent, if so directed by the Borrower or if an Event of
Default has occurred hereunder) for all of the Borrower’s Obligations as they
become due from time to time under this Agreement, including without limitation,
interest, principal, fees and reimbursement of Expenses.

 

28



--------------------------------------------------------------------------------



 



(b) (i) Advances (except Letters of Credit) which may be made by the Lenders
from time to time under the Revolving Credit shall be made available by
crediting such proceeds to the Borrower’s operating account with the
Administrative Agent or to such other Persons or accounts as may be specified by
the Borrower to the Administrative Agent in writing.
(ii) All Regular Advances (except Letters of Credit) requested by the Borrower
must be in the minimum amount of (A) $2,000,000 (unless the Swing Line Lender
shall refuse to, or is unable, to make a Swing Line Advance for a lesser amount
in which case such minimum amount shall be $500,000) and integral multiples of
$100,000 in excess of such amount for Alternate Base Rate Advances (unless
otherwise agreed by the Administrative Agent in its sole and absolute
discretion) and (B) $5,000,000 and integral multiples of $100,000 in excess of
such amount for LIBOR Based Rate Advances. All Swing Line Advances must be in
the minimum amount of $50,000 and in integral multiples of $10,000. All Advances
must be requested:
(A) For all Alternate Base Rate Advances (other than Swing Line Advances) by
eleven o’clock (11:00) A.M., Philadelphia time, on the date such Advance is to
be made;
(B) For all Swing Line Advances by two o’clock (2:00) P.M., Philadelphia time,
on the date such Swing Line Advance is to be made; and
(C) For all LIBOR Based Rate Advances or any Letter of Credit, by ten o’clock
(10:00) A.M., Philadelphia time, at least three (3) Business Days before such
Advance is to be made.
All requests for an Advance are to be made by telephone immediately confirmed in
writing by letter, facsimile or telex in the form attached hereto as Exhibit C
and made a part hereof (“Notice of Borrowing”) which form is to be executed by
an Authorized Officer. Such request may be sent by telecopy or facsimile
transmission provided that receipt of such request shall not be effective unless
confirmed via telephone by the Administrative Agent. Once made, Advance requests
are irrevocable. Each request must indicate the amount of such Advance, the date
of such Advance, and whether or not the requested Advance is a LIBOR Based Rate
Advance or an Alternate Base Rate Advance or a conversion or renewal of an
existing Advance, and in the case of a LIBOR Based Rate Advance, must specify
the applicable LIBOR Interest Period. Upon receiving a request for an Advance in
accordance with this subparagraph (ii) on the date of such request, the
Administrative Agent shall promptly notify all Lenders of the request.
(iii) (A) Each Lender shall advance its applicable Pro Rata Percentage of a
requested Regular Advance (and in the case of a Swing Line Advance, the Swing
Line Lender shall advance the amount of the requested Swing Line Advance) to the
Administrative Agent by remitting federal funds immediately available to the
Administrative Agent pursuant to the Administrative Agent’s instructions prior
to three o’clock (3:00) p.m. Philadelphia time on the date of the Advance.
Subject to the satisfaction of the terms and conditions hereof and receipt by
the Administrative Agent of all required funds from the other Lenders, the
Administrative Agent shall make the requested Advance available to the Borrower
by crediting such amount to such account as the Borrower has advised the
Administrative Agent as soon as is reasonably practicable thereafter on the day
the requested Advance is to be made.

 

29



--------------------------------------------------------------------------------



 



(B) (1) The Swing Line Lender shall, so long as and to the extent that amounts
are available to be borrowed under the Available Commitment (whether or not any
conditions precedent thereto can be or are met) and to the extent any Swing Line
Advances are not repaid by the Borrower with its own funds, require each other
Lender, and each other Lender hereby agrees, subject to this Section
2.4(b)(iii)(B), on such date (which shall be a Business Day) as designated by
the Swing Line Lender in writing to the Borrower and the other Lenders, to make
a Regular Advance, which shall be an Alternate Base Rate Advance, in an amount
equal to such Lender’s Pro Rata Percentage of the amount of the Swing Line
Advances specified in such notice (each a “Mandatory Loan”). If Alternate Base
Rate Advances are made by the Lenders other than the Swing Line Lender under the
immediately preceding sentence, each such Lender shall make the amount of its
Regular Advance available to the Administrative Agent, in same day funds, at the
Administrative Agent’s office, not later than 2:00 p.m. (Philadelphia time) on
the Business Day next succeeding the date such notice is given. The conversion
of Swing Line Advances to Regular Advances will not require the Borrower to
comply with the conditions set forth in Section 3 hereof or the notice
requirements of Section 2.4(b) hereof or require any other action on the part of
the Borrower. The proceeds of such Regular Advances shall be immediately
delivered to the Swing Line Lender (and not to the Borrower) and applied to
repay the outstanding Swing Line Advances. On the day such Regular Advances are
made, the Swing Line Lender’s Swing Line Advances shall be deemed to be paid
with the proceeds of a Regular Advance made by the Lenders and such portion of
the Swing Line Advances deemed to be so paid shall no longer be outstanding as
Swing Line Advances, shall no longer be due under the Swing Line Note and shall
be due under the respective Revolving Credit Notes issued to the Lenders to the
extent of each Lender’s Pro Rata Share. If any portion of any such amount paid
to the Swing Line Lender should be recovered by or on behalf of the Borrower
from the Swing Line Lender in bankruptcy, by assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all of the Lenders in the manner contemplated by Section 9.7
hereof. Each Lender’s obligation to make the Regular Advances referred to in
this paragraph shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default;
(iii) the occurrence of any Material Adverse Effect with respect to the Borrower
and its Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by the Borrower or any of its Subsidiaries or any other Lender; or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.

 

30



--------------------------------------------------------------------------------



 



(2) In the event that any Mandatory Loan cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Loan would otherwise have occurred, but adjusted for
any principal payments received by the Swing Line Lender relating to the Swing
Line Advance from the Borrower on or after such date and prior to such purchase)
from the Swing Line Lender, such participations in the outstanding Swing Line
Advances as shall be necessary to cause such Lenders to share in such Swing Line
Advances ratably based upon their respective Pro Rata Percentages; provided,
however, that (x) all interest payable on the Swing Line Advances shall be for
the account of the Swing Line Lender until the date as of which the respective
participation required to be purchased is paid and, to the extent attributable
to the purchased participation, shall be payable to the participant from and
after such date and (y) at the time any purchase of participations pursuant to
this sentence is actually made, the purchasing Lender shall be required to pay
the Swing Line Lender interest on the principal amount of the participation
purchased for each day from and including the day in which the Mandatory Loan
would otherwise have occurred to but excluding the date of payment for such
participation, at a rate per annum equal to (I) the overnight Federal Funds
Effective Rate for the first three (3) days and (II) at the Alternate Base Rate
for each day thereafter.
(3) A copy of each notice given by the Swing Line Lender to the Lenders pursuant
to Section 2.4(b)(iii)(B)(1) shall be promptly delivered by the Swing Line
Lender to the Administrative Agent and the Borrower. Upon the making of a
Regular Advance by a Lender pursuant to this Section 2.4(b)(iii)(B), the amount
so funded shall become due under such Lender’s Revolving Credit Note and shall
no longer be owed under the Swing Line Note.
(C) Neither the Administrative Agent nor any other Lender shall be obligated,
for any reason whatsoever, to advance the share of any other Lender (including,
any Lender’s share of funding obligations with respect to Letters of Credit). If
such corresponding amount is not made available to the Administrative Agent by
such Lender on the date the Advance is made and the Administrative Agent elects
(at its sole and absolute discretion, without any obligation to do so) to make
such Lender’s share of the Advance available to the Borrower, the Administrative
Agent shall be entitled to recover such amount on demand from such Lender, or
from the Borrower, together with interest thereon in respect of each day during
the period commencing on the date such amount was made available to the Borrower
and ending on (but excluding) the date the Administrative Agent recovers such
amount, at a rate per annum equal to the Federal Funds Effective Rate, for each
such day (or, if such day is not a Business Day, for the next preceding Business
Day). The Administrative Agent shall also be entitled to recover any and all
losses and damages (including without limitation, reasonable attorneys’ fees and
costs) from any Lender failing to so advance upon demand of the Administrative
Agent. The Administrative Agent may set off the obligations of a Lender under
this paragraph against any distributions or payments of the Obligations which
the Administrative Agent would otherwise make available to such Lender. To the
extent any Lender fails to provide its respective Pro Rata Percentage of any
requested Advance, such Lender’s Pro Rata Percentage of all payments of the
Obligations shall decrease to reflect the actual percentage which its actual
outstanding Advances bears to the total outstanding Advances of all Lenders.

 

31



--------------------------------------------------------------------------------



 



2.5 Interest. The unpaid principal balance of the Revolving Credit shall bear
interest, subject to the terms hereof, on one of the two bases selected by the
Borrower from among the borrowing options set forth below, it being understood
that subject to the provisions hereof, the Borrower may select different options
to apply simultaneously to different parts of the outstanding Revolving Credit.
(a) Alternate Base Rate Option. Interest on the outstanding Alternate Base Rate
Advances under the Revolving Credit will accrue at the rate equal to the sum of
(A) the Alternate Base Rate plus (B) the Applicable Base Rate Margin. Interest
on all Alternate Base Rate Advances shall be payable quarterly, in arrears, on
the first day of each January, April, July and October beginning on January 1,
2009.
(b) LIBO Rate Option.
(i) Interest on the outstanding LIBOR Based Rate Advances under the Revolving
Credit shall accrue at the rate (the “LIBOR Based Rate”) equal to the sum of
(A) the Adjusted LIBO Rate as determined by the Administrative Agent on the
Interest Rate Determination Date plus (B) the Applicable LIBO Rate Margin.
(ii) Those portions of the Revolving Credit subject to this option shall be
selected and outstanding for either a one (1) month, two (2) month, three
(3) month, or six (6) month period from the date such LIBOR Based Rate Advance
is made or renewed or an Advance is converted to a LIBOR Based Rate Advance
(“LIBOR Interest Period”) and must be repaid in full on the last day of such
applicable period with all accrued and unpaid interest thereon. Interest shall
also be due and payable, for LIBOR Based Rate Advances having a LIBOR Interest
Period of three (3) months or greater, on each date occurring at three-month
intervals after the first day of such LIBOR Based Rate Advance Period. No LIBOR
Interest Period may end after the Maturity Date. Subject to all of the terms and
conditions applicable to a request for a new Advance which the Borrower desires
to select as a LIBOR Based Rate Advance, the Borrower may convert any Advance to
a LIBOR Based Rate Advance or extend a LIBOR Based Rate Advance as of the last
day of the LIBOR Interest Period to a new LIBOR Based Rate Advance.
(iii) No more than seven (7) portions (tranches) of principal of LIBOR Based
Rate Advances may be outstanding at any one time.
(iv) The initial LIBOR Interest Period for any Borrowing of LIBOR Based Rate
Advances shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of an Alternate Base Rate Advance) and each LIBOR
Interest Period occurring thereafter (including continuations thereof) in
respect of such Borrowing shall commence on the date on which the next preceding
LIBOR Interest Period expires.
(v) If any LIBOR Interest Period relating to a Borrowing of LIBOR Based Rate
Advances begins on a date for which there is no numerically corresponding date
in the calendar month in which such LIBOR Interest Period ends, such LIBOR
Interest Period shall end on the last Business Day of such calendar month.

 

32



--------------------------------------------------------------------------------



 



(vi) If any LIBOR Interest Period would otherwise expire on a day which is not a
Business Day, such LIBOR Interest Period shall expire on the next succeeding
Business Day; provided that if any LIBOR Interest Period in respect of a LIBOR
Based Rate Advance would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such LIBOR Interest Period shall expire on the next preceding Business
Day.
(c) Calculation of Interest. Interest shall be calculated on the basis of a
360 day year (or a year of 365 or 366 days, as the case may be, in the case of
all Advances based on the Prime Rate) and charged on the actual days elapsed.
(d) Failure to Specify Rate. All Advances for which an interest rate option is
not specifically designated by the Borrower, pursuant to the terms hereof, or
not requested in conformity with the terms hereof, shall be Alternate Base Rate
Advances.
(e) Default Rate. After the occurrence and during the continuance of an Event of
Default hereunder, the per annum effective rate of interest on all Advances may,
in the discretion of the Administrative Agent or at the direction of the
Majority Lenders, be increased (and shall be automatically so increased if the
Event of Default is a payment default) by two (2%) percentage points and may be
applied retroactively to the date of the occurrence of such Event of Default.
Upon an acceleration of the obligations by the Administrative Agent and/or the
Lenders hereunder, the Administrative Agent may (and shall, at the direction of
the Majority Lenders), automatically and without prior notice to the Borrower,
convert each LIBOR Based Rate Advance to an Alternate Base Rate Advance. The
Administrative Agent will subsequently give notice to the Borrower of such
conversion.
(f) Continuation of Interest Charges. All rates of interest charged on Advances
under the Revolving Credit shall, until such Advances are paid, continue to
accrue at the applicable contract rate provided in this Agreement and be paid
even after the occurrence of any Default or Event of Default, or after maturity,
acceleration, recovery of judgment, bankruptcy, insolvency proceedings of any
kind or the happening of any event or occurrence similar or dissimilar.
(g) Applicable Interest Limitations. In no contingency or event whatsoever shall
the aggregate of all amounts deemed interest hereunder and charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such court determines
the Lenders have charged or received interest hereunder in excess of the highest
applicable rate, the Lenders shall apply and set off such excess interest
received by the Lenders against other Obligations due or to become due and such
rate shall automatically be reduced to the maximum rate permitted by such law.

 

33



--------------------------------------------------------------------------------



 



2.6 Fees.
(a) So long as the Revolving Credit is outstanding and has not been terminated,
the Borrower shall unconditionally pay to the Administrative Agent, for the
ratable benefit of the Lenders, a non-refundable fee (the “Available Commitment
Fee”) at a rate per annum equal to the Applicable Available Commitment Fee
Percentage from time to time in effect on the average daily unused amount of the
Available Commitment (giving effect to any reductions or increases therein) of
such Lender during the preceding quarter (or shorter period commencing with the
date hereof or ending with the Maturity Date or any date on which the Available
Commitment of such Lender shall be terminated). All Available Commitment Fees
shall be computed and paid on a quarterly basis in arrears on the first day of
each January, April, July and October, beginning on January 1, 2009, in each
case for the actual number of days elapsed over a year of 360 days. The
Available Commitment Fee due to each Lender shall commence to accrue on the date
hereof, and shall cease to accrue on the Maturity Date and the termination of
the Available Commitment of such Lender as provided herein. Solely for the
purposes of calculating the distributive share of the Available Commitment Fee
to be remitted to each Lender, the daily unused Available Commitment shall be
determined (the “Fee Determination”) as if no Swing Line Advances were
outstanding during such period and the share of such fee owing to the Swing Line
Lender shall be reduced to the extent necessary for each Lender (other than the
Swing Line Lender) to receive its share of such fee based on such Fee
Determination.
(b) (i) The Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, non-refundable letter of credit fees equal to (A) one
quarter of one (.25%) percent of the face amount of each commercial letter of
credit, which shall be paid upon negotiation of the letter of credit and (B) for
each day, the Applicable LIBO Rate Margin multiplied by the aggregate undrawn
face amount of the outstanding standby letters of credit (collectively, the “L/C
Fees”) which shall be computed and paid on a quarterly basis, in arrears, on the
first day of each January, April, July and October, beginning on January 1,
2009, in each case for the actual number of days elapsed over a 360 day year.
(ii) In addition to the foregoing, the Borrower shall pay to the Fronting
Lender, for its own account, (A) a fee (the “Fronting Fee”) equal to one eighth
of one (1/8%) percent per annum of the aggregate face amount of the outstanding
Letters of Credit which shall be computed and paid on a quarterly basis, in
arrears, on the first day of each January, April, July and October, beginning on
January 1, 2009 in each case for the actual number of days elapsed over a
360 day year, and (B) customary issuance, amendment, extension, cancellation and
administration fees and charges for each Letter of Credit, due and payable upon
demand of the Fronting Lender.

 

34



--------------------------------------------------------------------------------



 



2.7 Prepayments.
(a) The Borrower shall have the right at any time and at its option from time to
time to prepay the Advances in whole or in part without premium or penalty,
subject to reimbursement of the Lender’s re-deployment costs of prepayments of
LIBOR Based Rate Advances in accordance with Section 2.9. Whenever the Borrower
desires to prepay any part of the Advances, the Borrower shall provide a
prepayment notice to the Administrative Agent by eleven o’clock (11:00) A.M.,
Philadelphia time, at least one (1) Business Day prior to the date of prepayment
of any LIBOR Based Rate Advances and no later than two o’clock (2:00) P.M.,
Philadelphia time, on the date of prepayment of any Alternate Base Rate
Advances, setting forth (i) the date, which shall be a Business Day, on which
the proposed prepayment is to be made; (ii) a statement indicating the
application of the prepayment between the Regular Advances and the Swing Line
Advances and (iii) the total principal amount of such prepayment, the amount of
which shall not be less than $1,000,000 in the case of Regular Advances and
$10,000 in the case of Swing Line Advances.
(b) All prepayment notices shall be irrevocable. The principal amount of the
Advances for which a prepayment notice is given, together with interest on such
principal amount except with respect to Alternate Base Rate Advances, shall be
due and payable on the date specified in such prepayment notice as the date on
which the proposed prepayment is to be made. Unless the Borrower indicates
otherwise in the prepayment notice, prepayments shall be applied, first, to
reduce Alternate Base Rate Advances and, second, to reduce LIBOR Based Rate
Advances. Any prepayment hereunder shall be subject to the Borrower’s obligation
to indemnify the Lenders under Section 10.15.
2.8 Use of Proceeds. The proceeds of the Lenders’ Advances shall be used by the
Borrower solely: (i) to provide Letters of Credit to be used by the Borrower and
its Restricted Subsidiaries solely in the ordinary course of its business and
(ii) for working capital needs and general corporate purposes, including the
funding of Permitted Acquisitions, permitted dividends and permitted stock
repurchases, not otherwise prohibited under this Agreement.
2.9 Special Provisions Governing LIBOR Based Rate Advances. Notwithstanding
other provisions of this Agreement, the following provisions shall govern with
respect to LIBOR Based Rate Advances as to the matters covered:
(a) On the Interest Rate Determination Date the Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties hereto) the interest rate which shall
apply to the LIBOR Based Rate Advances for which an interest rate is then being
determined for the applicable LIBOR Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing or by facsimile)
to the Borrower and to each Lender.
(b) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clause (ii) or (iii) below, any Lender, shall have
determined (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties hereto):
(i) at any time that a LIBO Rate is to be determined by the Administrative Agent
that, by reason of any changes arising on or after the Effective Date affecting
the interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted LIBO Rate;

 

35



--------------------------------------------------------------------------------



 



(ii) at any time that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Lender on its
obligation to make LIBOR Based Rate Advances (which increase in cost or
reduction in receivables shall be calculated in accordance with such Lender’s
reasonable averaging and attribution methods) because of (x) any change since
the Effective Date (including changes proposed or published prior to the
Effective Date but not reflected in the pricing of the Advances) in any
applicable law or governmental (or quasi-governmental or other body or entity
accorded the status of a rule or regulation making authority) rule, regulation,
guideline or order, whether or not having the force of law, or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline or order, such as, for
example, but not limited to: (A) a change in the basis of taxation of payments
to any Lender of the principal of or interest on the Revolving Credit Notes or
any other amounts payable hereunder (except for changes in the rate of tax on,
or determined by reference to, the net income or profits of such Lender) or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the LIBO Rate and/or (y) other circumstances since the date of this Agreement
affecting such Lender or the interbank Eurodollar market or the position of such
Lender in such market; or
(iii) at any time that the making or continuance of any LIBOR Based Rate Advance
has become unlawful by compliance by such Lender in good faith with any
applicable law or governmental (or quasi-governmental or other body or entity
accorded the status of a rule or regulation making authority) rule, regulation,
guideline or order (or would conflict with any such governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or has become impracticable
as a result of a contingency occurring after the Effective Date which materially
and adversely affects the interbank eurodollar market;
then, and in any such event, the Administrative Agent in the case of clause
(i) above or such Lender in the case of clause (ii) or (iii) above shall on such
date give notice (by telephone confirmed in writing or by facsimile) to the
Borrower of the Advance(s) affected and, in the case of clause (ii) or (iii) to
the Administrative Agent, of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Based Rate Advances shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing given by the
Borrower with respect to the borrowing of or conversion into (including
continuance of) LIBOR Based Rate Advances which have not yet been incurred shall
be deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender on an after-tax
basis for such increased costs or reductions in amounts receivable hereunder (a
written certificate signed by an officer of such Lender as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
manifest error, be final, conclusive and binding upon all parties hereto) and
(z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.9(c) as promptly as possible and, in any event,
within the time period required under Section 2.9(c) or, if earlier, the time
period required by law. All demands for payment hereunder shall be given no more
than ninety (90) days after the occurrence of the change in law or other event
giving rise to such demand; provided however, that failure to deliver notice on
a timely basis shall not constitute a waiver of any Lender’s right to receive
payment for any costs relating to the 90-day period preceding the date of demand
and any costs incurred after the giving of such notice.

 

36



--------------------------------------------------------------------------------



 



(c) At any time that any LIBOR Based Rate Advance is affected by the
circumstances described in Section 2.9(b)(ii) or (iii), the Borrower may (and in
the case of a LIBOR Based Rate Advance affected pursuant to Section 2.9(b)(iii)
shall) either (i) if a Notice of Borrowing has been given with respect to the
affected LIBOR Based Rate Advance, cancel said Notice of Borrowing by giving the
Administrative Agent telephonic notice (confirmed promptly in writing or by
facsimile) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.9(b)(ii) or (iii), or (ii) if the affected LIBOR Based
Rate Advance is then outstanding, upon at least three (3) Business Days’ notice
to the Administrative Agent, require the affected Lender to convert each such
LIBOR Based Rate Advance into an Alternate Base Rate Advance or prepay such
LIBOR Based Rate Advance on the last day of the current LIBOR Interest Period
therefor unless earlier payment is required by law; provided that if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 2.9(c); and provided, further, that the
Borrower shall compensate any such affected Lenders as set forth in
Section 2.9(f).
(d) Anything herein to the contrary notwithstanding, if, on any Interest Rate
Determination Date, no LIBO Rate is available by reason of any changes arising
on or after the Effective Date affecting the interbank Eurodollar market or
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBO Rate, the
Administrative Agent shall give the Borrower and each Lender prompt notice
thereof and the Advances requested to be made as LIBOR Based Rate Advances
shall, subject to the applicable notice requirements, be made as Alternate Base
Rate Advances.
(e) Each Lender agrees that, as promptly as practicable after it has actual
knowledge of the occurrence of any event or the existence of a condition that
would cause it to be an affected Lender under Section 2.9(b)(ii) or (iii), it
will, to the extent not inconsistent with such Lender’s internal policies, use
reasonable efforts to make, fund or maintain the affected LIBOR Based Rate
Advances of such Lender through another lending office of such Lender if as a
result thereof the additional moneys which would otherwise be required to be
paid in respect of such Advances pursuant to Section 2.9(b)(ii) would be
materially reduced or the illegality or other adverse circumstances which would
otherwise require prepayment of such Advances pursuant to Section 2.9(b)(iii)
would cease to exist, and if, as determined by such Lender, in its reasonable
discretion, the making, funding or maintaining of such Advances through such
other lending office would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to promptly pay all reasonable out-of-pocket expenses
incurred by any Lender in utilizing another lending office of such Lender
pursuant to this Section 2.9(e).

 

37



--------------------------------------------------------------------------------



 



(f) The Borrower shall compensate each Lender, upon written request by that
Lender, for all reasonable losses, expenses and liabilities (including, without
limitation, such factors as any interest paid by that Lender to lenders of funds
borrowed by it to make or carry its LIBOR Based Rate Advances and any loss
sustained by the Lender in connection with re-deployment of such funds (based
upon the difference between the amount earned in connection with the
re-deployment of such funds and the amount payable by the Borrower if such funds
had been borrowed or remained outstanding, but not for loss of profit)) which
that Lender may sustain with respect to the Borrower’s LIBOR Based Rate
Advances: (i) if for any reason attributable to the Borrower, a Borrowing of any
LIBOR Based Rate Advance does not occur on a date specified therefor in a Notice
of Borrowing or a telephonic request for borrowing or conversion, or a
successive LIBOR Interest Period does not commence after notice therefor is
given or is deemed to have been given pursuant to Section 2.4 (b) (whether or
not withdrawn by the Borrower or deemed withdrawn pursuant to clause (x) of the
last paragraph of Section 2.9(b)); or (ii) if any prepayment or repayment (in
accordance with Section 2.7 or this Section 2.9, by acceleration or otherwise)
or conversion of any of such Lender’s LIBOR Based Rate Advances occurs on a date
which is not the last day of the LIBOR Interest Period applicable to that
advance; or (iii) if any prepayment or repayment of any such Lender’s LIBOR
Based Rate Advances is not made on any date specified in a notice of prepayment
or repayment given by the Borrower; or (iv) as a consequence of (x) any other
failure by the Borrower to repay such Lender’s LIBOR Based Rate Advances when
required by the terms of this Agreement or (y) any election made pursuant to
Section 2.9(c). Compensation owing under this Section 2.9(f) shall be equal to
the amount of interest which would have accrued on the amount of principal
prepaid or repaid or converted or not borrowed for the period from the date of
such prepayment or repayment or conversion or failure to borrow to the last day
of the then current LIBOR Interest Period for the relevant LIBOR Based Rate
Advance (or, in the case of a failure to borrow, the LIBOR Interest Period for
such LIBOR Based Rate Advance which would have commenced on the date of such
failure to borrow) at the applicable rate of interest for such LIBOR Based Rate
Advance provided for herein minus any amount such Lender, in good faith and in
its sole discretion (absent manifest error), determines is realizable upon the
re-deployment of such funds. A certificate signed by an officer of the Lender as
to the amount of such losses, expenses and liabilities, showing in reasonable
detail the calculation thereof and submitted to the Borrower by such Lender
shall, absent manifest error, be final, conclusive and binding of all purposes.
(g) Any Lender may make, carry or transfer LIBOR Based Rate Advances at, to, or
for the account of any of its branch offices or the office of an Affiliate of
that Lender; provided that any increased costs associated therewith shall be
borne by such Lender except as provided in Section 2.9(e) above.

 

38



--------------------------------------------------------------------------------



 



(h) During the continuance of a Default or an Event of Default, the Borrower may
not elect to have an Advance made or maintained as, or converted into, a LIBOR
Based Rate Advance after the expiration of any LIBOR Interest Period then in
effective for that Advance.
(i) Calculation of all amounts payable to the Lender under this Section 2.9 in
respect of LIBOR Based Rate Advances shall be made as though the Lender had
actually funded its relevant LIBOR Based Rate Advance through the purchase of a
Eurodollar deposit bearing interest at the LIBO Rate applicable to such LIBOR
Based Rate Advance of such Eurodollar deposit from an offshore office of the
applicable Lender to a domestic office of such Lender in the United States of
America; provided, however, that the Lenders may fund each of their LIBOR Based
Rate Advances in any manner they deem fit and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this Section 2.9.
2.10 Capital Requirements, Etc. If the adoption or effectiveness after the
Effective Date of any applicable law or governmental (or quasi-governmental or
other body or entity accorded the status of a rule or regulation making
authority) rule or regulation regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender or such
Lender’s direct or indirect parent with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency (including in each case any such change
proposed or published prior to the date hereof but not reflected in the pricing
of the Advances), has or would have the effect of reducing the rate of return on
such Lender’s or such Lender’s parent’s capital or assets as a consequence of
such Lender’s obligations hereunder to a level below that which such Lender or
such Lender’s parent could have achieved but for such adoption, effectiveness or
change or as a consequence of an increase in the amount of capital required to
be maintained by such Lender (including in each case, without limitation, with
respect to any Lender’s commitment hereunder or any Advance), then from time to
time, within fifteen (15) days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate, on an after-tax basis, such Lender or such
Lender’s parent, as the case may be, for such reduction. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10, will give prompt written notice thereof to the Borrower,
which notice shall set forth in reasonable detail the basis of the calculation
of such additional amounts, although any delay in giving any notice shall not
release or diminish any of the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10.

 

39



--------------------------------------------------------------------------------



 



2.11 Mandatory Prepayments/Commitment Reductions.
(a) (i) The Borrower shall immediately prepay the outstanding principal amount
of the Advances (exclusive of undrawn Letters of Credit) in accordance with
Section 2.3 on any date on which the Outstandings exceed the Available
Commitment in effect at such time, in the amount of such excess.
(ii) The Borrower shall immediately prepay to the Swing Line Lender the
outstanding principal amount of the Swing Line Advances on any date on which the
aggregate outstanding principal amount of such Swing Line Advances exceed the
Swing Line Commitment in effect at such time, in the amount of such excess.
(b) With respect to each prepayment of Advances required by Section 2.11(a)
other than Alternate Base Rate Advances, the Borrower shall give the
Administrative Agent one (1) Business Day’s notice and may designate the types
of Advances and the specific Borrowing or Borrowings which are to be prepaid. In
the absence of a designation by the Borrower, the Administrative Agent shall
make such designation in its sole discretion. All prepayments shall include
payment of accrued interest on the principal amount so prepaid, shall be applied
to the payment of interest, Expenses, fees and charges before application to
principal and shall include amounts payable, if any, under Section 2.9(f). On
the effective date of any such prepayment, the Borrower shall cash collateralize
Letters of Credit, on terms and conditions satisfactory to the Administrative
Agent, in the amount, if any, by which the amount of such prepayment exceeds the
outstanding cash Advances and shall execute such documents, instruments and
agreements as the Administrative Agent shall deem necessary to perfect a
security interest in such cash collateral.
2.12 Net Payments. (a) Except as otherwise required by law, all payments made by
the Borrower to any Lender or the Administrative Agent under this Agreement
and/or any Loan Document shall be made free and clear of, and without reduction
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding income, bank shares and franchise taxes imposed by any
jurisdiction in which such Lender’s principal or lending office is located or in
which such Lender is engaged in a trade or business or any political subdivision
or taxing authority thereof or therein (such non-excluded taxes being called
“Taxes”). If any Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender under this Agreement and/or any Loan
Document, the Borrower shall timely remit such Taxes to the Governmental
Authority imposing the same and the amounts so payable to such Lender shall be
increased to the extent necessary to yield to such Lender (after payment of all
Taxes) interest or any such other amounts payable at the rates or in the amounts
specified in this Agreement and/or any Loan Document. Whenever any Tax is
payable by the Borrower, as promptly as possible thereafter, the Borrower shall
send to the Administrative Agent, for its own account or the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. Without prejudice to the
foregoing, if any Lender or the Administrative Agent is required to make any
payment on account of Taxes, the Borrower will, upon notification by the Lender
or the Administrative Agent, promptly indemnify such Person against such Taxes.
Notwithstanding the foregoing provisions of this Section 2.12(a), the Borrower
will have no obligation to indemnify any

 

40



--------------------------------------------------------------------------------



 



Lender or the Administrative Agent, in respect of any Taxes that would not have
been payable had (i) such Lender, assignee of such Lender or participant of a
Lender (or each interestholder in such Lender, assignee or participant, where
such Lender, assignee or participant is a pass-through entity for purposes of
the U.S. withholding tax rules) provided to the Borrower and the Administrative
Agent, the applicable Withholding Certificate. For purposes of this
Section 2.12, the term “Taxes” includes interest, penalties and expenses payable
or incurred in connection therewith. The Lender shall submit a certification or
otherwise provide written notice to the Borrower within a reasonable period of
time after becoming aware of any Taxes for which it is entitled to payments of
additional amounts under this Section 2.12(a). All demands for payment hereunder
shall be given no more than 90 days after the occurrence of the event giving
rise to such demand; provided however, that failure to deliver notice on a
timely basis shall not constitute a waiver of any Lender’s right to receive
payment for any costs relating to the 90-day period preceding the date of demand
and any costs incurred after the giving of such notice.
(b) Each Lender or assignee or participant of a Lender that is not incorporated
under the laws of the United States of America or a state thereof (and, upon the
written request of the Administrative Agent, each other Lender or assignee or
participant of a Lender) agrees that it will deliver to the Borrower and the
Administrative Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under Section 1.1441-1(c)(16) of the Income Tax
Regulations (the “Regulations”) certifying its status (i.e., U.S. or foreign
person) and, if appropriate, making a claim of reduced, or exemption from, U.S.
withholding tax on the basis of an income tax treaty or an exemption provided by
the Internal Revenue Code of 1986 (as amended, the “Code”). The term
“Withholding Certificate” means a Form W-9; a form W-8BEN; a form W-8ECI; a form
W-8IMY and the related statements and certifications as required under
Section 1.1441-1(e)(3) of the Regulations; a statement described in
Section 1.871-14(c)(2) of the Regulations; or any other certificates under the
Code or Regulations that certify or establish the status of a payee or
beneficial owner as a U.S. or foreign person. Each Lender, assignee or
participant required to deliver to the Borrower and the Administrative Agent a
valid Withholding Certificate pursuant to the preceding sentence shall deliver
such valid Withholding Certificate as follows: (A) each Lender which is a party
hereto on the Effective Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by the Borrower hereunder for the account of such Lender;
(B) each assignee or participant shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Administrative Agent in its sole
discretion shall permit such assignee or participant to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Administrative Agent). Each Lender,
assignee or participant which so delivers a valid Withholding Certificate
further undertakes to deliver to the Borrower and the Administrative Agent two
(2) additional copies of such Withholding Certificate so delivered by it, and
such amendments thereto or extensions or renewals thereof as may reasonably
requested by the Borrower or the Administrative Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of, or exemption
from, U.S. withholding tax, the Administrative Agent shall be entitled to
withhold United States federal income taxes at the full 30% withholding rate if
in its reasonable judgment it is required to do so under the due diligence
imposed upon a withholding agent under Section 1.1441-7(b) of the Regulations.
Further, the Administrative Agent is indemnified under Section 1.1441-6(b) of
the Regulations against any claims and demands of any Lender or assignee or
participant of a Lender for the amount of any tax it deducts or withholds in
accordance with regulations under Section 1441 of the Code.

 

41



--------------------------------------------------------------------------------



 



2.13 Maturity Date Extension. Not more than 120 days nor less than 60 days prior
to each anniversary hereof the Borrower may request in writing that the then
effective Maturity Date be extended for an additional year and the Lenders shall
use their best efforts to respond to such request within 30 days of receipt
thereof. The then effective Maturity Date shall be extended as requested, but
only if (i) no Default or Event of Default shall have occurred and be continuing
on the effective date of such extension and (ii) all of the Lenders consent to
such extension.
2.14 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.10 or 2.12 that affects
fewer than all the Lenders, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Advances affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no economic, legal, regulatory or
other disadvantage, and provided, further, that, nothing in this Section shall
affect or delay the required performance of any of the obligations of the
Borrower or the rights of any Lender pursuant to Sections 2.10 or 2.12.
2.15 Replacement of a Lender in Certain Circumstances. If an event occurs giving
rise to the operation of Section 2.10 or 2.12, and the event affects fewer than
all the Lenders, or a Lender shall be a Defaulting Lender (an “Affected
Lender”), the Borrower may (a) request one or more of the other Lenders to
acquire and assume all or part of such Affected Lender’s Pro Rata Share or
(b) replace such Affected Lender by designating another lender or financial
institution that is willing to acquire the Affected Lender’s Pro Rata Share;
provided, that (i) such replacement does not conflict with any applicable law or
governmental rule or regulation, (ii) no Default or Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement lender or financial institution shall purchase, at par, the Pro Rata
Share, accrued interest and other amounts owing to such Affected Lender on a pro
rata basis as of the date of replacement, (iv) the Borrower shall be liable to
such Affected Lender under Section 2.9 if any LIBOR Based Rate Advances owing to
such Affected Lender shall be prepaid (or purchased) other than on the last day
of the LIBOR Interest Period relating thereto and shall pay any such amounts to
such Affected Lender on the date of such replacement, (v) the replacement lender
or financial institution, if not already a Lender, shall be satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.10 (provided that
the Borrower or replacement Lender shall be obligated to pay the assignment fee
according to Section 10.10(b)(i)(D)) and (vii) the Borrower shall pay all
additional amounts (if any) required pursuant to Sections 2.10 or 2.12, as the
case may be, to the extent such additional amounts are incurred on or prior to
the consummation of such replacement.

 

42



--------------------------------------------------------------------------------



 



2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) Such Defaulting Lender shall no longer be entitled to receive its Pro Rata
Percentage of Available Commitment Fees or L/C Fees otherwise payable pursuant
to Section 2.6 hereof, and thereafter, so long as any Lender is a Defaulting
Lender, the fees payable to the non-Defaulting Lenders pursuant to Section 2.6
shall be based on their Adjusted Pro Rate Percentages;
(b) the Defaulting Lender, or the Pro Rata Percentage of such Defaulting Lender,
as applicable, shall not be included in determining whether all Lenders or
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.15), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;
(c) if any outstanding Swing Line Advances or Letters of Credit exist at the
time a Lender becomes a Defaulting Lender then:
(i) such Defaulting Lender’s pro rata portion of such Swing Line Advances shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Adjusted Pro Rata Percentages but only to the extent (x) the sum of
all non-Defaulting Lenders’ shares of Outstandings does not exceed the aggregate
of all non-Defaulting Lenders’ Pro Rata Shares and (y) the conditions set forth
in Section 3.3 are satisfied at such time; and
(ii) such Defaulting Lender’s participation interests in such outstanding
Letters of Credit shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Adjusted Pro Rata Percentages but only to the
extent (x) the sum of all non-Defaulting Lenders’ shares of Outstandings does
not exceed the aggregate of all non-Defaulting Lenders’ Pro Rata Shares and (y)
the conditions set forth in Section 3.3 are satisfied at such time; and

 

43



--------------------------------------------------------------------------------



 



(iii) to the extent that all or any part of such Defaulting Lender’s pro rata
portion of Swing Line Advances cannot be reallocated pursuant to
Section 2.16(c)(i), then the Borrower (A) agrees, within 45 days following
notice from the Administrative Agent until such Defaulting Lender ceases to be a
Defaulting Lender under this Agreement, to establish and, thereafter, to
maintain a special collateral account (the “Swing Line Collateral Account”) at
the Administrative Agent’s office at the address specified pursuant to
Section 10.7, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent, (B) grants to the Administrative Agent for
the benefit of the Lenders, solely as security for repayment of the unallocated
portion of such Defaulting Lender’s Pro Rata Percentage of outstanding Swing
Line Advances, a security interest in and to the Swing Line Collateral Account
and any funds that may thereafter be deposited therein and (C) agrees to
maintain in the Swing Line Collateral Account an amount equal to the unallocated
portion of such Defaulted Lender’s Pro Rata Percentage of outstanding Swing Line
Advances; and
(iv) to the extent that all or any part of such Defaulting Lender’s
participations in outstanding Letters of Credit cannot be reallocated pursuant
to Section 2.16(c)(ii), then the Borrower (A) agrees, within 45 days following
notice from the Administrative Agent until such Defaulting Lender ceases to be a
Defaulting Lender under this Agreement, to establish and, thereafter, to
maintain a special collateral account (the “Letter of Credit Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Section 10.7 in the name of the Borrower but under the sole dominion and
control of the Administrative Agent, (B) grants to the Administrative Agent for
the benefit of the Lenders, as security for the unallocated portion of such
Defaulting Lender’s Pro Rata Percentage of all Letter of Credit Obligations, a
security interest in the Letter of Credit Collateral Account and any funds that
may be deposited therein and (C) agrees to maintain in the Letter of Credit
Collateral Account an amount equal to the unallocated portion of such Defaulting
Lender’s Pro Rata Percentage of all Letter of Credit Obligations, regardless of
whether any Letters of Credit have then been drawn; and
(d) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Advance and no Fronting Lender shall be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that the related exposure will be 100% covered by the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.16(c).
(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise but excluding Section 2.15), shall, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Fronting
Lender or Swing Line Lender hereunder, (iii) third, to the funding of any
Advance or the funding of any

 

44



--------------------------------------------------------------------------------



 



participating interest in any Swing Line Advance or Letter of Credit in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent,
(iv) fourth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Advances or
reimbursement obligations in respect of Letters of Credit for which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 3.3 are satisfied, the remaining portion of such
payment shall be applied solely to prepay the Advances of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Advances, or reimbursement obligations owed to, any
Defaulting Lender.
(f) In the event that the Administrative Agent, the Borrower, the Fronting
Lender and the Swing Line Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Advances and Letters of Credit participations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Pro Rata
Percentage and on such date such Lender shall purchase at par such of the
Advances of the other Lenders (other than Swing Line Advances) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Advances in accordance with its Pro Rata Percentage, subject to the
provisions of Section 2.09(f).
SECTION 3. EFFECTIVENESS AND CONDITIONS PRECEDENT TO ADVANCES.
3.1 Conditions Precedent to Effectiveness. The effectiveness of this Agreement
is subject to satisfaction of the following conditions precedent (all documents,
instruments and agreements to be in form and substance satisfactory to the
Administrative Agent and the Administrative Agent’s counsel):
(a) Resolutions, Opinions, and Other Documents. The Borrower shall have
delivered to the Administrative Agent the following:
(i) this Agreement, the Revolving Credit Notes, the Swing Line Note, and the
Additional Pledge Agreement and the stock powers and stock certificates required
thereby, all properly executed;
(ii) each of the other Loan Documents to be executed by the Borrower or by any
other Person pursuant to the terms hereof;
(iii) Guarantees properly executed by each of the Guarantors;

 

45



--------------------------------------------------------------------------------



 



(iv) certified copies of (A) resolutions of the Borrower’s board of directors
authorizing the execution of this Agreement, the Revolving Credit Notes, the
Swing Line Note to be issued hereunder and each of the other Loan Documents, and
(B) the Borrower’s Certificate of Incorporation and By-laws;
(v) certified copies of (A) resolutions of each Guarantor’s board of directors
authorizing the execution of the Guarantees and (B) each Guarantor’s Articles or
Certificate of Incorporation and By-laws or Operating Agreement;
(vi) an incumbency certificate of the Borrower identifying the parties executing
this Agreement, the Revolving Credit Notes, the Swing Line Note and the other
Loan Documents with specimen signatures;
(vii) an incumbency certificate for each Guarantor identifying the parties
executing the Guarantees, with specimen signatures;
(viii) a written opinion of the Borrower’s and Guarantors’ counsel addressed to
the Administrative Agent and the Lenders;
(ix) certification by the chief financial officer or vice president of finance
of the Borrower that there has not occurred any material adverse change in the
business, assets, operations, properties, financial condition, contingent
liabilities, prospects or material agreements of the Borrower and its
Subsidiaries taken as a whole, since March 31, 2008 as reflected on the
applicable Financial Statements of the Borrower delivered to the Administrative
Agent;
(x) payment of all fees set forth in the Engagement Letter due on the Effective
Date and Expenses associated with the Revolving Credit;
(xi) Uniform Commercial Code, judgment, federal and state tax lien searches
against the Borrower and each Restricted Subsidiary at the Borrower’s sole cost
and expense, showing that the Property of the Borrower and each Restricted
Subsidiary is not subject to any Liens except for Permitted Liens, and
certificates of good standing showing the Borrower and each Restricted
Subsidiary to be in good standing in each jurisdiction in which it is qualified
to do business; and
(xii) copies of all other documents, instruments, agreements, opinions and
certificates as the Administrative Agent may reasonably request.
(b) Absence of Certain Events. As of the Effective Date, (i) no Default or Event
of Default hereunder shall have occurred and be continuing and (ii) there shall
not have occurred any event or condition having a Material Adverse Effect with
respect to the Borrower and its Subsidiaries since March 31, 2008, as reflected
on the applicable Financial Statements delivered to the Administrative Agent.

 

46



--------------------------------------------------------------------------------



 



(c) Warranties and Representations at Closing. The warranties and
representations contained in Section 4 as well as any other Section of this
Agreement shall be true and correct in all material respects on the Effective
Date with the same effect as though made on and as of that date. The Borrower
shall not have taken any action or permitted any condition to exist which would
have been prohibited by any Section hereof. All warranties and representations
contained in this Agreement, unless expressly stated to the contrary, are deemed
to have been made to the Administrative Agent and Lenders immediately following
completion of Closing hereunder.
(d) Compliance with this Agreement. The Borrower shall have performed and
complied with all agreements, covenants and conditions contained herein which
are required to be performed or complied with by the Borrower before or at the
Effective Date, including, without limitation, the provisions of Sections 5, 6
and 7 hereof.
(e) Officers’ Certificate. The Administrative Agent shall receive a certificate
dated the Effective Date and signed by the chief financial officer or vice
president of finance of the Borrower certifying that all of the conditions
precedent to the Borrowings to occur on the Effective Date have been fulfilled.
(f) Indebtedness; Liens, etc. (i) The Borrower and each of the Guarantors shall
have received all necessary consents or waivers or shall have amended,
supplemented or otherwise modified, repaid, redeemed or defeased its outstanding
Indebtedness in a manner and on terms satisfactory to the Administrative Agent
such that there exists no default or potential default (including, without
limitation, as a result of the consummation of the transactions contemplated by
any Borrowing hereunder) with respect to such Indebtedness or under any note,
evidence of indebtedness, mortgage, deed of trust, security document or other
agreement relating to such Indebtedness and such indentures, notes, evidences of
indebtedness, mortgages, deeds of trust or other agreements, other than as
limited by the Note Purchase Agreement, relating to such Indebtedness shall not
contain any restriction on the ability of the Borrower or any of the Guarantors
to enter into this Agreement, the Guarantees or the other Loan Documents to
which it is entering or, other than as limited by the Note Purchase Agreement,
the granting of any Lien in favor of the Lenders, nor do such agreements,
documents or instruments contain any provision giving rise to the creation of
any Lien in favor of any Person as a result of any Borrowing hereunder.
(ii) The Administrative Agent and the Lenders shall be satisfied, in their
reasonable discretion, with all Indebtedness of the Borrower and any of the
Restricted Subsidiaries outstanding on the Effective Date and not reflected on
the Financial Statements.

 

47



--------------------------------------------------------------------------------



 



(g) Consents, etc. All material consents of any Governmental Authority and
third-party consents (including, without limitation, all material approvals and
consents required in connection with any Environmental Law or other
environmental statutes, rules or regulations), if any, in connection with the
transactions contemplated by this Agreement and the other Loan Documents
(including any consents and approvals that are necessary for the Borrower to
borrow and for each of the Guarantors to perform its obligations hereunder and
to perform in a full and timely manner all of its obligations under the other
Loan Documents) and otherwise referred to herein or therein to be completed on
or before the Effective Date, shall have been obtained and delivered to the
Administrative Agent, and shall remain in effect and all applicable waiting
periods shall have expired without any action being taken by any competent
authority which restrains, prevents or imposes, in the judgment of the
Administrative Agent or the Majority Lenders, materially adverse conditions upon
the consummation of the transactions contemplated by this Agreement. There shall
not exist any judgment, order, injunction or other restraint issued or filed
with respect to the making of the Advances hereunder.
(h) Environmental Review. At or prior to the Effective Date, there shall have
been delivered to the Administrative Agent all environmental reports,
investigations, studies, audits, assessments or reviews in the possession of the
Borrower or any Subsidiary, as set forth in Schedule 3.1(h) attached hereto and
made a part hereof, in relation to the current business or operations of the
Borrower or any of its Subsidiaries or any Real Property, Property or facilities
now owned, operated, leased or controlled by the Borrower or any of its
Subsidiaries which contain information pertaining to any event(s) or
condition(s) which have, or to the best of the Borrower’s present Knowledge are
reasonably likely to cause, a Material Adverse Effect.
(i) Compliance with Laws. The Borrower and each of its Subsidiaries shall be in
compliance with all applicable statutes, regulations and ordinances of the
United States of America and each other country and jurisdiction, and of each
state, city, town, municipality, country, and each agency thereof (including,
without any limitation, ERISA laws, Environmental Laws and margin regulations),
a violation of which would cause a Material Adverse Effect.
3.2 Effective Date; Transitional Arrangements. (a) Subject to the satisfaction
of the conditions of Section 3.1, this amendment and restatement of the Existing
Loan Agreement shall become effective on such date (the “Effective Date”) and at
such time as may be mutually agreeable to the parties contemporaneously with the
execution hereof (“Closing”) at the offices of the Administrative Agent’s
counsel, Ballard Spahr Andrews & Ingersoll, LLP, in Philadelphia, Pennsylvania.
(b) On the Effective Date, without the necessity of further action by any party:
(i) the outstanding principal amount of the “Regular Advances” and “Swing Line
Advances” (each as defined in the Existing Loan Agreement) owed to the Lenders
under the Existing Agreement shall be converted and continued as Regular
Advances and Swing Line Advances, respectively, as if made by the Lenders
pursuant to this Agreement in accordance with the Pro Rata Percentages set forth
on Annex I hereto, and the Lenders hereunder shall make such additional Advances
under the Revolving Credit and receive such repayments, as the case may be, as
are necessary to result in each Lender holding such Pro Rata Percentage of the
Outstanding Regular Advances; (ii) any outstanding cash Advances of any Lender
under the Existing Agreement which is not a Lender hereunder shall be repaid and
such Lender shall be released from any further obligations hereunder; and
(iii) each Existing Letter of Credit shall continue in full force and effect as
a Letter of Credit issued under this Agreement for so long as such Letter of
Credit remains outstanding or any draft thereunder has not been reimbursed, and
all Advances shall be entitled to the security and subject to the provisions set
forth in this Agreement. Each Lender agrees to participate in all such Letters
of Credit in accordance with the terms of this Agreement as if each such Letter
of Credit were issued hereunder.

 

48



--------------------------------------------------------------------------------



 



(c) Except as otherwise provided in this Agreement, the Existing Loan Agreement
and the promissory notes issued thereunder shall be superseded by this
Agreement, the Notes and the other Loan Documents and shall be of no further
force or effect and such promissory notes issued under the Existing Loan
Agreement shall be surrendered by the Lenders under the Existing Agreement to
the Administrative Agent and returned to the Borrower.
(d) All interest and all commitment, facility and other fees and expenses owing
or accruing under or in respect of the Existing Loan Agreement shall be
calculated as of the Effective Date (prorated in the case of any fractional
periods), and shall be paid on such date in accordance with the method specified
in the Existing Loan Agreement, as if it were still in effect.
3.3 Conditions Precedent to all Advances. The obligation of the Lenders to make
Advances hereunder after the Effective Date is subject, at the time of making
each such Advance, to the satisfaction of the following conditions precedent
(all documents, instruments and agreements to be in form and substance
satisfactory to the Administrative Agent and the Administrative Agent’s
counsel):
(a) Agreements Effective. This Agreement, the Revolving Credit Notes, the Swing
Line Note and each of the other Loan Documents shall be effective;
(b) Notice of Borrowing. With respect to any Advance, the Administrative Agent
shall have received, in accordance with the provisions of Section 2.4 hereof,
prior to the making of any such Advance, an originally executed Notice of
Borrowing signed by an Authorized Officer, in writing, delivered to the
Administrative Agent (the furnishing by the Borrower of each such Notice of
Borrowing shall be deemed to constitute a representation and warranty of the
Borrower to the effect that the other conditions set forth in this Section 3 are
satisfied in all material respects as of the date of delivery and will be
satisfied on the date such Advances are made).
(c) No Default; Representations and Warranties. At the time of the making of
each Advance and also after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Loan Documents in effect at such time (as
amended or modified from time to time, including by the delivery of amendments
or supplements (in form, scope and substance satisfactory to the Administrative
Agent and the Majority Lenders) to the schedules and exhibits to this Agreement
and/or the other Loan Documents) shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of such date, unless such representation and warranty
expressly indicates that it is being made as of any other specific date, in
which case, on and as of such other date.

 

49



--------------------------------------------------------------------------------



 



(d) Material Adverse Change, etc. (i) No event or condition shall have occurred
or become known or would result from any Borrowing on the date of any such
Borrowing and the use of the proceeds therefrom that has resulted or would
result, singly or in the aggregate, in a Material Adverse Effect.
(ii) There shall not exist any judgment, order, injunction or other restraint
issued or filed prohibiting, limiting or otherwise adversely affecting the
making of any Advances hereunder.
(e) Fees. The Borrower shall have paid to the Administrative Agent, the Lenders
and the Fronting Lender, all fees payable to the Administrative Agent, the
Lenders and/or the Fronting Lender to the extent due hereunder and all costs and
Expenses (including legal fees and expenses ) payable to the Administrative
Agent, the Lenders and/or the Fronting Lender hereunder.
(f) Litigation. There shall be no Proceeding pending or, to the best of
Borrower’s Knowledge, threatened with respect to the Borrower or any of its
Subsidiaries or any Property of any such Person that, in the reasonable judgment
of the Administrative Agent, would, singly or in the aggregate, have a Material
Adverse Effect. No injunction or other restraining order to be issued shall be
pending or noticed with respect to any Proceeding seeking to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(g) Margin Rules. Neither the making of any Advance nor the use of the proceeds
therefrom will violate the provisions of Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or the
provisions of Section 7 of the Exchange Act.
The acceptance of the proceeds of each Borrowing of Advances shall constitute a
representation and warranty by the Borrower to each of the Lenders that all of
the applicable conditions specified in Section 3 and in any other provision of
this Agreement or any of the other Loan Documents have been satisfied or waived.
3.4 Waiver of Rights. By completing the Closing hereunder or by making Advances
hereunder, the Administrative Agent does not thereby waive a breach of any
warranty or representation made by the Borrower hereunder or in any agreement,
document, or instrument delivered to the Administrative Agent or otherwise
referred to herein, and all of the Administrative Agent’s claims and rights
resulting from any breach or misrepresentation by the Borrower are specifically
reserved by the Administrative Agent.
3.5 Delivery of Documents. All of the certificates and other agreements,
documents, instruments and papers referred to in this Section 3, unless
otherwise specified, shall be delivered to the Administrative Agent at its
office (or such other location as may be specified by the Administrative Agent)
for the account of each of the Lenders and in sufficient counterparts for each
of the Lenders (and the Administrative Agent shall furnish such counterparts to
the Lenders).

 

50



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES.
To induce the Lenders to make the Advances under the Revolving Credit to the
Borrower, the Borrower warrants and represents to the Administrative Agent and
the Lenders that:
4.1 Corporate Organization and Validity.
(a) The Borrower and the Restricted Subsidiaries are corporations or limited
liability companies duly organized and validly existing under the laws of their
respective states (or countries or other jurisdictions, as applicable) of
incorporation or formation, are duly qualified, are validly existing and in good
standing and have lawful power and authority to engage in the business each
conducts in each state and each foreign country where the nature and extent of
their businesses require qualification, except when the failure to so qualify
would not have a Material Adverse Effect.
(b) The making and performance of this Agreement and the other Loan Documents
does not violate any law, government rule or regulation, court or administrative
order or other such order having the effect of law, or the charter, minutes or
bylaw provisions of the Borrower or any of the Restricted Subsidiaries or
violate or result in a default (immediately or with the passage of time) under
any contract, agreement or instrument to which any such Person is a party, or by
which any such Person or its Property is bound. Neither the Borrower nor any of
the Restricted Subsidiaries is in violation of any term of any agreement or
instrument to which any such Person is a party or by which it or its Property
may be bound or of its charter, minutes or its bylaws, which violation has had a
Material Adverse Effect.
(c) The Borrower and each of the Guarantors has all requisite corporate power
and authority to enter into and perform under this Agreement and each of the
Loan Documents (as applicable) and to incur the obligations herein provided for,
and has taken all proper and necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents (as applicable).
(d) This Agreement, the Revolving Credit Notes, the Swing Line Note, the
Guarantees and all of the other Loan Documents, when delivered, will be valid
and binding upon the Borrower and the Guarantors (as applicable) and enforceable
in accordance with their respective terms.

 

51



--------------------------------------------------------------------------------



 



4.2 Places of Business. As of the Effective Date, the only places of business of
the Borrower and the Restricted Subsidiaries and the places where each keeps and
intends to keep its Property and records concerning its Property, are at the
addresses listed in Schedule 4.2 attached hereto and made part hereof.
4.3 Pending Litigation. There are no judgments or judicial or administrative
orders against or binding upon the Borrower or any of its Subsidiaries,
proceedings or investigations (civil or criminal) pending, or to the Knowledge
of the Borrower threatened, against or affecting the Borrower or any of its
Subsidiaries in any court or before any governmental authority or arbitration
board or tribunal which would cause a Material Adverse Effect, except as shown
in Schedule 4.3 attached hereto and made part hereof. Neither the Borrower nor
any of its Subsidiaries is in default with respect to any order of any court,
Governmental Authority, regulatory agency or arbitration board or tribunal which
would cause a Material Adverse Effect.
4.4 Title to Properties. The Borrower and each of the Restricted Subsidiaries
has good and marketable title in fee simple (or its equivalent under applicable
law) to all the Property it respectively purports to own, free from Liens and
free from the claims of any other Person, except for those Liens set forth on
Schedule 4.4 attached hereto and made part hereof and for other Permitted Liens.
4.5 Governmental Consent. Neither the nature of the Borrower’s or any of its
Subsidiaries’ respective businesses or Property, nor any relationship between
such entities and any other Person, nor any circumstance affecting any such
entities in connection with the issuance or delivery of this Agreement, the
Revolving Credit Notes, the Swing Line Note, the Guarantees or the other Loan
Documents is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority on the
part of any such party in conjunction with the execution and delivery of this
Agreement or the issuance or delivery of the Revolving Credit Notes, the Swing
Line Note, the Guarantees, or the other Loan Documents, other than such of the
foregoing as have been obtained or made.
4.6 Taxes. All tax returns required to be filed (except for those tax returns
which, if not filed, would not have a Material Adverse Effect) by the Borrower
and each of its Subsidiaries in any jurisdiction, have in fact been filed or
extensions have been obtained, and all taxes, assessments, fees and other
governmental charges upon any such Person, or upon any of such Person’s
respective Property, income or franchises, which are due and payable, have been
paid, except for those taxes being contested in good faith with due diligence by
appropriate proceedings for which appropriate reserves have been maintained
pursuant to GAAP and except for those taxes which, if not paid, would not cause
a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is
aware of any proposed additional tax assessment or tax to be assessed against or
applicable to such Person (except for those tax assessments which would not
cause a Material Adverse Effect).
4.7 Financial Statements. The Financial Statements (complete copies of which
have been delivered to the Administrative Agent for distribution to the
Lenders), were prepared in accordance with GAAP (excluding footnotes for
unaudited statements) are complete in all material respects and present fairly
the financial position of the Borrower and its Subsidiaries as of such dates and
the results of their operations for such periods provided, however, that interim
financial statements are subject to normal year end audit adjustments. The
fiscal year for the Borrower and each of its Subsidiaries ends on March 31.

 

52



--------------------------------------------------------------------------------



 



4.8 Full Disclosure. Neither the Financial Statements nor any written statement
furnished by, or on behalf of, the Borrower to the Administrative Agent and/or
Lenders in connection with the Revolving Credit contained in any Financial
Statements or documents, instruments, agreements or certificates relating to the
Borrower and its Subsidiaries contains any untrue statement of a material fact
or omits a material fact necessary to make the statements contained therein or
herein not misleading. There is no fact known to the Borrower which the Borrower
has not disclosed to the Administrative Agent in writing, which would cause a
Material Adverse Effect. The projections and pro forma financial information
contained in any materials provided by the Borrower to the Administrative Agent
or any Lender are based upon good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results.
4.9 Subsidiaries. Other than the parties listed on Schedule 4.9 attached hereto
and made part hereof, the Borrower has, as of the Effective Date, no actively
operating Subsidiaries. The jurisdiction of incorporation or formation of each
of such Subsidiaries is also set forth on Schedule 4.9.
4.10 Guarantees, Indebtedness, etc.
(a) As of the Effective Date, neither the Borrower nor any of the Restricted
Subsidiaries owns or holds equity (excepting the equity interests of its
Subsidiaries) or long term debt investments in, has any outstanding advances to,
or serves as guarantor, surety or accommodation maker for the obligations of, or
has any outstanding borrowings from any Person, which, in the case of any such
equity, investment, advance, guarantee or borrowing, involves the expenditure of
money or incurrence of an obligation, as the case may be, of at least $1,000,000
except as described in Schedule 4.10 attached hereto and made part hereof.
(b) Neither the Borrower nor any of its Subsidiaries is a party to any contract
or agreement, or subject to any charter or other corporate restriction, which
would cause a Material Adverse Effect.
(c) Except as otherwise specifically provided in this Agreement and in the Note
Purchase Agreement or any note issued as permitted under Section 6.11(b)(iv),
neither the Borrower nor any of its Subsidiaries has agreed or consented to
cause or permit any of its Property, whether now owned or hereafter acquired, to
be subject in the future (upon the happening of a contingency or otherwise) to a
Lien not permitted by this Agreement.

 

53



--------------------------------------------------------------------------------



 



4.11 Government Regulations, etc.
(a) Assuming each of the Lenders is acquiring its Note or Notes hereunder and
its interests hereunder for its own account, for investment and not with a view
toward distribution, nor with the assets of any Employee Benefit Plan subject to
Part 4, Title I of ERISA, the use of the proceeds of, and the Borrower’s
issuance of the Revolving Credit Notes and the Swing Line Note, will not
directly or indirectly violate or result in a violation of the Securities Act of
1933 or the Securities Exchange Act of 1934, as amended, or any regulations
issued pursuant thereto, including, without limitation, Regulations T, U, and X
of the Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter II.
The Borrower does not own or intend to carry or purchase any “margin security”
within the meaning of said Regulations, except in conformity with said
Regulations.
(b) The Borrower and each of the Restricted Subsidiaries has obtained all
licenses, permits, franchises or other governmental authorizations necessary for
the ownership of its Property and for the conduct of its business, except for
those which, if not obtained, would not cause a Material Adverse Effect.
(c) Assuming none of the Lenders is acquiring its Note or Notes hereunder or its
interests hereunder with the assets of any employee benefit plan subject to
Part 4, Title 1 of ERISA, as of the date hereof, no employee benefit plan, as
defined in Section 3(2) of ERISA, (other than a multi-employer plan described in
Section 3(37) of ERISA) (“Employee Benefit Plan”) maintained by the Company or
any of its Subsidiaries, or under which any such Person could have any liability
under ERISA or the Internal Revenue Code (i) has failed to meet the minimum
funding standards established in Section 302 of ERISA, as in effect prior to
amendment by the Pension Protection Act of 2006, for which such Person continues
to be liable, (ii) has any unpaid minimum required contribution, as defined in
Section 302(c)(4)(C)(iii) of ERISA, as in effect on and after amendment by the
Pension Protection Act of 2006, for which such Person continues to be liable,
(iii) except as set forth on Schedule 4.11(c), has failed to comply, in any
material respect, with any applicable requirement of ERISA and of the Internal
Revenue Code, including all applicable rulings and regulations thereunder for
which it continues to be responsible, or (iv) has, to its Knowledge, engaged in
or been involved in a Prohibited Transaction (as defined in ERISA or the
Internal Revenue Code) under ERISA or the Internal Revenue Code, except to the
extent that a failure to comply with the foregoing would not present a
reasonable likelihood of having a Material Adverse Effect. Except as set forth
on Schedule 4.11(c) attached hereto and made a part hereof, no Employee Benefit
Plan maintained by the Borrower or any of its Subsidiaries has been terminated
within the one (1) year period prior to the date hereof. Neither the Company nor
any of its Subsidiaries has assumed, or received notice of a claim asserted
against such Person, for withdrawal liability (as defined in the Multi-employer
Pension Plan Amendments Act of 1980, as amended) with respect to any
multi-employer pension plan in which it participates. Other than as shown on
Schedule 4.11(c), neither the Company nor any of its Subsidiaries is a member of
any Controlled Group (as defined in Sections 414(b),(c),(m) and (o) of the
Internal Revenue Code and Section 4001(a)(14) of ERISA). Each of the Company and
its Subsidiaries has timely made all contributions when due with respect to any
multi-employer pension plan in which it participates and no event has occurred
triggering a claim against such Person for withdrawal liability with respect to
any multi-employer pension plan in which such Person participates.

 

54



--------------------------------------------------------------------------------



 



(d) Neither the Borrower nor any of the Restricted Subsidiaries is in violation
of any applicable statute, regulation or ordinance of the United States of
America or any other country or jurisdiction, or of any state, city, town,
municipality, county or of any other jurisdiction, or of any agency thereof,
(including without limitation, Environmental Laws and regulations), a violation
of which would cause a Material Adverse Effect.
(e) The Borrower and all of the Restricted Subsidiaries are current with all
reports and all documents required to be filed with any state or federal
securities commission or similar agency, if any, and are in full compliance in
all material respects with all applicable rules and regulations of such
commissions.
(f) Neither the Borrower nor any of the Restricted Subsidiaries are, or will be
after giving effect to the transactions contemplated hereby, subject to
regulation under any federal or state statute or regulation limiting its ability
to incur indebtedness for money borrowed or guarantee such indebtedness as
contemplated by this Agreement or any other Loan Document.
(g) Neither the Borrower nor any of the Restricted Subsidiaries is, or after
giving effect to the transactions contemplated hereby will be, an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Borrower Act of 1940, as amended.
4.12 Business Interruptions. Within five (5) years prior to the date hereof,
neither the business, Property or operations of the Borrower or any of the
Restricted Subsidiaries have been materially and adversely affected in any way
by any casualty, strike, lockout, combination of workers, order of any
Governmental Authority, directed against such Persons. To the best of the
Borrower’s Knowledge, as of the Effective Date, except as set forth on
Schedule 4.12 attached hereto and made part hereof, there are no pending or
threatened labor disputes, strikes, lockouts or similar occurrences or
grievances affecting the businesses being operated by the Borrower or any of the
Restricted Subsidiaries which are reasonably expected to have or result in a
Material Adverse Effect.
4.13 Names.
(a) Within five (5) years prior to the Effective Date, neither the Borrower nor
any of the Restricted Subsidiaries has conducted business under or used any
other name (whether corporate or assumed) except for the names shown on
Schedule 4.13(a) attached hereto and made part hereof. As of the Effective Date,
the Borrower and the Restricted Subsidiaries are, respectively, the sole owners
of each of their names listed on such Schedule 4.13(a) and any and all business
done and all invoices issued in such trade names are the applicable party’s
sales, business and invoices. As of the Effective Date, each trade name of the
Borrower and any of the Restricted Subsidiaries represents a division or trading
style of such entities and not a separate corporate subsidiary, affiliated, or
independent entity.

 

55



--------------------------------------------------------------------------------



 



(b) As of the Effective Date, all federally registered trademarks, patents or
copyrights of the Borrower and any of the Restricted Subsidiaries are listed on
Schedule 4.13(b) attached hereto and made part hereof. Schedule 4.13(b) shall
also list all agreements for the license to use third party-owned trademarks,
patents and copyrights as of the Effective Date. The Borrower and/or the
Restricted Subsidiaries, and to the best of Borrower’s Knowledge, each third
party identified on such Schedule 4.13(b) is the sole owner of such Property
except to the extent any other Person has or claims rights in such Property as
also described on such Schedule 4.13(b). To the best of the Borrower’s
Knowledge, neither the Borrower nor any of the Restricted Subsidiaries is in
violation of any intellectual property rights of any other Person with respect
to such Property which are reasonably expected to have or result in a Material
Adverse Effect.
4.14 Other Associations. As of the Effective Date, neither the Borrower nor any
of the Restricted Subsidiaries is engaged in any joint venture or partnership
with any other Person except as described on Schedule 4.14 attached hereto and
made part hereof.
4.15 Environmental Matters. Except as disclosed on Schedule 4.15 attached hereto
and made part hereof, or as would not have, singly or in the aggregate, a
Material Adverse Effect:
(a) The Borrower and each of its Subsidiaries has obtained all permits, licenses
and other authorizations (collectively “Environmental Authorizations”) that are
required with respect to the use, ownership and operation of their business,
Real Property and other Property under any Environmental Law and each such
Environmental Authorization is in full force and effect.
(b) The Borrower and each of its Subsidiaries is in compliance with all terms
and conditions of the Environmental Authorizations specified in Section 4.15(a)
above, and is also in compliance with, and not subject to liability under, any
Environmental Law applicable to it and its respective businesses, operations,
Real Property and other Property.
(c) There is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice of violation, investigation, proceeding, written notice or
demand letter or request for information pending or, to the Knowledge of the
Borrower, are any such actions or any investigations threatened against the
Borrower or any of its Subsidiaries under any Environmental Law.
(d) There are no past or present events, conditions, circumstances, activities,
practices, incidents, actions or current plans which could reasonably be
expected to materially interfere with or prevent compliance by the Borrower or
any of its Subsidiaries with any Environmental Law, or which could reasonably be
expected to give rise to any liability under any Environmental Law, including,
without limitation, liability under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (“CERCLA”), or similar
applicable state, local or foreign laws for response or corrective action, or
which could reasonably be expected to form the basis of any suit, proceeding,
hearing, notice of violation, or notice of potential liability or
responsibility, based on or primarily related to the manufacture, processing,
distribution, use, generation, treatment, storage, disposal, transport, shipping
or handling, or the arrangement for treatment or disposal or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Materials.

 

56



--------------------------------------------------------------------------------



 



(e) Neither the Borrower nor any of its Subsidiaries has received written notice
that it has been identified as a potentially responsible party or any request
for information under CERCLA or any comparable state law, nor has any such
Person received any written notification that any Hazardous Materials that it or
any of its respective predecessors in interest has used, generated, stored,
treated, handled, transported or disposed of, or arranged for transport or
treatment of, or arranged for disposal or treatment of, has been found at any
site at which any Governmental Authority or private party is conducting or plans
to conduct an investigation or other action pursuant to any Environmental Law.
(f) There have been no releases (i.e., any past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing or dumping into the environment) of Hazardous Materials by
the Borrower or any of its Subsidiaries or to the Borrower’s Knowledge after due
inquiry, any of their respective predecessors in interest, at, on, upon, under,
into or from any of the Real Properties. To the Knowledge of the Borrower, there
have been no such releases at, on, upon, under, from or into any real property
in the vicinity of any of the Real Properties that, through soil, air, surface
water or groundwater migration or contamination, has become located on, in or
under such Real Properties.
(g) There is no friable asbestos or friable asbestos-containing material in, on,
or at any of the Real Properties or any facility or equipment owned or operated
by the Borrower or any of its Subsidiaries.
(h) No Real Property of the Borrower or any of its Subsidiaries is (i) listed or
proposed for listing on the National Priorities List under CERCLA or (ii) listed
in the Comprehensive Environmental Response, Compensation, Liability Information
System List promulgated pursuant to CERCLA, or on any comparable list published
by any Governmental Authority.
(i) No regulated underground storage tanks or related piping are located at,
under or on the Real Property, or, to the best of the Borrower’s Knowledge,
located in the vicinity of such Real Property.
(j) Except as listed on Schedule 3.1(h), no environmental reports,
investigations, studies, audits, assessments or reviews in the possession of the
Borrower or any of its Subsidiaries with respect to the current business or
operations of the Borrower or any of its Subsidiaries or any Real Property or
other Property or facility now owned, operated, leased or controlled by the
Borrower or any of its Subsidiaries contain information pertaining to any
event(s) or conditions) which have or, to the best of the Borrower’s present
Knowledge, are reasonably likely to cause a Material Adverse Effect. No
environmental reports, investigations, studies, audits, assessments or reviews
in the possession of the Borrower or any of its Subsidiaries with respect to the
current or prior business or Property of the Borrower or any of its Subsidiaries
or any Real Property or other Property or facility now, or to the best of
Borrower’s Knowledge, previously owned, leased, operated or controlled by the
Borrower or any of its Subsidiaries, contain information pertaining to events or
conditions which would be, or otherwise are, reasonably likely to have or cause
a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------



 



(k) No Lien has been recorded under any Environmental Law with respect to any
facility, inventory, Real Property or other Property presently owned, operated,
leased or controlled by the Borrower or any of its Subsidiaries.
4.16 Regulation O. No director, executive officer or principal shareholder of
the Borrower is a director, executive officer or principal shareholder of any
Lender. For the purposes hereof the terms “director” (when used with reference
to a Lender), “executive officer” and “principal shareholder” have the
respective meanings assigned thereto in Regulation O issued by the Board of
Governors of the Federal Reserve System.
4.17 Capital Stock. The authorized and outstanding Capital Stock the Borrower
and each of the Restricted Subsidiaries is, as of the Effective Date, as set
forth on Schedule 4.17 attached hereto and made part hereof. All of the Capital
Stock of each such Person has been duly and validly authorized and, to the
extent outstanding, is issued and is fully paid and non-assessable and has been
sold and delivered to the holders thereof in compliance with, or under valid
exemption from, all federal and state laws and the rules and regulations of all
regulatory bodies thereof governing the sale and delivery of securities. As of
the Effective Date hereof, except for the rights and obligations set forth in
Schedule 4.17, there are no subscriptions, warrants, options, calls,
commitments, rights or agreements by which the Borrower or any of the Restricted
Subsidiaries or any of their respective shareholders are bound relating to the
issuance, transfer, voting or redemption of shares of its Capital Stock or any
pre-emptive rights held by any Person with respect to the shares of Capital
Stock of such parties. As of the Effective Date hereof, neither the Borrower nor
any of the Restricted Subsidiaries has issued any securities that remain
outstanding that are convertible into or exchangeable for shares of its Capital
Stock or any options, warrants or other rights to acquire such shares or
securities convertible into or exchangeable for such shares except as shown on
Schedule 4.17.
4.18 Solvency. After giving effect to the creation of the Revolving Credit and
the transactions described herein and therein, the Borrower and its
Subsidiaries, on a consolidated basis, are solvent, are able to pay their
respective debts as they become due and have capital sufficient to carry on
their respective business and all businesses in which any such Persons are about
to engage, and now own Property having a value both at fair valuation and at
present fair salable value greater than the amount required to pay such entity’s
debts. After giving effect to the creation of the Revolving Credit and the
transactions described herein and therein, the Borrower and its Subsidiaries, on
a consolidated basis, will not be rendered insolvent by the execution and
delivery of this Agreement or any of the other agreements, documents or
instruments executed in connection with this Agreement (including, without
limitation, the Guarantees) or by the transactions contemplated hereunder or
thereunder.

 

58



--------------------------------------------------------------------------------



 



4.19 Interrelatedness of the Borrower and the Guarantors. The business
operations of the Borrower and the Guarantors are related and have a common
business purpose. To permit their uninterrupted and continuous operations, such
companies now require and will from time to time hereafter require funds for
general business purposes. The proceeds of Advances under the Revolving Credit
will directly or indirectly benefit the Borrower and each of the Guarantors
severally and jointly, regardless of which entity requests or receives part or
all of the proceeds of such Advances from the Borrower.
4.20 Anti-Terrorism Laws.
(a) General. Neither the Borrower nor any of its Subsidiaries is in violation of
any Anti-Terrorism Law nor does it engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
(b) Executive Order No. 13224. Neither the Borrower nor any of its Subsidiaries
or its respective Affiliates or, to the Borrower’s Knowledge, agents acting or
benefiting in any capacity in connection with the Advances made hereunder or
other transactions contemplated hereby, is any of the following (each a “Blocked
Person”):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
(vi) a person or entity who is a Subsidiary or Affiliate of a Person or entity
listed above.

 

59



--------------------------------------------------------------------------------



 



To the Borrower’s Knowledge, neither the Borrower, any of its Subsidiaries nor
any of its or their Affiliates or agents acting in any capacity in connection
with the Advances made hereunder or other transactions contemplated hereby
(x) conducts any business with, or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (y) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224.
SECTION 5. AFFIRMATIVE COVENANTS.
The Borrower covenants that until all of the Borrower’s Obligations to the
Lenders and the Administrative Agent hereunder are paid and satisfied in full
and the Revolving Credit has been terminated (it being understood that the
Borrower shall cause each of its Subsidiaries (or, as the case may be, the
Restricted Subsidiaries) to observe and comply in a timely manner with each
provision of the covenants in this Section 5 to the extent applicable to such
Subsidiary (or, as the case may be, such Restricted Subsidiary)):
5.1 Payment of Taxes and Claims. The Borrower shall, and shall cause each of its
Subsidiaries to, pay, before they become delinquent,
(a) all material taxes, assessments and governmental charges or levies imposed
upon it or upon any such party’s Property, and
(b) all claims or demands of materialmen, mechanics, carriers, warehousemen,
landlords and other like Persons, which, if unpaid, would result in the
imposition of a Lien upon its Property; provided, however, that the Borrower and
its Subsidiaries shall not be required to pay any such tax, assessment, charge,
levy or claim if the amount, applicability or validity thereof shall at the time
be contested in good faith and by appropriate proceedings by such party, and if
such party shall have set aside on its books adequate reserves in respect
thereof, if so required in accordance with GAAP; which deferment of payment is
permissible so long as no Lien has been entered and such party’s title to, and
its right to use, its Property are not materially adversely affected thereby.
5.2 Maintenance of Properties and Corporate Existence.
(a) Property. The Borrower shall, and shall cause each of the Restricted
Subsidiaries to, maintain its material Property in good condition (normal wear
and tear and fire and other insured casualty excepted) and make all necessary
renewals, replacements, additions, betterments and improvements thereto and will
pay and discharge when due the cost of repairs and maintenance to its Property,
and will pay all rentals when due for all real estate leased by such parties.
(b) Property Insurance. The Borrower shall, and shall cause each of the
Restricted Subsidiaries to, maintain and deliver to the Administrative Agent,
upon the Administrative Agent’s request, evidence of business interruption
insurance and insurance on all insurable tangible Property against fire, flood,
casualty and such other hazards as may be reasonably acceptable to the
Administrative Agent in such amounts, with such deductibles and with such
insurers as are customary for companies in the same or similar business located
in the same or similar area.

 

60



--------------------------------------------------------------------------------



 



(c) General and Products Liability Insurance. The Borrower shall, and shall
cause each of the Restricted Subsidiaries to, maintain general liability and
products liability insurance in such amounts as is customary for companies in
the same or similar businesses located in the same or similar area and shall
deliver to the Administrative Agent upon the Administrative Agent’s request,
evidence of such insurance.
(d) Financial Records. The Borrower shall, and shall cause each of the
Restricted Subsidiaries to, keep in all material respects current and accurate
books of records and accounts in which full and correct entries will be made of
all of its business transactions, and will reflect in its financial statements
adequate accruals and appropriations to reserves, all in accordance with GAAP.
The Borrower and the Restricted Subsidiaries shall not change their respective
fiscal year end dates without the prior written consent of the Administrative
Agent.
(e) Corporate Existence and Rights. Except for mergers, consolidations and
liquidations permitted under this Agreement, the Borrower shall, and shall cause
each of the Restricted Subsidiaries to, do (or cause to be done) all things
necessary to preserve and keep in full force and effect their respective
existence, good standing, rights and franchises unless the Borrower’s or
Restricted Subsidiary’s failure to do so would not have a Material Adverse
Effect.
(f) Compliance with Law. The Borrower shall, and shall cause each of the
Restricted Subsidiaries to, comply with all laws, ordinances, governmental rules
and regulations to which it is subject, and will obtain all licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its Property or to the conduct of its businesses, a violation of which or
failure to obtain would have a Material Adverse Effect.
5.3 Litigation. The Borrower shall, and shall cause each of its Subsidiaries to,
give immediate notice to the Administrative Agent of any litigation or
governmental investigation affecting the Borrower or any of its Subsidiaries
except for litigation with potential liability to any such party of less than
$5,000,000 or litigation which is fully covered by insurance (exclusive of a
deductible not to exceed $5,000,000).
5.4 Taxes. Subject to Sections 2.12 and 10.17, the Borrower shall, and shall
cause each of the Restricted Subsidiaries to, pay all taxes (other than bank
shares taxes and taxes based upon or measured by any Lender’s income or revenues
or any personal property tax), if any, in connection with the issuance of the
Revolving Credit Notes, the Swing Line Note and the Guarantees (as applicable).
The obligations of each such party hereunder shall survive the payment of such
party’s Obligations hereunder and the termination of this Agreement.

 

61



--------------------------------------------------------------------------------



 



5.5 Employee Benefit Plans. The Company shall, and shall cause each of its
Subsidiaries to, (a) fund all of its Employee Benefit Plans in a manner that
will satisfy the minimum funding standards of Section 302 of ERISA (unless
failure to do the same would not have a Material Adverse Effect) and will
promptly satisfy any accumulated funding deficiency that arises under
Section 302 of ERISA, as in effect prior to amendment by the Pension Protection
Act of 2006, or unpaid minimum required contribution that arises under
Section 302 of ERISA, as in effect on and after amendment by the Pension
Protection Act of 2006, (b) furnish the Administrative Agent, promptly after the
filing of the same, with copies of all reports (with all attachments thereto)
required, by statute, regulation, administrative consent or order or similar
written understanding, to be filed with the United States Department of Labor,
the Pension Benefit Guaranty Corporation (“PBGC”) or the Internal Revenue
Service (“IRS”) with respect to all Employee Benefit Plan(s) to the extent such
reports contain information pertaining to events or conditions which would be,
or otherwise are, reasonably likely to have a Material Adverse Effect, or
reports which any such party, or any member of a Controlled Group of which the
Company or any of its Subsidiaries has Knowledge (with respect to any assertions
of termination liability under Title IV of ERISA or, withdrawal liability, as
defined in ERISA), may receive from the United States Department of Labor, the
IRS or the PBGC, with respect to any such Employee Benefit Plan(s), and
(c) promptly advise the Administrative Agent of the occurrence of any Reportable
Event (as defined in Section 4043 of ERISA) which requires the giving of notice
to the PBGC or any Prohibited Transaction, of which the Company or any of its
Subsidiaries has Knowledge, with respect to any such Employee Benefit Plan(s)
and the action which such party proposes to take with respect thereto. The
Company and each of its Subsidiaries will make all contributions when due with
respect to any multi-employer pension plan in which it participates and will
promptly advise the Administrative Agent (i) upon its receipt of notice of the
assertion against such party of a claim for withdrawal liability, (ii) upon the
Company’s Knowledge of the occurrence of any event which would trigger the
assertion of a claim for withdrawal liability against the Company or any of its
Subsidiaries, or (iii) upon the Company’s Knowledge of the occurrence of any
event which, to the best of the Company’s Knowledge, would, after the date
hereof, place the Company or any of its Subsidiaries in a Controlled Group
(other than as shown on Schedule 4.11(c) hereto) as a result of which any member
(including such party) thereof may be subject to a claim for withdrawal
liability, whether liquidated or contingent.
5.6 Financial and Business Information. The Borrower shall deliver to the
Administrative Agent and to each of the Lenders the following:
(a) Financial Statements and Covenant Reports. Such data, reports, statements
and information, financial or otherwise, as the Administrative Agent may
reasonably request (except for information for which an attorney/client
privilege has been reasonably claimed or asserted by the Borrower) with
sufficient copies for all Lenders, including, without limitation:
(i) within forty-five (45) days after the end of each of the first three
quarterly accounting periods in each fiscal year of the Borrower as at the end
of such quarter setting forth in comparative form the corresponding figures for
the corresponding periods of the previous fiscal year, (A) on a consolidated and
consolidating basis for the Borrower and its Subsidiaries (x) a balance sheet
and (y) a statement of income, and, (B) on a consolidated basis for the Borrower
and its Subsidiaries a cash flow statement in reasonable detail and certified by
the chief financial officer, treasurer or vice president of finance of the
Borrower to have been prepared in accordance with GAAP (without footnotes);

 

62



--------------------------------------------------------------------------------



 



(ii) within ninety (90) days after the end of each fiscal year of the Borrower
as at the end of such fiscal year, setting forth in each case in comparative
form the corresponding figures as at the end of the previous fiscal year (A) on
a consolidated and consolidating basis for the Borrower and its Subsidiaries,
(x) a balance sheet and (y) a statement of income and, (B) on a consolidated
basis, for the Borrower and its Subsidiaries a cash flow statement and a
retained earnings statement all in reasonable detail, audited and certified
without qualifications, except those which are acceptable to the Administrative
Agent, (as to the consolidated statements) by independent public accountants of
recognized standing, selected by the Borrower and satisfactory to the
Administrative Agent, to have been prepared in accordance with GAAP, and such
independent public accountants shall also certify without qualifications, except
those which are acceptable to the Administrative Agent, that in making the
examinations necessary to their certification mentioned above they have reviewed
the terms of this Agreement and the accounts and conditions of the Borrower
during the accounting period covered by the certificate and that such review did
not disclose the existence of any condition or event which constitutes an Event
of Default (or if such conditions or events existed, describing them);
(iii) within sixty (60) days following the end of each fiscal year an internally
prepared budget of projected expenses and revenues for the current fiscal year;
and
(iv) promptly following the request of the Administrative Agent, a copy of each
management letter from the independent public accountants which certified the
financial statements referred to in clause (ii) above.
(b) Notice of Event of Default. Promptly upon becoming aware of the existence of
any condition or event which constitutes a Default or an Event of Default under
this Agreement, a written notice specifying the nature and period of existence
thereof and what action the Borrower is taking (and propose to take) with
respect thereto;
(c) Notice of Claimed Default. Immediately upon receipt by the Borrower or any
of its Subsidiaries of a notice of default, oral or written, given to such party
by any creditor for borrowed money or holding Indebtedness of such party which
has an outstanding principal balance in excess of $1,000,000, a copy of such
notice (or a written explanation, if given orally) along with an explanation of
what action the Borrower or such Subsidiary is taking (and proposes to take)
with respect thereto; and
(d) Securities and Other Reports. If and as long as the Borrower or any of its
Subsidiaries is a publicly traded company, promptly upon its becoming available,
one copy of each financial statement, report, notice or proxy statement sent by
such party to stockholders generally, and a copy of each regular or periodic
report, and any registration statement, or prospectus or any other document, in
respect thereof filed by such party with any securities exchange or with all
federal or state securities and exchange commissions or any successor agency. In
addition to the foregoing, the Borrower shall, promptly upon its becoming
available, deliver to the Administrative Agent one copy of each regular or
periodic report and any registration statement or prospectus and any other
document filed by the Borrower or any of its Subsidiaries with any securities
exchange or with all federal or state securities and exchange commissions or any
successor agency.

 

63



--------------------------------------------------------------------------------



 



5.7 Officers’ Certificates. Along with the set of financial statements delivered
to the Administrative Agent at the end of each calendar quarter and fiscal year
pursuant to Section 5.6(a) hereof, the Borrower shall deliver to the
Administrative Agent a certificate (in the form of Exhibit D attached hereto and
made a part hereof) (the “Quarterly Compliance Certificate”) from the chief
financial officer, treasurer or vice president of finance of the Borrower (and
as to certificates accompanying the annual statements of the Borrower, also
certified by the Borrower’s independent certified public accountant) in form and
substance satisfactory to the Administrative Agent setting forth, to the best of
such officer’s knowledge after due investigation:
(a) Covenant Compliance. The information (including detailed calculations)
required in order to establish whether the Borrower is in compliance with the
requirements of Sections 5, 6 and 7, as of the end of the period covered by the
financial statements then being furnished (and any exhibits appended thereto)
under Section 5.6; and
(b) Event of Default. That the signer has reviewed the relevant terms of this
Agreement and has made (or caused to be made under his supervision) a review of
the transactions and conditions of the Borrower from the beginning of the
accounting period covered by the income statements being delivered therewith to
the date of the certificate, and that such review has not disclosed the
existence during such period of any condition or event which constitutes a
Default or an Event of Default or if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Borrower has taken or proposes to take with respect thereto.
5.8 Inspection. So long as the Borrower is indebted to the Lenders, and subject
in all events to the provisions of Section 10.24 hereof, the Borrower and each
of the Restricted Subsidiaries will, on not less than twenty-four (24) hours
prior notice, permit any of the Administrative Agent’s officers or other
representatives (at its own expense, prior to the occurrence of an Event of
Default) to visit and inspect during business hours any of the locations of the
Borrower and each of the Restricted Subsidiaries, to examine and audit all of
such parties’ books of account, records, reports and other papers (to the extent
not subject to an attorney-client privilege), to make copies and extracts
therefrom and to discuss such parties, affairs, finances and accounts with its
officers, employees and independent certified public accountants.
Representatives of each Lender may accompany the Administrative Agent during
each such inspection and visit. Representatives of any Lender may visit with
executive officers of the Borrower as they may mutually agree.

 

64



--------------------------------------------------------------------------------



 



5.9 Tax Returns and Reports. Subject to Section 10.24, at the Administrative
Agent’s request from time to time, the Borrower and each of the Restricted
Subsidiaries shall immediately furnish the Administrative Agent with copies of
the annual federal and state income tax returns of each such party for such
years such parties have not been audited and may be subject to audit. The
Lenders and the Administrative Agent shall not disclose any such returns or
other written financial information to any third party (except as permitted in
Section 5.10) without the prior written consent of the Borrower, or unless
required by law or so compelled by order of a court of competent jurisdiction.
The Borrower further agrees that if requested by the Administrative Agent, they
shall immediately furnish the Administrative Agent with copies of all reports
filed with any Governmental Authority or agency, board or commission and shall
supply such information with respect to each of the Restricted Subsidiaries
which becomes a publicly traded company.
5.10 Information to Participants and Assignees. Subject to Section 10.24 hereof,
the Administrative Agent and each Lender may divulge to any actual or
prospective participant, assignee or co-lender it may obtain with respect to the
Revolving Credit, or any portion thereof, all information, and furnish to such
Person copies of reports, financial statements, certificates, and documents
obtained under any provision of this Agreement or any of the other Loan
Documents. The Administrative Agent and the Lenders shall not divulge the
contents of any written financial information to any other Person other than as
set forth above without the prior written consent of the Borrower, or unless
required by law or so compelled by an order of a court of competent
jurisdiction.
5.11 Material Adverse Developments. The Borrower agrees that immediately upon
becoming aware of any development or other information outside the ordinary
course of business (excluding matters of a general economic, financial or
political nature) which materially and adversely affects its, or any of its
Subsidiaries’ Property, businesses, prospects, or financial condition, in all
cases taken as a whole on a consolidated basis, or such parties, ability to
perform under this Agreement or any of the other Loan Documents (as applicable),
it shall give to the Administrative Agent telephonic or telegraphic notice
specifying the nature of such development or information and such anticipated
effect. In addition, such verbal communication shall be confirmed by written
notice thereof to the Administrative Agent on the same day such verbal
communication is made.
5.12 Additional Parties; Release of Certain Guarantors. (a) In the event that
any Person, other than the Bankruptcy Remote Subsidiary or any Person which is
already a Guarantor, becomes a Material Subsidiary of the Borrower after the
Effective Date (each such Material Subsidiary referred to herein as an
“Additional Party” and collectively as the “Additional Parties”), then, promptly
after such Person becomes a Material Subsidiary of the Borrower (but in any
event prior to any capitalization (other than de minimis capitalization) of, or
contribution of assets to, such Material Subsidiary by the Borrower), the
Borrower shall cause such Material Subsidiary to execute and deliver all such
agreements, guarantees, suretyship agreements, documents and certificates
(including any amendments to the Loan Documents) and do such other acts and
things as the Administrative Agent may reasonably request in order to have such
Subsidiary guarantee and act as surety for the Obligations and effect fully the
purposes of this Agreement and the other Loan Documents and to provide for
payment of the obligations in accordance with the terms of this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, in
such event, such Additional Party shall execute and deliver to the
Administrative Agent a Guarantee (upon the execution of which, such Additional
Party shall become a Guarantor for all of the Obligations and for all purposes
hereunder and under the other Loan Documents).

 

65



--------------------------------------------------------------------------------



 



(b) Notwithstanding the provisions of Section 5.12(a), if any such Additional
Party is organized under the laws of any jurisdiction other than any state of
the United States of America, the Borrower need not cause such Additional Party
to become a Guarantor hereunder so long as the Borrower and/or such other of its
Subsidiaries have pledged to the Administrative Agent as collateral for the
Obligations and, to the extent required by the Note Purchase Agreement and any
note issued as permitted by Section 6.11(b)(iv), for the obligations created
pursuant thereto, at least 65% of the issued and outstanding Capital Stock of
such Additional Party and, together with such Additional Party, have executed
such agreements, documents and certificates (including amendments and
acknowledgments to any of the Loan Documents), and done such other acts and
things as the Administrative Agent may reasonably request in order (i) to
effectuate and evidence such pledge, (ii) to confirm that such Additional Party
is a Restricted Subsidiary for all purposes hereunder and under the other Loan
Documents and (iii) to evidence that the foregoing does not result in an Event
of Default and is otherwise in compliance with and does not cause a default
under the Note Purchase Agreement and any note issued as permitted by
Section 6.11(b)(iv). If at any time thereafter, less than 65% of the issued and
outstanding Capital Stock of any such Restricted Subsidiary which has not become
a Guarantor pursuant to the foregoing provisions of this Section 5.12(b) is
pledged to the Administrative Agent, the Borrower shall cause such Restricted
Subsidiary to comply with the provisions of Section 5.12(a) and become a
Guarantor hereunder and under the other Loan Documents.
(c) At the Borrower’s request, any Guarantor which is organized under the laws
of any jurisdiction other than any state of the United States of America shall
be released from its Guarantee upon receipt of notice from the Administrative
Agent of compliance, to the Administrative Agent’s satisfaction, with the
requirements of Section 5.12(b) providing for the pledge to the Administrative
Agent as collateral for the Obligations of at least 65% of the issued and
outstanding Capital Stock of such Guarantor mutatis mutandis as if such
Guarantor were an Additional Party as provided in Section 5.12(b).
5.13 Performance of Obligations. The Borrower shall, and shall cause each of the
Restricted Subsidiaries to, perform in all material respects all of their
obligations under the terms of the Accounts Receivable Securitization Documents,
the Note Purchase Documents and each other mortgage, indenture, security
agreement, other debt instrument and material contract by which it is bound or
to which it is a party, except where such nonperformance would not, singly or in
the aggregate, have a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------



 



5.14 Further Assurances. At any time and from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each of
the Restricted Subsidiaries to, execute and deliver such further documents,
instruments and agreements, and do such other acts and things as the
Administrative Agent may reasonably request, in order to effect fully the
purposes of this Agreement and the other Loan Documents and to provide for
payment of the Obligations in accordance with the terms of this Agreement and
the other Loan Documents.
5.15 Evidence of Intercompany Indebtedness. All Indebtedness owing at any time
and from time to time from the Borrower to any of the Borrower’s Subsidiaries or
any of the Borrower’s Subsidiaries to the Borrower, or to any other such
Subsidiary (except for intercompany balances of the type disclosed in Item 1 of
Schedule 4.10 due to or from, and among any of, the Borrower and/or the
Restricted Subsidiaries) shall be evidenced by a master promissory note or notes
(the “Intercompany Notes”), in form and substance satisfactory to the
Administrative Agent. All Intercompany Notes, in the case of any such existing
Indebtedness, shall have been executed, or shall contemporaneously herewith be
executed by the applicable obligor(s). True and correct copies of all
Intercompany Notes (including all amendments, replacements and additions
executed from time to time) shall be delivered to the Administrative Agent
promptly upon execution thereof accompanied by a certificate executed by an
Authorized Officer to the effect that such copies are true and correct copies of
the original instruments and that all such intercompany Indebtedness is then
evidenced by such Intercompany Notes.
5.16 Tax Shelter Regulations. Neither the Borrower nor any of its Subsidiaries
intends to treat any Loan made hereunder or other transactions under this
Agreement as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event either the Borrower or any of its
Subsidiaries determines to take any action inconsistent with such intention, it
will promptly (1) notify the Administrative Agent thereof, and (2) deliver to
the Administrative Agent a duly completed copy of IRS Form 8886 or any successor
form. If the Borrower or any of its Subsidiaries so notifies the Administrative
Agent, the Borrower or such Subsidiary acknowledges that the Lenders may treat
the Loans as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1 and the Administrative Agent will maintain the
lists and other records required by such Treasury Regulation.
SECTION 6. NEGATIVE COVENANTS.
The Borrower covenants that until all of the Borrower’s obligations hereunder to
the Lenders are paid and satisfied in full and the Revolving Credit has been
terminated that (it being understood that the Borrower shall cause each of its
Subsidiaries (or, as the case may be, the Restricted Subsidiaries) to observe
and comply in a timely manner with each provision of the covenants in this
Section 6 to the extent applicable to such Subsidiary (or, as the case may be,
such Restricted Subsidiary)):
6.1 Mergers. The Borrower shall not, nor shall it cause or permit any of the
Restricted Subsidiaries to, merge or consolidate or otherwise combine with or
into any other Person other than the merger of a Subsidiary of the Borrower into
a Restricted Subsidiary (or into another Person which thereby becomes a
Restricted Subsidiary to the extent such merger is consummated contemporaneously
with and as part of a transaction permitted under Section 6.2) or into the
Borrower, or commence a dissolution or liquidation other than a liquidation or
dissolution of a Restricted Subsidiary pursuant to which all Property thereof is
directly and promptly transferred into the Borrower or another Restricted
Subsidiary.

 

67



--------------------------------------------------------------------------------



 



6.2 Acquisitions. The Borrower shall not, nor shall it cause or permit any of
the Restricted Subsidiaries to, acquire all or a material portion of the stock,
securities or other Property of any nature (other than inventory or supplies
purchased in the ordinary course of business of the purchaser) of any Person in
any transaction or in any series of related transactions or enter into any sale
and leaseback transaction except as permitted by Section 6.9, provided, however,
that the Borrower and the Restricted Subsidiaries may consummate any such
transaction (a “Permitted Acquisition”) only if: (i) the pro-forma Leverage
Ratio of the Borrower, determined on a consolidated basis as of the end of the
immediately preceding fiscal quarter but after giving effect to the consummation
of the acquisition, including any borrowing in connection therewith, as if such
transaction occurred during such immediately preceding fiscal quarter, does not
exceed (a) 3.00 to 1.00 if such immediately preceding fiscal quarter is a fiscal
quarter ending September 30, (b) 2.00 to 1.00 if such immediately preceding
fiscal quarter is a fiscal quarter ending December 31 or June 30, and (c) 1.75
to 1.00 if such immediately preceding fiscal quarter is a fiscal quarter ending
March 31 (ii) no Default or Event of Default hereunder has occurred and is
outstanding or would otherwise be caused by, or would exist after giving effect
to, the consummation of such acquisition; (iii) the acquiring Person must
acquire, in the case of a stock acquisition, at least 80% of the issued and
outstanding Capital Stock of the Person being acquired (provided, however, that
if the acquiring Person acquires less than 100% of the issued and outstanding
Capital Stock of the acquired Person, the owners of the unacquired shares must
be bound by a shareholders agreement reasonably satisfactory to the
Administrative Agent which shall include, at a minimum, “drag along” rights in
respect of such minority shares); (iv) the Borrower and the Restricted
Subsidiaries shall not assume any new contingent liabilities which would cause,
or be reasonably likely to cause, a Material Adverse Effect; (v) the business of
the acquired entity shall be generally similar to the lines of business of the
Borrower and the Guarantors; (vii) any Person directly or indirectly acquired by
the Borrower (and becoming a Material Subsidiary) shall comply with the
provisions of Section 5.12; (vii) the Administrative Agent shall have received a
satisfactory certificate (substantially in the form of Exhibit E attached hereto
and made part hereof) prepared and signed by the chief financial officer or vice
president of finance of the Borrower showing the cost of acquiring the
applicable Person exclusive of amounts attributable to the working capital
requirements of such Person and (after taking into effect the proposed
acquisition) pro forma covenant compliance with the financial covenants set
forth in Section 7 herein immediately following the applicable acquisition and
projected compliance with such covenants for no fewer than the next four
(4) succeeding fiscal quarters of the Borrower, setting forth in reasonable
detail the calculations used in presenting such costs and projections and with
such supporting information as may be reasonably requested by the Administrative
Agent; and (viii) the Administrative Agent shall have received a satisfactory
officer’s certificate from an Authorized Officer to the effect that the
conditions set forth in clauses (i) through (vii) have been satisfied as of the
date of the acquisition.

 

68



--------------------------------------------------------------------------------



 



6.3 Liens and Encumbrances. (a) Except as provided in the Note Purchase
Agreement and any note issued as permitted by Section 6.11(b)(iv), the Borrower
shall not, nor shall they cause or permit any of the Restricted Subsidiaries to:
(i) execute a negative pledge agreement with any Person covering any of its
Property, or (ii) create or cause or authorize or agree or consent to cause or
permit, assume or suffer to exist or remain in effect (upon the happening of a
contingency or otherwise), its Property, whether now owned or hereafter
acquired, to be subject to a Lien or be subject to any claim except for the
following (the “Permitted Liens”):
(1) Liens securing taxes, assessments or governmental charges or levies or the
claims or demands of materialmen, mechanics, carriers, warehousemen, landlords,
and other like Persons, or Liens evidencing consignment or bailment arrangements
with the Borrower or any of the Restricted Subsidiaries as consignee or bailee,
provided the payment thereof is not at the time required by Section 5.1;
(2) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, social security
and other like laws and in connection with leases or trade contracts;
(3) Purchase money security interests (attaching solely to the fixed asset
purchased and securing only the obligation incurred to finance such purchase)
from the Borrower or any of the Restricted Subsidiaries to Persons providing
financing for permitted Consolidated Capital Expenditures provided that each
such financing obligation incurred by the Borrower shall not exceed the lesser
of (A) cost or (B) appraised fair market value;
(4) Existing Liens described on Schedule 4.4 hereto;
(5) Liens (other than on Accounts and/or Inventory) deemed to be assumed or
taken subject to by the Borrower or any of the Restricted Subsidiaries in
connection with Permitted Acquisitions on Property of the acquired entity as of
the date of the Permitted Acquisition;
(6) Liens which are not otherwise permitted pursuant to this Section, securing
Indebtedness not exceeding $1,000,000 in the aggregate outstanding at any one
time;
(7) Trademark license agreements under which the Borrower or any of the
Restricted Subsidiaries, as licensee, is prohibited from granting a security
interest in such licenses or in inventory with the licensed mark to be sold by
the Borrower or any of the Restricted Subsidiaries provided, that at no time
shall the value of all licensed inventory exceed the lesser of (i) twenty (20%)
percent of the total value of the Borrower’s or any Restricted Subsidiary’s
Inventory or (ii) $20,000,000 and, provided, further, that such restriction on
the granting of a security interest contained in any such license shall only
extend to cover the subject license agreement and the licensed inventory and
that in no event shall such lien restriction apply to the proceeds of any
licensed inventory generated from time to time, including, without limitation,
any Accounts generated from the sale of such licensed inventory; and

 

69



--------------------------------------------------------------------------------



 



(8) Liens in connection with Asset Sales permitted under Section 6.12(b)(v).
(b) If the Borrower or any of its Subsidiaries shall create or assume any Lien
upon any of its Property or income or profits therefrom, other than Liens
permitted under this Section 6.3, and without having such provisions be deemed
for any purpose to represent a consent by any Lender or Lenders to such Lien, it
shall make or cause to be made effective provisions whereby the obligations will
be secured by such Lien equally and ratably with any and all other indebtedness
secured thereby.
6.4 Transactions With Affiliates or Subsidiaries. The Borrower shall not, nor
shall they cause or permit any of the Restricted Subsidiaries to, enter into any
transaction of any kind or nature with any Affiliate, including, without
limitation, the purchase, sale, transfer or exchange of Property, or the loaning
or giving of funds to any Affiliate or any Subsidiary, excepting (a) sales of
Property (including the sale of receivables and related accounts to the
Bankruptcy Remote Subsidiary) and/or services and co-licensing or co-marketing
arrangements or agreements pursuant to the reasonable requirements of the
Borrower’s or any Restricted Subsidiary’s business and upon terms substantially
the same and no less favorable to such party as it would obtain in a comparable
arm’s length transaction with any Person not an Affiliate, and so long as such
transaction is not otherwise prohibited hereunder, (b) loans and transfers of
Property by the Borrower to any Restricted Subsidiary and loans and transfers of
Property by any Restricted Subsidiary to the Borrower or other Restricted
Subsidiary, (c) loans by the Borrower or any Restricted Subsidiary to any of the
Borrower’s Subsidiaries (other than the Borrower or a Restricted Subsidiary)
after the date hereof in an aggregate amount as to all such loans under this
clause (c) not to exceed $20,000,000 at any time outstanding in the aggregate
after the Effective Date, provided, however, that a loan may be made by the
Borrower or a Restricted Subsidiary to any of the Borrower’s Subsidiaries (other
than the Borrower or a Restricted Subsidiary) which, when aggregated with all
then outstanding loans referenced in this clause (c), would exceed $20,000,000
so long as the recipient of such loan unconditionally guarantees and becomes
surety for all of the Borrower’s Obligations on terms and conditions and under a
written guaranty satisfactory to the Administrative Agent within sixty (60) days
of the funding of such loan, (d) the de minimis transfer by the Borrower or a
Restricted Subsidiary of its Property to any of the Borrower’s Subsidiaries and
(e) transactions expressly permitted pursuant to Sections 6.5, 6.6 and 6.7(k)
hereof and payment of compensation in the ordinary course.
6.5 Guarantees. Excepting (a) the endorsement in the ordinary course of business
of negotiable instruments for deposit or collection, (b) the Guarantees,
(c) guarantees by the Borrower or any Restricted Subsidiary of operating leases
of any Subsidiary entered into in the ordinary course of business,
(d) indemnification obligations to directors and officers under applicable law
or set forth in the certificate of incorporation and/or by-laws of the Borrower
or any of its Subsidiaries, (e) guarantees by the Borrower or any Restricted
Subsidiary for the Indebtedness of the Borrower or an Restricted Subsidiary,
(f) additional guarantees by the Borrower and/or any Restricted Subsidiary for
the Indebtedness of any Person which, together with Indebtedness permitted under
Section 6.11(b)(v) below shall not exceed $20,000,000 at any one time
outstanding, and (g) guaranties issued in connection with the Accounts
Receivable Securitization, the Borrower shall not, nor shall it cause or permit
any of the Restricted Subsidiaries to, become or be liable in any manner,
directly or indirectly, primarily or secondarily, whether as guarantor, surety,
accommodation maker, or otherwise for the existing or future, matured or
contingent indebtedness or obligations of any kind or nature of any Person.

 

70



--------------------------------------------------------------------------------



 



6.6 Dividends and Redemptions. (a) The Borrower shall not, nor shall it cause or
permit any of its Subsidiaries (other than the Bankruptcy Remote Subsidiary) to,
directly or indirectly: declare, pay, authorize or make any form of dividend
(except for stock dividends or stock splits) or return any capital, in cash or
property, to its shareholders, their successors or assigns or repurchase, redeem
or retire any of the Capital Stock of the Borrower, except (A) as expressly
permitted by Section 6.1 hereof, (B) dividends payable to the Borrower or any
Restricted Subsidiary by any Subsidiary of the Borrower, (C) if, after giving
effect to such repurchase, redemption or retirement the pro forma Leverage Ratio
of the Borrower, determined on a consolidated basis as of the end of the
immediately preceding fiscal quarter, but after giving effect to the
consummation of such repurchase, redemption or retirement, including any
borrowing in connection therewith, as if such repurchase, redemption or
retirement occurred during such immediately preceding fiscal quarter, does not
exceed (i) 3.00 to 1.00 if such immediately preceding fiscal quarter is a fiscal
quarter ending September 30, (ii) 2.00 to 1.00 if such immediately preceding
fiscal quarter is a fiscal quarter ending December 31 or June 30, and (iii) 1.75
to 1.00 if such immediately preceding fiscal quarter is a fiscal quarter ending
March 31 and (D) any dividends from Borrower to its shareholders made in the
ordinary course of business of the Borrower.
(b) Notwithstanding the provisions of paragraph (a) above, (i) dividends or
redemptions, etc. otherwise permitted as set forth above shall not be made so
long as any Default or Event of Default is then outstanding or would be
outstanding after taking into effect such dividend, redemption or setting aside
of funds, and (ii) no dividend may be declared or paid or redemption made if the
Borrower is not then in compliance with the covenants set forth in Sections 5.6
and 5.7.
6.7 Loans and Investments. The Borrower shall not, nor shall it cause or permit
any of the Restricted Subsidiaries to, make or have outstanding Investments in,
any Person, other than (a) Investments in commercial paper maturing in one
(1) year or less from the date of issuance rated at the time of purchase either
A-1 by S&P, P-1 by Moody’s or other similar nationally recognized credit rating
agency of similar standing; (b) Investments in direct obligations of the United
States of America, state or local government, or any agency or instrumentality
thereof, maturing in five (5) years or less from the date of acquisition
thereof; (c) Investments in certificates of deposit maturing within one (1) year
from the date of origin issued by, or money market funds on deposit with, a
Lender; (d) Investments in repurchase agreements secured by direct obligations
of the United States of America, state or local government, or any agency
thereof, maturing in twelve (12) months or less and having a market value at the
time such repurchase agreement is entered into at least equal to the amount of
the repurchase obligations thereunder, entered

 

71



--------------------------------------------------------------------------------



 



into with a Lender, (e) loans and guarantees permitted under Sections 6.4 and
6.5 above, (f) Investments which are Permitted Acquisitions, (g) by the Borrower
or any Restricted Subsidiary as permitted under Sections 6.2, (h) Investments in
any Restricted Subsidiary and Investments in any other Subsidiary of the
Borrower as such Investments existed as of the Effective Date, (i) permitted
Investments in connection with Asset Sales permitted pursuant to
Section 6.12(b)(i)(C) and Investments resulting from Asset Sales permitted
pursuant to Section 6.12(b)(v), (j) other Investments not to exceed $5,000,000
in the aggregate outstanding at any one time, (k) loans to its employees or
directors made by the Borrower or any Restricted Subsidiary for the purpose of
enabling such employees or directors to exercise stock options up to an
aggregate loan balance of $7,500,000 at any time outstanding (as to all loans
permitted under this clause (k)), and (l) Investments in the Bankruptcy Remote
Subsidiary from the sale of Assets to the Bankruptcy Remote Subsidiary as part
of the Accounts Receivable Securitization.
6.8 Amendment or Waivers of Certain Documents. (a) The Borrower shall not, nor
shall it cause or permit any of the Restricted Subsidiaries to, amend, modify,
supplement or otherwise change the terms of their respective certificates of
incorporation or bylaws or any agreement entered into by the Borrower or an of
the Restricted Subsidiaries with respect to its respective Capital Stock (other
than any amendment, modification, supplement or change which individually, or
together with all amendments, modifications, waivers or changes made, would not
be adverse to the Borrower and the Restricted Subsidiaries taken as a whole, the
Administrative Agent or the Lenders) without the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld.
(b) The Borrower shall not, nor shall it cause or permit any of the Restricted
Subsidiaries to, amend, modify, supplement or otherwise change, or waive
compliance with or consent to a departure from, any of the terms or provisions
of any Existing Debt of the Borrower, or any other material agreement,
including, without limitation, the Accounts Receivable Securitization Documents,
of the Borrower or any of the Restricted Subsidiaries (other than any
amendments, modifications, supplements, changes, waivers and consents which
individually, or together with all other amendments, modifications, supplements,
changes, waivers and consents made, would not be adverse to the Borrower or any
of the Restricted Subsidiaries, the Administrative Agent or the Lenders) without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld.
(c) Neither the Borrower nor any Subsidiary shall enter into, suffer to exist or
become or remain subject to any agreement or instrument to which any such Person
is a party or by which any such Person or its Property may be subject or bound,
except for the Loan Documents, that would prohibit or restrict in any manner,
directly or indirectly, or require the consent of any Person to, any amendment
to, or waiver or consent to departure from the terms of, any of the Loan
Documents.

 

72



--------------------------------------------------------------------------------



 



6.9 Sale and Lease-Backs. The Borrower shall not, nor shall it cause or permit
any of the Restricted Subsidiaries to, directly or indirectly, become or
thereafter remain liable as lessee or as guarantor or surety with respect to the
lessee’s obligations under any lease, whether an operating lease or a capital
lease, of any property (whether real or personal or mixed), whether now owned or
hereafter acquired, (i) which the Borrower or any of the Restricted Subsidiaries
has sold or transferred or is to sell or transfer to any other Person or
(ii) which the Borrower or any of the Restricted Subsidiaries intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by the Borrower or any such Restricted Subsidiary to any
Person in connection with such lease, if in the case of clause (i) or
(ii) above, such sale and such lease are part of the same transaction or a
series of related transactions or such sale and such lease occur within one
(1) year of each other or are with the same other Person (such transactions,
“Sales and Leasebacks”), provided, however, that notwithstanding the foregoing
limitation, Borrower and its Restricted Subsidiaries shall be permitted, after
the Effective Date and subject to the provisions of Section 6.12, to enter into
Sales and Leasebacks that involve real property with an aggregate fair market
value not in excess of $20 million for all such Sales and Leasebacks.
6.10 Business Conducted. The Borrower shall not, nor shall it cause or permit
any of the Restricted Subsidiaries to, engage, directly or indirectly, in any
line of business substantially different from the business conducted by it
immediately prior to the Effective Date, or engage in business or lines of
business which are not reasonably and substantially related thereto.
6.11 Indebtedness. The Borrower shall not, nor shall it cause or permit any of
the Restricted Subsidiaries to (a) make any prepayments of any nature whatsoever
(or deposit money or other Property for the purpose thereof) on any existing or
future long-term Indebtedness to any Person except (x) the conversion of
Indebtedness to equity so long as the entire amount of the portion of the
Indebtedness so prepaid is so converted and (y) required prepayments of the
Indebtedness incurred under the Note Purchase Documents and prepayments of such
Indebtedness in the event of a Change of Control (as defined in the Note
Purchase Agreement) and similar prepayments under any notes issued as permitted
under Section 6.11(b)(iv) or (b) hereafter incur or be or become liable for
Indebtedness except for (i) Indebtedness to the Lenders pursuant to this
Agreement, (ii) purchase money financing supported by Liens permitted pursuant
to Sections 6.3(a)(3) or 6.3(a)(5) above and Indebtedness secured by the
existing Liens described in Section 6.3(a)(4), (iii) Indebtedness permitted
under Section 6.4(b), (iv) Indebtedness of the Borrower under note purchase
agreements with insurance companies or other institutional investors which
Indebtedness has an initial term of at least five years, provided, that at the
time of incurrence of any such Indebtedness the Borrower demonstrates to the
reasonable satisfaction of the Administrative Agent that after giving pro forma
effect to the incurrence thereof, the Borrower would be in compliance with the
covenants in Sections 7.1 and 7.2 hereof; and (v) additional Indebtedness in an
aggregate principal amount, together with all obligations described in Section
6.5(f) herein, not exceeding $20,000,000 at any one time outstanding, provided
that Indebtedness of Restricted Subsidiaries which are not Guarantors incurred
other than to the Borrower or one or more of the Restricted Subsidiaries shall
not exceed an aggregate principal amount of $10,000,000 at any one time
outstanding.

 

73



--------------------------------------------------------------------------------



 



6.12 Restrictions on Fundamental Changes; Asset Sales. The Borrower shall not,
nor shall it cause or permit any of the Borrower’s Subsidiaries to,
(a) materially alter its corporate, partnership, capital or legal structure
other than alterations of the structure of (i) Restricted Subsidiaries as
permitted in Sections 6.1, 6.2, 6.9 and 6.12(a) above, (ii) any Subsidiaries
which are not Restricted Subsidiaries so long as (A) such alteration would not
give rise to a Material Adverse Effect and (B) no Default or Event of Default
has occurred or is continuing or would occur after taking into effect such
alteration or (b) make or effect any Asset Sale excepting (i) Asset Sales made
(A) at a time when no Default of Event or Default is outstanding hereunder or
would be outstanding after taking into effect such Asset Sale, (B) the
consideration received shall be an amount at least substantially equal to the
fair market value of the Property which is the subject of the Asset Sale, as
certified to the Administrative Agent by the Borrower’s chief financial officer
or vice president of finance; (C) at least 50% of the consideration received
therefrom shall be cash; (D) such Asset Sales are not to an Affiliate of the
seller; and (E) the assets sold in all transactions permitted hereby after the
Effective Date (exclusive of the transaction referred to in the proviso of
Section 6.9) shall have an aggregate book value of not more than $20,000,000;
(ii) Asset Sales set forth on Schedule 6.12 hereto, (iii) transactions permitted
under Section 6.1, 6.2 or Section 6.4 above; (iv) the Borrower and any of its
Subsidiaries may from time to time abandon any personal Property of the Borrower
or such Subsidiary which is not the business of the Borrower or such Subsidiary
and cannot be sold; (v) at a time when no Default or Event of Default is
outstanding hereunder or would be outstanding after taking into effect such
Asset Sale, sales of minority interests of Capital Stock of any Subsidiary of
the Borrower (other than a Restricted Subsidiary) to any employees thereof;
(vi) Asset Sales in connection with the Accounts Receivable Securitization; and
(vii) sales or transfers of accounts receivable of the Borrower or any of its
Subsidiaries made in connection with any agreement, including but not limited to
credit insurance, that seeks to limit the risk of default by or bankruptcy of
any customer of the Borrower or any of its Subsidiaries on any such accounts
receivable owed to the Borrower or any of its Subsidiaries for merchandise
delivered or services rendered by the Borrower or any of its Subsidiaries to
such customer; provided that (A) no Default or Event of Default has occurred and
is continuing at the time of such sale or transfer and (B) the consideration
received for such accounts receivable shall be an amount at least substantially
equal to the fair market value of the accounts receivable which is the subject
of the Asset Sale, as certified to the Administrative Agent by the Borrower’s
chief financial officer or vice president of finance.
6.13 Agreements Regarding Dividends. Neither the Borrower nor any Restricted
Subsidiary shall create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind (whether arising
by operation of law, by agreement, by its articles or certificate of
incorporation, bylaws or other constituent documents of such Person, or
otherwise) on the ability of any Subsidiary of the Borrower to (i) pay dividends
or make any other distribution on any of such Subsidiary’s Capital Stock owned
by the Borrower or any other Subsidiary of the Borrower, (ii) make loans or
advances to, or guarantee any Indebtedness or any other obligation of, the
Borrower or any other Subsidiary of the Borrower or (iii) transfer any of its
Property to the Borrower or any other Subsidiary of the Borrower, except
restrictions pursuant to (A) the Loan Documents, (B) applicable law, (C) the
Accounts Receivable Securitization Documents and (D) the Note Purchase Agreement
and any note issued as permitted under Section 6.11(b)(iv).

 

74



--------------------------------------------------------------------------------



 



6.14 Miscellaneous Covenants.
(a) The Borrower shall not, nor shall it cause or permit any of the Restricted
Subsidiaries to, become or be a party to any Hedge Agreement entered into purely
for speculative purposes or to any contract or agreement which materially
impairs such party’s ability to perform under this Agreement, or under any other
instrument, agreement or document to which the Borrower or such Restricted
Guaranty is a party or by which it is or may be bound.
(b) The Borrower shall not, nor shall it cause or permit any of the Restricted
Subsidiaries to, carry or purchase any “margin security” within the meaning of
Regulations U, T or X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II except in accordance with such Regulations.
(c) The Borrower and its Subsidiaries and their respective Affiliates and agents
shall not knowingly (a) conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making of or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the USA Patriot Act. The
Borrower shall deliver to the Administrative Agent any certification or other
evidence requested from time to time by the Administrative Agent, on its own
behalf or on behalf of any Lender, in its sole discretion, confirming the
Borrower’s compliance with this Section 6.14(c).
SECTION 7. FINANCIAL COVENANTS.
The Borrower shall comply with the following financial covenants (each to be
measured as of the end of each of the Borrower’s fiscal quarters during the
applicable respective measurement periods:
7.1 Fixed Charge Coverage Ratio. The Borrower shall have and maintain a Fixed
Charge Coverage Ratio (measured on a rolling four quarter basis) of not less
than (a) 1.25 to 1.00 when the aggregate amount of the current portion of
principal payments on long-term Indebtedness (excluding the Revolving Credit) of
the Borrower, on a consolidated basis, during such four quarter period then
ending is equal to or greater than $1,000,000 and (b) 1.35 to 1.00 when the
aggregate amount of the current portion of principal payments on long-term
Indebtedness (excluding the Revolving Credit) of the Borrower, on a consolidated
basis, during such four quarter period then ending is less than $1,000,000.

 

75



--------------------------------------------------------------------------------



 



7.2 Leverage Ratio. The Borrower shall not permit, as of the end of each fiscal
quarter of the Borrower ending on the dates set forth below, the Leverage Ratio
to exceed the ratio set forth below opposite such dates:

          Period   Ratio  
 
       
September 30
    3.50 to 1.00  
December 31 and June 30
    2.50 to 1.00  
March 31
    2.25 to 1.00  

7.3 Consolidated Capital Expenditures. The Borrower shall not incur Consolidated
Capital Expenditures during any consecutive four fiscal quarter period (measured
on a rolling four quarter basis) in excess of (i) $20,000,000 for any such four
quarter period ending on or before March 31, 2009, or (ii) $15,000,000 for any
such four quarter period ending after March 31, 2009.
SECTION 8. DEFAULT
8.1 Events of Default. Each of the following events shall constitute an event of
default (an “Event of Default”):
(a) Payments. The Borrower fails to make any payment of principal or interest
under the Revolving Credit on its due date; or
(b) Other Charges. The Borrower fails to pay any other charges, fees, Expenses
or other monetary obligations owing to any Lender or the Administrative Agent or
the Fronting Lender arising out of or incurred in connection with this Agreement
when such payment is due and payable and such breach is not cured within five
(5) days of the Borrower’s receipt of notice from the Administrative Agent of
such breach; or
(c) Particular Covenant Defaults. The Borrower fails to perform or observe any
covenant or undertaking contained in this Agreement, (other than with respect to
the covenants contained in Sections 5.6(b), 6.1 through 6.14 and Sections 7.1
through 7.3 inclusive, as to which no notice and cure period shall be
applicable), and such breach is not cured within fifteen (15) days of the
Borrower’s receipt of notice thereof from the Administrative Agent, or if such
breach could not be cured by the Borrower due to circumstances beyond the
Borrower’s control within such fifteen (15) day period, for such longer period
as may be necessary for the Borrower to cure such default (in no event to exceed
a total of thirty (30) days from any such notice) so long as the Borrower is
diligently taking all necessary steps to cure any such default(s); or
(d) Financial Information. Any statement, report, financial statement, or
certificate made and delivered by the Borrower or any of its officers, employees
or agents, to the Administrative Agent or any Lender, is not true and correct,
in all material respects, when made (provided, however, that an Event of Default
shall not be deemed to have occurred hereunder because interim financial
statements are subject to normal and recurring year end adjustments in the
ordinary course); or

 

76



--------------------------------------------------------------------------------



 



(e) Uninsured Loss. There shall occur any uninsured damage to or loss, theft, or
destruction of any portion of any Property of the Borrower or any of the
Restricted Subsidiaries in excess of $5,000,000; or
(f) Warranties or Representations. Any warranty, representation or other
statement by or on behalf of any of the Borrower or the Restricted Subsidiaries
contained in or pursuant to this Agreement, or in any of the Loan Documents or
in any other existing or future agreement between the Borrower and/or any of the
Borrower’s Subsidiaries, on the one hand, and the Administrative Agent and/or
any one or more of the Lenders, on the other hand, is false, erroneous, or
misleading in any material respect when made; or
(g) Agreements with Others. The Borrower or any of the Restricted Subsidiaries
shall (i) default beyond any grace period under any agreement(s) with any
creditor(s) of the Borrower or any such Restricted Subsidiary or holder(s) of
Indebtedness from the Borrower or any such Restricted Subsidiary which has an
aggregate outstanding principal balance of $2,000,000, if the effect of such
default is to cause or enable the holder(s) of such party’s obligations to
declare any such obligation of such party to become due (whether or not actually
accelerated) prior to its maturity date or prior to its regularly scheduled date
of payment or (ii) fail to pay any Indebtedness at final maturity; or
(h) Other Agreements with Lenders. The Borrower or any of the Restricted
Subsidiaries materially breaches or violates the terms of, or if a default
(subject to any cure periods contained therein) or an Event of Default occurs
under any other existing or future agreement (related or unrelated) between the
Borrower and/or any of the Restricted Subsidiaries, on the one hand, and the
Administrative Agent and/or any or all of the Lenders, on the other hand; or
(i) Judgments. Any final, non-appealable judgment for the payment of $5,000,000
or more or final, non-appealable judgments aggregating $5,000,000 or more (not
acknowledged, in writing, by the Borrower’s or applicable Restricted
Subsidiary’s insurance company as unconditionally covered by insurance or not
stayed within five (5) days of entry) shall be rendered by a court of competent
jurisdiction against the Borrower or any of the Restricted Subsidiaries; or
(j) Assignment for Benefit of Creditors, etc. The Borrower or any of the
Restricted Subsidiaries makes or proposes an assignment for the benefit of
creditors generally or offers a composition or extension to creditors; or
(k) Bankruptcy, Dissolution, etc. Any action is taken for the dissolution or
liquidation of the Borrower or any of the Restricted Subsidiaries not otherwise
permitted hereunder, or if there shall be commenced any case or proceeding for
reorganization or liquidation of any of Borrower’s or Restricted Subsidiary’s
debts under the Bankruptcy Code or any other state or federal law, now or
hereafter enacted for the relief of debtors, whether instituted by or against
such party, provided that as to any such action or proceeding commenced against
the Borrower or any Restricted Subsidiary, the Borrower or such Restricted
Subsidiary shall have forty-five (45) days to have such action or proceeding
dismissed, it being understood that prior to such dismissal, the Lenders and the
Administrative Agent shall not be obligated to make Advances to or for the
benefit of the Borrower; or

 

77



--------------------------------------------------------------------------------



 



(l) Receiver. There shall be appointed a receiver, liquidator, custodian,
trustee or similar official or fiduciary for (i) the Borrower or any Restricted
Subsidiary, (ii) a substantial part of the Borrower’s or any Restricted
Subsidiary’s Property or (iii) for such part of the Property of the Borrower or
any Restricted Subsidiary, such control over which would give rise to a Material
Adverse Effect; or
(m) Execution Process, etc. There shall be issued any execution or distraint
process against the Borrower or any Restricted Subsidiary, or any Property of
the Borrower or any Restricted Subsidiary, which execution is not released,
stayed or dismissed within fifteen (15) days of its entry, it being understood
that nothing herein shall in any way impair the Administrative Agent’s and the
Lenders’ rights to immediately effect an offset against any asset of the
Borrower or any Restricted Subsidiary; or
(n) Termination of Business. The Borrower or any Restricted Subsidiary ceases
any material portion of its respective business operations as presently
conducted unless, in the case of a Restricted Subsidiary, such Restricted
Subsidiary immediately merges into or consolidates with or is dissolved or
liquidated into the Borrower or another Restricted Subsidiary; or
(o) Pension Benefits, etc. The Borrower or any Restricted Subsidiary fails to
comply with ERISA so that grounds exist to permit the appointment of a trustee
under ERISA to administer the Borrower’s or such Restricted Subsidiary’s
employee plans or to allow the Pension Benefit Guaranty Corporation to institute
proceedings to appoint a trustee to administer such plan(s), or to permit the
entry of a Lien to secure any deficiency or claim; or
(p) Transfer of Stock. The Borrower shall not be the owner (directly or
indirectly) of at least 100% of all of the issued and outstanding voting stock
of each Restricted Subsidiary (or 80% in the case of Restricted Subsidiaries
formed in connection with Permitted Acquisitions), provided, however, that the
foregoing shall not prohibit mergers, dissolutions or stock dividends expressly
permitted by Sections 6.1 or 6.4 hereof; or
(q) Investigations. Evidence shall be received by the Administrative Agent or
any Lender that the Borrower or any Restricted Subsidiary is or has been engaged
in any type of activity which, in the Administrative Agent’s reasonable
judgment, could result in the forfeiture of Property of the Borrower or any
Restricted Subsidiary to any Governmental Authority other than a forfeiture
under Environmental Laws or products liability law which would not give rise to
a Material Adverse Effect; or

 

78



--------------------------------------------------------------------------------



 



(r) Guarantees. Any Guarantee ceases to be effective or any Guarantor disclaims
liability under such Guarantee or attempts to revoke or otherwise terminate its
respective Guarantee for any reason and to any extent, except to the extent of a
merger, consolidation or liquidation permitted hereunder; or
(s) Change of Control. There shall occur any Change of Control.
8.2 Rights and Remedies on Default.
(a) Upon the occurrence of a Default or an Event of Default, the Administrative
Agent may, in its discretion, or shall, upon the direction of the Majority
Lenders, withhold or cease making Advances under the Revolving Credit.
(b) In addition to all other rights, options and remedies granted or available
to the Administrative Agent under this Agreement or the other Loan Documents
(each of which is also then exercisable by the Administrative Agent), the
Administrative Agent may, in its discretion, or shall, upon the direction of
Majority Lenders, upon the occurrence and during the continuance of an Event of
Default, terminate the Revolving Credit, accelerate the Obligations (other than
any Obligations under any Hedge Agreement which may be accelerated only by the
Lender which is a party thereto pursuant to the terms of such Hedge Agreement)
and exercise any rights and remedies available hereunder or under any of the
other Loan Documents, at law or in equity to enforce the Lenders, and the
Administrative Agent’s rights and collect the obligations, all without demand,
notice, presentment or protest or further action of any kind (it also being
understood that the occurrence of any of the events or conditions set forth in
subparagraphs (j), (k) or (l) of Section 8.1 above shall automatically cause an
acceleration of the Obligations). Nevertheless, if at any time within sixty
(60) days after acceleration of the Obligations, (i) the Borrower shall pay all
accrued and unpaid interest and all payments on account of the principal
Obligations, which shall have become due otherwise than by acceleration (with
interest, to the extent permitted by law, on overdue interest, at the Alternate
Base Rate) and all other fees or Expenses then owed hereunder and (ii) all
Defaults and Events of Default (other than non-payment of principal of and
accrued interest on the Advances and the Revolving Credit Notes due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 9.15, then the Majority Lenders, by written notice to the Borrower, may
(in their absolute and sole discretion) rescind and annul the acceleration and
its consequences; but such action shall not affect any subsequent Default or
Event of Default or impair any right consequent thereto. The provisions of the
immediately preceding sentence are intended merely to bind the Lenders to a
decision that may be made at the election of the Lenders and are not intended in
any manner or under any circumstances whatsoever to benefit the Borrower or any
of the Guarantors and do not grant in any manner or under any circumstances
whatsoever the Borrower or Guarantor the right to require the Lenders to rescind
or annul any acceleration hereunder, even if the conditions set forth herein are
met.

 

79



--------------------------------------------------------------------------------



 



(c) Upon the occurrence and during the continuance of an Event of Default and in
addition to all other rights and remedies available to the Administrative Agent,
the Borrower shall upon demand of the Administrative Agent, deposit in a
non-interest bearing account with the Administrative Agent, as cash collateral
for the Obligations, an amount equal to the aggregate Letter of Credit Coverage
Requirement, and the Borrower hereby pledges to the Administrative Agent and the
Lenders, and grant to the Administrative Agent and the Lenders a security
interest in, all such cash as security for the Obligations. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under any Letters of Credit, and the unused portion
thereof after all the Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrower
hereunder and under the Notes. After all Letters of Credit shall have expired or
been fully drawn upon, all Obligations with respect thereto shall have been
satisfied and all other Obligations of the Borrower hereunder and under the
Notes shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower. The Borrower shall execute and
deliver to the Administrative Agent, for the account of the Fronting Bank and
the Lenders, such further documents and instruments as the Administrative Agent
may request to evidence the creation and perfection of the within security
interest in such cash collateral account. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
expressly waived.
8.3 Nature of Remedies. All rights and remedies granted the Administrative Agent
and/or the Lenders hereunder and under any of the other Loan Documents, or
otherwise available at law or in equity, shall be deemed concurrent and
cumulative, and not alternative remedies, and the Administrative Agent and/or
the Lenders may proceed with any number of remedies at the same time until all
Obligations are satisfied in full. The exercise of any one right or remedy shall
not be deemed a waiver or release of any other right or remedy, and the
Administrative Agent, upon the occurrence of an Event of Default, may proceed
against the Borrower, at any time, under any agreement, document or instrument,
with any available remedy and in any order.
8.4 Set-Off. If any bank account of the Borrower with the Administrative Agent,
any Lender or any participant is attached or otherwise liened or levied upon by
any third party, the Administrative Agent and/or such Lender (and/or any
participant) need not await the running of any applicable grace period
hereunder, but the Administrative Agent and/or such Lender (and/or such
participant) as agent for the Lenders and the Administrative Agent shall have
and be deemed to have the immediate right of set-off and may apply the funds or
amount thus set-off against any of the Obligations. Any such funds shall be held
for the ratable benefit of all Lenders and shall be remitted to the
Administrative Agent for distribution to all Lenders in accordance with each
Lender’s Pro Rata Percentage (subject to such sharing agreements as the
Administrative Agent may reasonably determine to effectuate the terms of this
Agreement).

 

80



--------------------------------------------------------------------------------



 



SECTION 9. THE ADMINISTRATIVE AGENT.
9.1 Appointment and Authorization. Each Lender, and each subsequent holder of
any of the Revolving Credit Notes by its acceptance thereof, hereby irrevocably
appoints and authorizes the Administrative Agent to take such action on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent will handle all
transactions relating to the Revolving Credit and all other Obligations,
including without limitation, all transactions with respect to Letters of
Credit, this Agreement, and all of the other Loan Documents, in accordance with
its usual banking practices. The Borrower is hereby authorized by the Lenders to
deal solely with the Administrative Agent in all transactions which affect the
Lenders under this Agreement and the Loan Documents. The rights, privileges and
remedies accorded to the Administrative Agent hereunder shall be exercised by
the Administrative Agent on behalf of all of the Lenders.
9.2 General Immunity. In performing its duties as the Administrative Agent
hereunder, the Administrative Agent will take the same care as it takes in
connection with loans in which it alone is interested, using reasonable and
prudent banking practices. However, neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them hereunder or in connection herewith
except as such actions or omissions are caused from its or their own gross
negligence or willful misconduct unless such action was taken or omitted to be
taken by the Administrative Agent at the direction of the Majority Lenders.
9.3 Consultation with Counsel. The Administrative Agent may consult with legal
counsel and other experts selected by it and shall not be liable for any action
taken or suffered in good faith by it in accordance with the advice of such
counsel.
9.4 Documents. The Administrative Agent shall not be under a duty to examine
into or pass upon the effectiveness, genuineness or validity of this Agreement
or any of the Revolving Credit Notes or any of the other Loan Documents, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be. In addition, the
Administrative Agent shall not be liable for failing to make any inquiry
concerning the accuracy, performance or observance of any of the terms,
provisions or conditions of such instrument, document or agreement. The
Administrative Agent shall furnish to the Lenders copies of all notices and
other documents (including financial statements) received from the Borrower
hereunder.
9.5 Rights as a Lender. With respect to its Pro Rata Share of the Revolving
Credit, the Administrative Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its capacity as
a Lender. Subject to the provisions of this Agreement, the Administrative Agent
and any Lender may accept deposits from, lend money to and generally engage in
any kind of banking or trust business with the Borrower and any of its
Affiliates and Subsidiaries as if it were not the Administrative Agent.

 

81



--------------------------------------------------------------------------------



 



9.6 Responsibility of the Administrative Agent. It is expressly understood and
agreed that the obligations of the Administrative Agent hereunder are only those
expressly set forth in this Agreement and that the Administrative Agent shall be
entitled to assume that no Event of Default, and no event that, with notice, or
lapse of time or both would, if unremedied, constitute an Event of Default, has
occurred and is continuing, unless the Administrative Agent has actual knowledge
of such fact. Except to the extent the Administrative Agent is required by the
Lenders pursuant to the express terms hereof to take a specific action, the
Administrative Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
that it may he able to take under or in respect of, this Agreement and the Loan
Documents. The Administrative Agent shall incur no liability under or in respect
of this Agreement and the other Loan Documents by acting upon any notice,
consent, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties, or with
respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable
under the circumstances. It is agreed among the Administrative Agent and the
Lenders that the Administrative Agent shall have no responsibility to carry out
audits or otherwise examine the books and records or properties of the Borrower
or any of the Borrower’s Subsidiaries, except as the Administrative Agent in its
sole discretion deems appropriate or unless directed to do so by the Majority
Lenders. The relationship between the Administrative Agent and each Lender is
and shall be that of agent and principal only and nothing herein shall be
construed to constitute the Administrative Agent a joint venturer with any
Lender, a trustee or fiduciary for any of the Lenders or for the holder of a
participation herein nor impose on the Administrative Agent duties and
obligations other than those set forth herein. Nothing contained in this
Section 9.6 is intended to relieve the Administrative Agent from liability for
its gross negligence or its willful misconduct unless any act, omission or
conduct of the Administrative Agent is or has been directed by the Majority
Lenders.
9.7 Collections and Disbursements.
(a) The Administrative Agent will have the right to collect and receive all
payments of the Obligations, and to collect and receive all reimbursements for
draws made under the Letters of Credit, together with all fees, charges or other
amounts due under this Agreement and the Loan Documents, and the Administrative
Agent will remit to each Lender, according to its Pro Rata Percentage, all such
payments actually received by the Administrative Agent (subject to any required
clearance procedures) on the same Business Day of receipt thereof (provided such
payments shall have been received by the Administrative Agent prior to 1:00
p.m., Philadelphia time, on such Business Day) otherwise on the next Business
Day.
(b) If any such payment received by the Administrative Agent is rescinded or
otherwise required to be returned for any reason at any time, whether before or
after termination of this Agreement and the Loan Documents, each Lender will,
upon written notice from the Administrative Agent promptly pay over to the
Administrative Agent its Pro Rata Percentage of the amount so rescinded or
returned, together with interest and other fees thereon if also required to be
rescinded or returned.

 

82



--------------------------------------------------------------------------------



 



(c) On the same Business Day on which notice is given to the Lenders by the
Administrative Agent (or on the next following Business Day if such notice is
not given by the Administrative Agent prior to 1:00 p.m., Philadelphia time)
with respect to any payment which has been made on account of any Letter of
Credit, which notice shall state the date and amount of such payment, each
Lender (other than the Fronting Lender) shall remit to the Fronting Lender its
Pro Rata Percentage of the payment in respect of such Letter of Credit. The
obligations of the Lenders hereunder are unconditional, not subject to setoff
and irrevocable and may not be terminated at any time.
(d) All payments by the Administrative Agent and the Lenders to each other
hereunder shall be in lawful money of the United States of America and at all
times maintain proper books of account and records reflecting the interest of
each Lender in the Revolving Credit and the Letters of Credit, in a manner
customary to the Administrative Agent’s keeping of such records, which books and
records shall be available for inspection by each Lender at reasonable times
during normal business hours, at such Lender’s sole expense. The Administrative
Agent may treat the payees of any Revolving Credit Note as the holder thereof
until written notice of the transfer thereof shall have been received by the
Administrative Agent.
(e) The Lenders and any subsequent holder by acceptance of a Revolving Credit
Note agree among themselves that (i) with respect to all amounts received by
them which are applicable to the payment of principal of or interest on the
Revolving Credit Notes and amounts payable in respect of any fees or commissions
hereunder, equitable adjustment will be made so that, in effect, all such
amounts will be shared among the Lenders pro rata based on their respective Pro
Rata Share of the Obligations with respect to which such payment was received,
whether received by voluntary payment, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross action or by the enforcement of any or
all of the Revolving Credit Notes, (ii) if any of them shall exercise any right
of counterclaim, setoff, banker’s lien or similar right with respect to amounts
owed by the Borrower or any Guarantor hereunder or under the Revolving Credit
Notes that Lender or holder, as the case may be, shall apportion the amount
recovered as a result of the exercise of such right pro rata in accordance with
each Lender’s Pro Rata Percentage, and (iii) if any of them shall thereby
through the exercise of any right of counterclaim, setoff, banker’s lien or
otherwise or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or rejection of a proportion of the
aggregate amount of principal and interest due with respect to the Revolving
Credit Notes held by a Lender or holder, or any other amount payable hereunder
which is greater than the proportion received by any other holder of the
Revolving Credit Notes in respect of the aggregate amount of principal and
interest due with respect to the Revolving Credit Notes held by it or any other
amount payable hereunder that Lender or that holder of the Revolving Credit
Notes receiving such proportionately greater payments shall (y) notify each
other Lender and the Administrative Agent of such receipt and (z) purchase for
cash, without recourse or warranty, participations (which it shall be deemed to
have done simultaneously upon the receipt of such payment) in the Revolving
Credit Notes held by the other holders so that all such recoveries of principal
and interest with respect to the Revolving Credit Notes shall be proportionate
to their respective Pro Rata Percentages; provided, however, that if all or part
of such proportionately greater payment received by such purchasing holder is
thereafter recovered from such holder, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to that
holder to the extent of such recovery, but without interest. The Borrower
expressly consents to the foregoing arrangement.

 

83



--------------------------------------------------------------------------------



 



9.8 Indemnification. The Lenders severally and not jointly hereby each indemnify
the Administrative Agent ratably according to the respective amounts of their
Pro Rata Percentages to the extent not paid or otherwise reimbursed by the
Borrower, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, any other Loan Document or the Revolving Credit or any action taken
or omitted by the Administrative Agent under or related to this Agreement, any
other Loan Document or the Revolving Credit, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct unless
such action was taken or omitted to be taken by the Administrative Agent at the
direction of the Majority Lenders. The Administrative Agent shall have the right
to deduct, from any amounts to be paid by the Administrative Agent to any Lender
hereunder, any amounts owing to the Administrative Agent by such Lender by
virtue of this paragraph.
9.9 Expenses.
(a) All out-of-pocket costs and out-of-pocket expenses incurred by the
Administrative Agent for which the Borrower is responsible hereunder and not
reimbursed on demand by the Borrower, in connection with the analysis,
negotiation, preparation, consummation, amendment, administration, refinancing,
termination, work-out, forbearance and enforcement of the Loan Documents, the
Revolving Credit or the Obligations (including, without limitation, reasonable
counsel and expert fees and expenditures to enforce, protect, preserve, analyze,
negotiate and defend the Administrative Agent’s and each Lender’s rights and
interest under the Loan Documents) shall be shared and paid on demand by the
Lenders pro rata based on their respective Pro Rata Percentages.
(b) The Administrative Agent may deduct from payments or distributions to be
made to the Lenders such funds as may be necessary to pay or reimburse the
Administrative Agent for such costs or expenses.
9.10 No Reliance. Each Lender has entered into this Agreement and the Loan
Documents solely upon its own independent investigation and is not relying upon
any information supplied by or any representations made by the Administrative
Agent. Each Lender shall continue to make its own analysis and evaluation of the
Borrower and the Guarantors. The Administrative Agent makes no representation or
warranty and assumes no responsibility with respect to the financial condition,
prospects or results of operations of the Borrower or any of the Guarantors, any
obligor or any account debtor of the Borrower; the accuracy, sufficiency or
currency of any information concerning the financial condition, prospects or
results of operations of the Borrower or any of its Subsidiaries; the
sufficiency, authenticity, legal effect, validity or enforceability of the Loan
Documents; or with regard to any other matters, whether similar or dissimilar.
The Administrative Agent assumes no responsibility or liability with respect to
the collectibility of the obligations or the performance by the Borrower or any
of its Subsidiaries of any obligation under the Loan Documents.

 

84



--------------------------------------------------------------------------------



 



9.11 Reporting. During the term of this Agreement, the Administrative Agent will
promptly furnish each Lender with copies of all financial statements and reports
with respect to the Borrower or any of the Restricted Subsidiaries actually
received by the Administrative Agent pursuant to Section 5 of this Agreement.
The Administrative Agent will promptly notify the Lenders when it receives
actual knowledge of any Event of Default under the Loan Documents.
9.12 Resignation of the Administrative Agent. The Administrative Agent may
resign at any time upon giving thirty (30) days prior written notice thereof to
the Lenders and the Borrower. Upon the resignation of the Administrative Agent,
the Lenders (exclusive of the Administrative Agent) shall have the right to
appoint a successor to the Administrative Agent by majority vote of the Lenders
(exclusive of the Administrative Agent and based upon the percentages of the
total Pro Rata Shares of such other Lenders). Upon the acceptance of its
appointment as a successor to the Administrative Agent hereunder, by such
successor to the Administrative Agent, such successor to the Administrative
Agent shall thereupon succeed to and become vested with all rights, powers,
obligations and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent.
9.13 Action on Instructions of Lenders. With respect to any provision of this
Agreement or any of the other Loan Documents, or any issue arising hereunder or
thereunder, concerning which the Administrative Agent is authorized to act or
withhold action by direction of the Lenders (or, if applicable, the Majority
Lenders), the Administrative Agent shall in all cases be fully protected in so
acting, or in so refraining from acting, hereunder or thereunder in accordance
with written instructions signed by the Lenders (or, if applicable, the Majority
Lenders). Such instructions and any action taken or failure to act pursuant
thereto shall be binding on all Lenders and on all holders of the Revolving
Credit Notes.
9.14 Several Obligations. The obligations of each Lender hereunder and under
each of the other Loan Documents are several, and neither the Administrative
Agent nor any other Lender shall be responsible for the obligations and
commitments of any other Lender.
9.15 Amendments.
(a) Except as expressly provided herein, the Administrative Agent shall have the
sole and exclusive right to, service, administer and monitor the Revolving
Credit and the Loan Documents, including without limitation, the right to
exercise all rights, privileges and options under the Loan Documents, including
the credit judgment with respect to the making of Advances and the determination
as to the basis on which and the extent to which Advances may be made.

 

85



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary contained in subparagraph
(a) above, prior to an acceleration of the Obligations, the Administrative Agent
shall not, without the prior written consent of all Lenders: (i) extend the
Maturity Date or any payment date under the Revolving Credit Notes or under this
Agreement, including without limitation, any mandatory prepayment date under
Section 2.11 hereof, (ii) decrease any interest rate on the Revolving Credit
(unless otherwise expressly provided for herein) or any fee (except fees that
are solely for the account of the Fronting Lender) chargeable to the Borrower by
the Lenders and/or the Administrative Agent and/or the Fronting Lender hereunder
or elsewhere, (iii) change the Available Commitment or the Pro Rata Share or Pro
Rata Percentage of any of the Lenders except by permitted assignments (or unless
otherwise expressly provided for herein), (iv) release any obligor from the
Obligations (including releasing any Guarantor from its obligations under its
respective Guarantee), except in connection with termination of the Revolving
Credit and full payment and satisfaction of all obligations (v) change the
definition of Majority Lenders, (vi) consent to the assignment or delegation by
the Borrower or any of the Guarantors of its respective obligations under any
Loan Document, (vii) change the definition of Available Commitment,
(viii) change the definition of Outstandings; or (ix) modify this Subsection
9.15(b) or any of Sections 2.9(f), 2.10, 2.12, 8.4, 10.5, 10.10 or 10.15.
(c) Notwithstanding anything to the contrary contained in subparagraph
(a) above, prior to an acceleration of the Obligations, the Administrative Agent
shall not, without the prior written consent of the Majority Lenders: (i) enter
into any written amendment to any of the Loan Documents; (ii) waive the
Borrower’s compliance with the terms and conditions of the Loan Documents or any
Event of Default hereunder or thereunder; or (iii) consent to the Borrower
taking any action which, if taken, would constitute an Event of Default under
this Agreement or under any of the Loan Documents. Further, prior to an
acceleration of the Obligations, the Administrative Agent shall not, without the
prior written consent of the Majority Lenders, the Fronting Lender and the Swing
Line Lender waive, amend, modify, restate or delete the provisions set forth in
Section 2.16 hereof.
(d) After an acceleration of the Obligations, the Administrative Agent shall
have the sole and exclusive right, after consultation (to the extent reasonably
practicable under the circumstances) with all Lenders, to exercise or refrain
from exercising any and all rights, remedies, privileges and options under the
Loan Documents or available at law or in equity, to protect the rights of the
Lenders and collect the obligations, including without limitation, instituting
and pursuing all legal actions brought against the Borrower or to collect the
Obligations, or defending any and all actions brought by the Borrower; incurring
Expenses or otherwise making expenditures to protect the Revolving Credit or the
Lenders’ rights or remedies; modifying the Revolving Credit or the Loan
Documents; and releasing or settling any amounts owing under the Obligations.
Notwithstanding this subsection (d), after an acceleration of the Obligations,
the Administrative Agent may not, without the prior written consent of the
Majority Lenders, enter into a written agreement with the Borrower which
provides that the obligations are not immediately due and payable or which
provides that the Administrative Agent will forebear from exercising its
remedies hereunder, and may not without the prior written consent of all of the
Lenders (i) compromise or satisfy the Obligations for less than payment in full;
(ii) reduce any rate of interest charged to any outstanding Advance; or
(iii) release the Borrower or any of the Guarantors from its obligations
hereunder or under the Guarantees (as applicable).

 

86



--------------------------------------------------------------------------------



 



9.16 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Lenders;
provided, that unless and until the Administrative Agent shall have received
such directions, it may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
SECTION 10. MISCELLANEOUS.
10.1 GOVERNING LAW. THIS AGREEMENT, AND ALL OF THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF.
10.2 Integrated Agreement. This Agreement, the Revolving Credit Notes and the
other Loan Documents shall be construed as integrated and complementary of each
other, and as augmenting and not restricting Lenders’ and/or the Administrative
Agent’s rights and remedies. If, after applying the foregoing, an inconsistency
still exists, the provisions of this Agreement shall constitute an amendment to
such inconsistent document and shall control.
10.3 Omission or Delay Not Waiver. No omission or delay by the Administrative
Agent or any Lender in exercising any right or power under this Agreement or any
of the other Loan Documents will impair such right or power or be construed to
be a waiver of any Default, or Event of Default or an acquiescence therein, and
any single or partial exercise of any such right or power will not preclude
other or further exercise thereof or the exercise of any other right, and as to
the Borrower, no waiver will be valid unless in writing and signed by the
Administrative Agent and then only to the extent specified.
10.4 Time. Unless otherwise expressly set forth herein, whenever the Borrower
shall be required to make any payment or perform any act on a day which is not a
Business Day, such payment may be made, or such act may be performed, on the
next succeeding Business Day. Time is of the essence in the Borrower’s, the
Administrative Agent’s and each Lender’s performance under all provisions of
this Agreement and all Loan Documents.

 

87



--------------------------------------------------------------------------------



 



10.5 Expenses of the Administrative Agent and Lenders. At Closing and from time
to time thereafter, the Borrower will pay promptly upon demand of the
Administrative Agent all reasonable out-of-pocket costs, fees and expenses
(a) of the Administrative Agent in connection with (i) the analysis,
negotiation, preparation, execution, administration and delivery of this
Agreement and the other Loan Documents and the documents and instruments
referred to herein and therein and any amendment, amendment and restatement,
supplement, waiver or consent relating hereto or thereto, whether or not any
such amendment, amendment and restatement, supplement, waiver or consent is
executed or becomes effective (including, without limitation, search costs, the
reasonable fees, expenses and disbursements of counsel for the Administrative
Agent, and reasonable charges of any expert consultant to the Administrative
Agent) and (ii) the syndication of the commitments and (b) the Administrative
Agent and each of the Lenders in connection with the enforcement of any
Obligations of, or the collection of any payments owing from, the Borrower or
any of the Guarantors under this Agreement and/or the other Loan Documents to
which they are a party, or protection or defense of the rights of the Lenders
and/or the Administrative Agent under the Loan Documents, following the
occurrence of any Event of Default or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement and the
other Loan Documents in the nature of a “work-out” or of any insolvency or
bankruptcy proceedings, or otherwise (including the reasonable fees and
disbursements of counsel for the Administrative Agent and each of the Lenders
and reasonable allocated costs of internal counsel) (collectively, the
“Expenses”).
10.6 Brokerage. Except as otherwise provided herein, this transaction was
brought about and entered into by the Administrative Agent, the Lenders and the
Borrower acting as principals and without any brokers, agents or finders being
the effective procuring cause hereof. Each of the Borrower, the Administrative
Agent and the Lenders represents that it has not committed any party hereunder
to the payment of any brokerage fee, commission or charge in connection with
this transaction. If any such claim is made on the Borrower, the Administrative
Agent or the Lenders by any broker, finder or agent or other Person (unless such
broker, finder, agent or other similar Person is engaged by the affected party),
the party or parties (each, a “Responsible Party”) which committed the affected
party to the payment of such fees hereby agrees to indemnify, defend and save
the affected party or parties harmless against such claim and further will
defend, with counsel satisfactory to the affected party or parties, any action
or actions to recover on such claim, at the sole cost and expense of the
Responsible Party, including such affected party’s counsel fees and costs. The
Borrower further agrees that, if it is the Responsible Party, until any such
claim or demand is adjudicated in the affected party’s favor, the amount
demanded shall be deemed a liability of the Borrower under this Agreement.
10.7 Notices; Lending Offices. (a) All notices, requests and demands to or upon
the respective parties hereto (i) to be effective shall be in writing (including
electronic transmission, facsimile transmission or posting on a secured Web
site), and if any such notice, request or demand is regarding an Event of
Default shall be transmitted by hand delivery, mail or facsimile transmission
and (ii) unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of facsimile
transmission notice, when sent during normal business hours with electronic
confirmation or otherwise when received, or in the case of electronic
transmission, when received and in the case of posting on a secured Web site,
upon receipt of (x) in each instance, notice of such posting and (y) rights to
access such Web site, addressed as follows in the case of the Borrower, and the
Administrative Agent, and as set forth in Annex I in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:

 

88



--------------------------------------------------------------------------------



 



If to the Administrative Agent to:
PNC Bank, National Association
1600 Market Street
Philadelphia, PA 19103
Attention: Meredith Jermann
Telecopy No: (215) 585-5622
With copies to:
PNC Bank, National Association
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention: Lisa Pierce
Telecopy No: (412) 762-8672
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street
Philadelphia, PA 19103
Attention: Carl H. Fridy, Esquire
Telecopy No: (215) 864-8999
If to the Borrower or any Guarantor to:
CSS Industries, Inc.
1845 Walnut Street, Suite 800
Philadelphia, PA 19103
Attention: Clifford E. Pietrafitta
Telecopy No.: (215) 569-9979
With copies to:
William G. Kiesling, Esquire
CSS Industries, Inc.
1845 Walnut Street, Suite 800
Philadelphia, PA 19103
Telecopy No: (215) 569-9979
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Michael J. Pedrick
Telecopy No. (215) 963-5001

 

89



--------------------------------------------------------------------------------



 



(b) Any notice sent by the Administrative Agent, any Lender or the Borrower by
any of the above methods shall be deemed to be given when so received. Any
notice sent by overnight carrier shall be presumed to have been received the day
after it was sent, if by hand delivery by 5:00 p.m. Philadelphia, PA time on the
day sent, and if by facsimile, no such presumption shall be raised.
(c) The Administrative Agent shall be fully entitled to rely upon any facsimile
transmission or other writing purported to be sent by any Authorized Officer
(whether requesting an Advance or otherwise) as being genuine and authorized.
10.8 Headings. The headings of any paragraph or Section of this Agreement are
for convenience only and shall not be used to interpret any provision of this
Agreement.
10.9 Survival. All warranties, representations, and covenants made by the
Borrower herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Agreement or any of the other Loan Documents, shall be considered to have been
relied upon by the Administrative Agent and the Lenders, and shall survive the
delivery to the Lenders of the Revolving Credit Notes, regardless of any
investigation made by the Lenders or on their behalf. All statements in any such
certificate or other instrument prepared and/or delivered for the benefit of the
Administrative Agent and any/all Lenders shall constitute warranties and
representations by the Borrower hereunder. Except as otherwise expressly
provided herein, all covenants made by the Borrower hereunder or under any other
agreement or instrument shall be deemed continuing until all obligations are
satisfied in full and the Revolving Credit is terminated.
10.10 Successors and Assigns.
(a) This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties and the obligations of the
Borrower hereunder and under the other Loan Documents shall be joint and
several. Neither the Borrower nor any of the Guarantors may transfer, assign or
delegate any of its duties or obligation hereunder or under any of the other
Loan Documents.
(b) (i) Notwithstanding any other provision of this Agreement, each Lender may
assign all or any part of, or any interest in, such Lender’s rights and benefits
hereunder, under the Revolving Credit Notes and under the other Loan Documents,
as well as all obligations related to such assigned rights and interest,
provided that each such assignment:

 

90



--------------------------------------------------------------------------------



 



(A) must (unless the assignment is to an Affiliate of the assigning Lender that
is a U.S. person within the meaning of Section 7701(a) of the Code) be approved
by the Borrower (such approval not to be unreasonably withheld or delayed);
provided, however, that if a Default or Event of Default has occurred hereunder,
the approval of the Borrower shall not be required,
(B) shall, if not an assignment of the entire commitment of the applicable
Lender, be in a minimum amount of $5,000,000),
(C) must be evidenced by an Assignment Agreement in the form of Exhibit F
attached hereto and made a part hereof, a true and correct copy of which shall
be delivered to the Administrative Agent,
(D) shall be accompanied by the unconditional payment by the assigning Lender to
the Administrative Agent of an assignment fee equal to $3,500 except if the
assignment is made to an Affiliate of the assigning Lender or to another Lender,
and
(E) shall be effective upon the Administrative Agent’s receipt of written notice
from the assignor and assignee Lenders of such assignment and compliance with
subparagraphs (A), (B), (C) and (D) above.
(ii) Each Lender may at any time enter into participation agreements with one or
more participating lenders whereby such Lender may allocate certain percentages
of its Pro Rata Share of the Revolving Credit to such participant(s), provided
that no participant shall have, except as provided below, any voting or consent
rights on any issue with respect to this Agreement, the other Loan Documents or
the Revolving Credit. No participant (unless and only to the extent such
participant is itself a Lender) shall be entitled to require the Lender from
whom its participation interest was obtained, to take or refrain from taking any
action under this Agreement or any other Loan Document, except that such Lender
may agree with such participant that such Lender will not, without such
participant’s consent, agree to any modification, amendment or waiver of this
Agreement described in Section 9.15(b)(i)-(viii). Notwithstanding the foregoing,
any such participant shall be considered to be a “Lender” for purposes of
Sections 2.2(f), 2.9, 2.10, 2.12, 8.4, 10.5 and 10.15 with respect to its
participation; provided, however, that no participant shall be entitled to
receive any greater amount pursuant to Sections 2.2(f), 2.9, 2.10 or 2.12 than
the transferor Lender would have been entitled to receive in respect of the
participation effected by such transferor Lender had no participation occurred.
The Borrower acknowledges that, for the convenience of all parties, this
Agreement is being entered into with the Lenders only and that its obligations
under this Agreement are, to the extent expressly provided for in this
Section 10.10(b)(ii), undertaken for the benefit of, and as an inducement to,
any such participating lenders as well as the Lenders. Any grant of a
participation by any Lender shall not discharge, reduce or otherwise affect said
Lender’s obligation, in accordance with its Pro Rata Percentage, under this
Agreement to fund Advances, which obligations shall remain primary and absolute.
Such grants of participations shall not affect or diminish the rights of the
granting Lender to reimbursement or other payments which may become due to said
Lender under this Agreement and such reimbursements and other payments will be
calculated as if said Lender had not granted any such participation. Except as
provided for herein, no participant shall have, by virtue of any participation,
any rights or benefits under this Agreement or claims of any kind against the
Administrative Agent or any Lender or the Borrower other than the Lender from
whom the participation has been obtained.

 

91



--------------------------------------------------------------------------------



 



(c) Nothing in this Section 10.10 shall prevent or prohibit any Lender from
pledging its Advances hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank.
(d) Subject to the provisions of Section 10.24 hereof, the Borrower on its own
behalf and on behalf of each of its Subsidiaries authorizes each Lender to
disclose to any participant or assignee (each, a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Borrower or any of its Subsidiaries which has been delivered to
such Lender by the Borrower or any such Subsidiary in connection with such
Lender’s credit evaluation of the Borrower and its Subsidiaries. In addition,
subject to Section 10.24 hereof, the Administrative Agent may furnish any
information concerning the Borrower or any of its Subsidiaries in the
Administrative Agent’s possession to any Affiliate of the Administrative Agent.
The Borrower shall and shall cause each of its Subsidiaries to assist any Lender
in effectuating any assignment or participation pursuant to this Section 10.10
(including during syndication) in whatever manner such Lender reasonably deems
necessary, including the participation in meetings with prospective Transferee.
(e) Any Proposed New Lender shall, at least seven (7) days before the effective
date of such Lender’s joinder hereto, complete and deliver to the Administrative
Agent a New Lender Joinder. Such New Lender Joinder shall include, among other
things, a joinder to this Agreement and otherwise be satisfactory to the
Administrative Agent and the Borrower. Upon the effective date of such joinder,
such Proposed New Lender shall be a party hereto and shall be one of the Lenders
hereunder for all purposes except as provided below. Such Proposed New Lender’s
rights and the rights of any existing Lender which increases its Pro Rata Share
according to Section 2.3(b) shall be limited in the following respects: (i) on
the effective date of such joinder or increase, the Borrower shall repay all
outstanding Advances that are Alternate Base Rate Advances, if any, and reborrow
a like amount of the Alternate Base Rate Advances from the Lenders, including
the Proposed New Lender, according to their new Pro Rata Percentages and
(ii) such Proposed New Lender or existing Lender which increases it Pro Rata
Share shall not participate in any LIBOR Based Rate Advances (except, with
respect to an existing lender, with respect to its existing interest) which are
outstanding on the effective date of such joinder or increase but shall
participate in all new Advances made to the Borrower after the effective date of
such joinder or increase in accordance with its new Pro Rata Percentage,
including, without limitation, new LIBOR Based Rate Advances and renewals and
conversions of LIBOR Based Rate Advances. If the Borrower should (i) renew after
the effective date of such joinder or increase any Advances that are LIBOR Based
Rate Advances existing on such effective date or (ii) convert after the date of
such joinder or increase any Advances that are LIBOR Based Rate

 

92



--------------------------------------------------------------------------------



 



Advances existing on such effective date, the Borrower shall be deemed to repay
the applicable Advances on the conversion or renewal date, as the case may be,
and then reborrow a similar amount on such date so that the Proposed New Lender
and any Lender that increases its Pro Rata Share shall participate in such
Advances after such renewal or conversion date in accordance with its Pro Rata
Percentage. Simultaneously, with the execution and delivery of such joinder or
the increase in a Lender’s Pro Rata Share, the Borrower shall execute a new
Revolving Credit Note for such Proposed New Lender or existing Lender.
Notwithstanding the foregoing, upon the occurrence of an Event of Default prior
to the date on which such Proposed New Lender or such existing Lender that is
increasing its Pro Rata Share is holding Advances that are LIBOR Based Rate
Advances equal to its pro rata share (in accordance with its then Pro Rata
Percentage without giving effect to any termination of the Available
Commitment), such Lender shall, upon notice from the Administrative Agent, on or
after the date on which the Advances are accelerated or become due following
such Event of Default, pay to the Administrative Agent (for the account of the
other Lenders, to which the Administrative Agent shall pay their pro rata share
thereof promptly after receipt) a sum equal to such Lender’s pro rata share of
each Advance that is a LIBOR Based Rate Advance then outstanding with respect to
which such Lender does not then hold its pro rata share in accordance with its
Pro Rata Percentage; such payment by such Lender shall constitute an Alternate
Base Rate Advance hereunder.
10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and, all of which, taken
together, shall constitute one fully executed document.
10.12 Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by the Borrower,
the Administrative Agent and the Lenders required by Section 9.15 hereof.
10.13 Signatories. Each individual signatory hereto represents and warrants that
he is duly authorized to execute this Agreement on behalf of his principal and
that he executes the Agreement in such capacity and not as a party.
10.14 Third Parties. No rights are intended to be created hereunder or under any
of the other Loan Documents for the benefit of any third party donee, creditor
or incidental beneficiary of the Borrower. Nothing contained in this Agreement
shall be construed as a delegation to the Administrative Agent or any Lender of
the Borrower’s duty of performance, including, without limitation, the
Borrower’s duties under any account or contract with any other Person.

 

93



--------------------------------------------------------------------------------



 



10.15 Indemnification. (a) The Borrower agrees to indemnify each of the Lenders
and the Administrative Agent and their respective officers, directors,
employees, representatives, agents, attorneys-in-fact and Affiliates and each
other Person, if any, controlling any of them or any of their Affiliates within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act (each, an “Indemnitee” and collectively, the “Indemnities”) from, and hold
each of them harmless against, any and all Losses resulting from, arising out
of, in any way related to or by reason of, (i) the execution, delivery,
performance, administration or enforcement of any Loan Document, (ii) the
Lenders’ or the Administrative Agent’s agreement to make the Advances, (iii) the
use or intended use of the proceeds of any Advances hereunder (iv) the
consummation of any other transactions contemplated in any Loan Document,
(v) the performance by the Administrative Agent of their duties hereunder or
(vi) any inaccuracy in any material respect, or any untrue statement or alleged
untrue statement of any material fact, made in any report, exhibit, schedule or
publication in connection with the transactions contemplated hereby furnished to
the Administrative Agent or the Lenders by or on behalf of the Borrower, or by
reason of the omission or the alleged omission therefrom of a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, whether or not such Indemnitee is a party
and whether or not such Proceeding is initiated or brought by or on behalf of
the Borrower; provided, however, that the Borrower shall not be liable under the
foregoing indemnification provision to an Indemnitee to the extent that any such
Loss is judicially determined by a court of competent jurisdiction in a final
non-appealable judgment to have resulted solely by reason of the gross
negligence or willful misconduct of such Indemnitee. To the extent that the
undertaking to indemnify and hold harmless set forth in this Section 10.15 is
unenforceable because it is violative of any law or public policy or otherwise,
the Borrower shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
indemnified liabilities incurred by any of the Indemnities.
(b) The Borrower agrees on its own behalf and on behalf of the Guarantors that
no Indemnitee shall have any liability (whether direct or indirect, in contract
or tort or otherwise) for any Losses to the Borrower or any of the Guarantors or
any such entities, security holders or creditors resulting from, arising out of,
in any way related to or by reason of (i) the execution, delivery, performance,
administration or enforcement of any Loan Document, (ii) the Lenders’ or the
Administrative Agent’s agreement to make the Advances, (iii) the use or intended
use of the proceeds of any Advances hereunder or (iv) the consummation of any
other transactions contemplated in any Loan Document, except to the extent that
any Losses judicially determined by a court of competent jurisdiction in a final
non-appealable judgment to have resulted solely by reason of the gross
negligence or willful misconduct of such Indemnitee.
(c) Each Indemnitee shall give prompt notice to the Borrower of any action
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify the Borrower shall not relieve them from any liability
which they may otherwise have hereunder. The Borrower may participate at their
own expense in the defense of such action.
(d) In the event that any Indemnitee is requested or required to appear as a
witness in any Proceeding brought by or on behalf of or against the Borrower or
any Affiliate of the Borrower in which such Indemnitee is not named as a
defendant, the Borrower agrees to reimburse each Indemnitee for all reasonable
expenses incurred by each Indemnitee in connection with such Indemnitee’s
appearing and preparing to appear as such a witness, including, without
limitation, the reasonable fees and disbursements of each Indemnitee’s legal
counsel, and to compensate such Indemnitee in an amount to be mutually agreed
upon.
(e) The Borrower agrees on its own behalf and on behalf of each of the
Guarantors that, without the prior written consent of the Administrative Agent
and the Majority Lenders, no such entity will settle, compromise or consent to
the entry of any judgment in any pending or threatened Proceeding in respect of
which indemnification could be sought under the indemnification provisions of
this Section 10.15 (whether or not any Indemnitee is an actual or potential
party to such Proceeding), unless such settlement, compromise or consent
includes an unconditional written release in form, scope and substance
satisfactory to the Administrative Agent and the Majority Lenders, of each
Indemnitee from all liability arising out of such Proceeding and does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of any Indemnitee.

 

94



--------------------------------------------------------------------------------



 



10.16 Discharge of Taxes, the Borrower’s Obligations, Etc. The Administrative
Agent, in its sole discretion, shall have the right at any time, and from time
to time, on one day’s notice to the Borrower (unless the Administrative Agent
deems immediate action to be necessary under the circumstances), if the Borrower
fails to do so, to: (a) pay for the performance of any of the Borrower’s
Obligations hereunder, and (b) discharge taxes or Liens, at any time levied or
placed on the Borrower’s or any Guarantor’s Property in violation of this
Agreement unless the Borrower or such Guarantor is in good faith with due
diligence by appropriate proceedings contesting such taxes or Liens and
maintaining proper reserves therefor in accordance with GAAP. Such expenses and
advances shall be added to the Revolving Credit and shall bear interest at the
Alternate Base Rate until reimbursed to the Administrative Agent. Such payments
and advances made by the Administrative Agent shall not be construed as a waiver
by the Administrative Agent or the Lenders of an Event of Default under this
Agreement.
10.17 Withholding and Other Tax Liabilities. The Administrative Agent, in its
sole discretion and without any duty to exercise such rights or monitor such
obligation of the Borrower, shall have the right to withhold or direct the
Lenders to withhold any Advances from time to time unless the Borrower shall, at
the Administrative Agent’s request, have given to the Administrative Agent
evidence, reasonably satisfactory to the Administrative Agent, that the Borrower
has properly deposited or paid, as required by law, all withholding taxes and
all federal, state, city, county or other taxes due up to and including the date
of the requested Advance. Copies of deposit slips showing payment shall likewise
constitute satisfactory evidence for such purpose. In the event that any Lien,
assessment or tax liability against the Borrower or any of the Borrower’s
Subsidiaries shall arise in favor of any taxing authority, whether or not notice
thereof shall be filed or recorded as may be required by law, the Administrative
Agent shall have the right, on one day’s notice to the Borrower (unless the
Administrative Agent deems immediate action to be necessary under the
circumstances) (but shall not be obligated, nor shall the Administrative Agent
or any Lender hereby assume the duty) to pay any such Lien, assessment or tax
liability by virtue of which such charge shall have arisen; provided, however,
that the Administrative Agent shall not pay any such tax, assessment or Lien
before its due date or if the amount, applicability or validity thereof is being
contested in good faith and by appropriate proceedings by the Borrower or such
Subsidiary. In order to pay any such Lien, assessment or tax liability, the
Administrative Agent shall not be obliged to wait until said Lien, assessment or
tax liability is filed before taking such action as hereinabove set forth. Any
sum or sums which the Administrative Agent (shared ratably by the Lenders) shall
have paid for the discharge of any such Lien shall be added to the Revolving
Credit and shall be paid by the Borrower to the Administrative Agent with
interest thereon, upon demand, and the Administrative Agent shall be subrogated
to all rights of such taxing authority against the Borrower or such Subsidiary.

 

95



--------------------------------------------------------------------------------



 



10.18 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or the Notes, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Courts of the Commonwealth of Pennsylvania, the courts of the United States
of America for the Eastern District of Pennsylvania, and appellate courts from
any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the Agent
shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, and without limiting the provisions of Section 5.8(c), each of the
Agent and the Banks waives, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.
10.19 Waivers.
(a) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. The scope of this waiver is intended to be all-encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including without limitation, contract,
claims, tort claims, breach of duty claims, and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on the waiver in entering into this Agreement, and that each will continue to
rely on the waiver in their related future dealings. Each party hereto further
warrants and represents that each has reviewed this waiver with its legal
counsel, and that each knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCES. In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

96



--------------------------------------------------------------------------------



 



(b) (i) The Borrower, on its own behalf and on behalf of the Guarantors, hereby
waive, to the maximum extent not prohibited by law, any right they may have to
claim or recover any special, exemplary, punitive or consequential damages from
the Administrative Agent or the Lenders in any Proceeding in connection with,
arising out of, or in any way related to the transactions contemplated herein or
in any other Loan Document.
(ii) The Agent and each of the Lenders waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover any special,
exemplary, punitive or consequential damages from the Borrower or any of the
Guarantors in any Proceeding in connection with, arising out of, or in any way
related to the transactions contemplated herein or in any other Loan Document to
the extent the foregoing is not in derogation of the Administrative Agent’s or
any of the Lender’s rights to claim or recover any amounts under
Sections 2.2(g), 2.9, 2.10, 2.12, 10.5, 10.6, 10.15 or for any other Obligations
expressly provided for in this Agreement or any of the other Loan Documents.
(c) The Borrower, on its own behalf and on behalf of the Guarantors, hereby
waive promptness, diligence, notice of acceptance and any other notice with
respect to any of the obligations and any requirement that any Lender protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right to take any action against any other obligor or any other Person or
any collateral or other direct or indirect security for any of the obligations.
10.20 Severability. Each provision of this Agreement shall be severable from
every other provision of this Agreement. If any provision is determined to be
invalid or unenforceable, such determination shall not affect or limit the
validity or enforceability of all other provisions.
10.21 Independence of Representations, Warranties and Covenants. The
representations, warranties and covenants contained herein shall be independent
of each other and no exception to any representation, warranty or covenant shall
be deemed to be an exception to any other representation, warranty or covenant
contained herein unless expressly provided, nor shall any such exception be
deemed to permit any action or omission that would be in contravention of
applicable law.

 

97



--------------------------------------------------------------------------------



 



10.22 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder, and the Administrative
Agent shall not be responsible for any obligations of any Lender. Nothing
contained in this Agreement and no action taken by the Lenders pursuant hereto
shall be deemed to constitute the Lenders to be a partnership, an association, a
joint venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement, and it shall not be necessary for any other Lender to be joined as an
additional party in any Proceeding for such purpose.
10.23 Prior Understandings. This Agreement and the other Loan Documents
supersede all prior and contemporaneous understandings and agreements, whether
written or oral, among the parties hereto relating to the transactions provided
for herein and therein, except the letter (the “Engagement Letter”) agreement
dated September 5, 2008 among PNC Capital Markets LLC and the Borrower, shall
remain in effect, to the extent not conflicting herewith.
10.24 Confidentiality. The Administrative Agent and each Lender agree to keep
confidential all material non-public information provided to it by or on behalf
of the Borrower and/or the Guarantors pursuant to this Agreement or the other
Loan Documents that is designated by the provider of such information in writing
as confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent or any other Lender, (b) to any assignee, proposed
assignee, participant or proposed participant which agrees to comply with the
provisions of this subsection, (c) to its Affiliates, employees, directors,
agents, attorneys, accountants and other professional advisors, (d) upon the
request or demand of any Governmental Authority having jurisdiction over such
Person, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any requirement of
applicable law, (f) which has been publicly disclosed other than in breach of
this Agreement, or (g) in connection with the exercise of any remedy or other
enforcement of the rights of the Administrative Agent and/or the Lenders
hereunder.

 

98



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned parties have executed this Agreement the day
and year first above written.

            CSS INDUSTRIES, INC., a

Delaware corporation
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as the

Administrative Agent
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA, as a Lender
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A., as a Lender
      By:           Name:           Title:      

 

 